Exhibit 10.7

EXECUTION VERSION

AMENDMENT NO. 3 (AESC)

Dated as of September 24, 2009

AMENDMENT NO. 3 (this “Amendment”) among Allegheny Energy Supply Company, LLC, a
Delaware limited liability company (the “Borrower”), the banks, financial
institutions and other institutional lenders parties to the Credit Agreement
referred to below (collectively, the “Lenders”) and Citicorp USA, Inc., as
administrative agent (the “Administrative Agent”) for the Lenders.

PRELIMINARY STATEMENTS:

(1) The Borrower, the Lender Parties party thereto and the Administrative Agent
have entered into a Credit Agreement dated as of May 2, 2006 (such Credit
Agreement, as amended, supplemented or otherwise modified through the date
hereof, the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) The Borrower is negotiating a new senior unsecured revolving credit facility
with certain financial institutions (the “New Revolving Credit Facility”) and,
in connection with the New Revolving Credit Facility, the Borrower will
terminate, as of the Amendment Closing Date (as defined in Section 2 of this
Amendment), $400,000,000 of the Revolving Commitments.

(3) The Borrower has requested that the Administrative Agent and the Required
Lenders agree to provide certain amendments and modifications to the Credit
Agreement such that, immediately following such amendments, the Credit Agreement
(as so amended) shall be in the form attached hereto in Exhibit A.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and subject to the terms and conditions hereof,
the parties hereto agree as follows:

SECTION 1. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 2, the Required Lenders and the
Borrower hereby agree that, on the Amendment Closing Date:

(a) The Credit Agreement shall be amended such that, after giving effect to such
amendment, the Credit Agreement shall be in the form attached hereto as Exhibit
A.

(b) The Revolving Commitments shall, subject to the execution and delivery of
the New Revolving Credit Facility by all parties thereto, terminate and thereby
be permanently reduced by an amount equal to $400,000,000 and, immediately after
giving effect to such termination, Schedule I to the Credit Agreement shall be
amended and replaced in its entirety with Exhibit B attached hereto.

SECTION 2. Conditions to Effectiveness. This Amendment shall become effective as
of the date first above written (the “Amendment Closing Date”) when, and only
when, each of the conditions set forth in this Section 2 shall have been
fulfilled to the satisfaction of the Administrative Agent.

 



--------------------------------------------------------------------------------

(a) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Amendment duly executed and delivered by the Borrower and
the Required Lenders, or, as to any of the Required Lenders, advice satisfactory
to the Administrative Agent that such Lender has executed this Amendment.

(b) Consents. All authorizations and approvals or other actions by, and all
notices to or filings with, any Governmental Authority or any other third party
necessary for the amendments to the Credit Agreement contemplated by this
Amendment No. 3 shall have been obtained and be in full force and effect.

(c) Legal Opinions. The Administrative Agent shall have received favorable legal
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, New York counsel to the
Borrower in form and substance satisfactory to the Administrative Agent and
addressed to the Administrative Agent and the Lenders.

(d) No Default. (i) The representations and warranties contained in Article IV
of the Credit Agreement shall be true and correct as of the Amendment Closing
Date, before and after giving effect to this Amendment except to the extent any
such representation or warranty is stated to relate solely to an earlier date,
in which case such representation or warranty shall have been true and correct
on and as of such earlier date, and (ii) no Default has occurred and is
continuing, or would result from the amendments contemplated by this Amendment
on the Amendment Closing Date, and the Administrative Agent shall have received
a certificate from a Responsible Officer of the Borrower as to the satisfaction
of the conditions in clauses (i) and (ii) above.

(e) Fees and Expenses. The Administrative Agent shall have received payment of
all accrued fees and expenses (including reasonable fees and expenses of its
counsel) which have been invoiced at least three Business Days prior to the
Amendment Closing Date.

SECTION 3. Representations and Warranties of the Borrower The Borrower hereby
represents and warrants as follows:

(a) The Borrower is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Delaware.

(b) Its execution, delivery and performance of this Amendment, are within its
powers, have been duly authorized by all necessary corporate action, and do not
and will not (i) contravene its Constituent Documents, (ii) violate any law,
rule, regulation (including Regulation X of the Board of Governors of the
Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting it or any of its properties or (iv) result in
or require the creation or imposition of any Lien upon or with respect to any of
its Assets, except

 

2



--------------------------------------------------------------------------------

where, in the cases of clauses (i) through (iv), the violation of any such
Constituent Documents, law, rule, regulation, order, writ, judgment, injunction,
decree, determination or award or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, or
creation or imposition of such Lien, could not be reasonably expected to have a
Material Adverse Effect.

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery or
performance by it of this Amendment.

(d) This Amendment has been duly executed and delivered by it. This Amendment is
its legal, valid and binding obligations, enforceable against it in accordance
with its terms, except to the extent limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors’ rights generally and by general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

(e) No Default has occurred and is continuing before and after giving effect to
this Amendment.

SECTION 4. Reference to and Effect on the Credit Agreement. (a) On and after the
effectiveness of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in each of the other Financing Documents to
“the Credit Agreement”, “thereunder”, “thereof” or words of like import
referring to the Credit Agreement, shall mean and be a reference to the Credit
Agreement, as amended by this Amendment.

(b) The Credit Agreement, as specifically amended by this Amendment, and each of
the other Financing Document, is and shall continue to be in full force and
effect and is hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender Party or the Administrative Agent under any of the
Financing Documents, nor constitute a waiver of any provision of any of the
Financing Documents.

 

3



--------------------------------------------------------------------------------

SECTION 5. Costs, Expenses The Borrower agrees to pay on demand all reasonable
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of
Section 8.04 of the Credit Agreement. In addition, the Borrower shall pay any
and all stamp and other taxes payable or determined to be payable in connection
with the execution and delivery of this Amendment and the other instruments and
documents to be delivered hereunder, and agrees to hold the Administrative Agent
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

SECTION 8. Entire Agreement. This Amendment constitutes the entire agreement of
the parties hereto with respect to the subject matter hereof, there being no
other agreements or understandings, oral, written or otherwise, respecting such
subject matter, any such agreement or understanding being superseded hereby,
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, and may not be amended, extended or otherwise
modified, except in a writing executed in whole or in counterparts by each party
hereto.

[Signature pages follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

ALLEGHENY ENERGY SUPPLY COMPANY, LLC

By

 

/s/ Barry Pakenham

  Name: Barry Pakenham   Title: Treasurer



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Administrative Agent

By

 

/s/ Kevin A. Ege

  Name: Kevin A. Ege   Title: Vice President



--------------------------------------------------------------------------------

Bank of America, N.A.

By

 

/s/ Jacob Dowden

 

Name: Jacob Dowden

 

Title: Vice President



--------------------------------------------------------------------------------

BARCLAYS BANK PLC

By

 

/s/ Alicia Borys

  Name: Alicia Borys   Title: Assistant Vice President



--------------------------------------------------------------------------------

BAYERISCHE HYPO-UND VEREINSBANK

AG, NEW YORK BRANCH

By

 

/s/ William W. Hunter

  Name: William W. Hunter   Title: Director

By

 

/s/ Miriam Trautmann

  Name: Miriam Trautmann   Title: Director



--------------------------------------------------------------------------------

BNP Paribas

By

 

/s/ Denis O’Meara

  Name: Denis O’Meara   Title: Managing Director

By

 

/s/ Pasquale A. Perraglia IV

  Name: Pasquale A. Perraglia IV   Title: Vice President



--------------------------------------------------------------------------------

CITICORP USA, INC. By  

/s/ Mary Beth Mandanas

  Name: Mary Beth Mandanas   Title: Managing Director



--------------------------------------------------------------------------------

Commerzbank AG, New York and Grand Cayman Branches By  

/s/ James Boyle

  Name: James Boyle   Title: First Vice President By  

/s/ Eli Davis

  Name: Eli Davis   Title: Assistant Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH By  

/s/ Mikhail Faybusovich

  Name: Mikhail Faybusovich   Title: Vice President By  

/s/ Kevin Buddhdew

  Name: Kevin Buddhdew   Title: Associate



--------------------------------------------------------------------------------

First Commercial Bank, New York Agency By  

/s/ May Hsiao

  Name: May Hsiao   Title: VP & Assistant General Manager



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By  

/s/ Juan Javellana

  Name: Juan Javellana   Title: Vice President



--------------------------------------------------------------------------------

KeyBank National Association By  

/s/ Sherrie I. Manson

  Name: Sherrie I. Manson   Title: Senior Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A. By  

/s/ Melissa James

  Name: Melissa James   Title: Authorized Signatory



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By  

/s/ Thane Rattew

  Name: Thane Rattew   Title: Managing Director



--------------------------------------------------------------------------------

PNC Bank, National Association By  

/s/ Tracy J. DeCock

  Name: Tracy J. DeCock   Title: Vice President



--------------------------------------------------------------------------------

SCOTIABANC INC. By  

/s/ J.F. Todd

  Name: J.F. Todd   Title: Managing Director



--------------------------------------------------------------------------------

Union Bank, N.A. By  

/s/ John Guilds

Name:   John Guilds Title:   Vice President



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

Dated as of May 2, 2006

Among

ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

as Borrower,

and

THE INITIAL LENDERS, THE SWING LINE BANK AND INITIAL ISSUING BANK

NAMED HEREIN,

as Initial Lenders, Swing Line Bank and Initial Issuing Bank,

and

CITICORP USA, INC.,

as Administrative Agent

 

 

 

CITIGROUP GLOBAL

MARKETS INC.,

as Joint Lead Arranger and

Joint Book Runner

 

THE BANK OF NOVA SCOTIA,

as Joint Lead Arranger,

as Joint Book Runner and

Co-Syndication Agent

 

BANC OF AMERICA

SECURITIES LLC,

as Joint Lead Arranger and

Joint Book Runner

BANK OF AMERICA, N.A.,

as Co-Syndication Agent

 

 

 

     AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

T A B L E O F C O N T E N T S

 

    Section         Page ARTICLE I      

DEFINITIONS AND ACCOUNTING TERMS

  

SECTION 1.01.

  

Definitions

   2

SECTION 1.02.

  

Principles of Interpretation

   34

SECTION 1.03.

  

Letter of Credit

   35 ARTICLE II   

AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT

  

SECTION 2.01.

  

The Advances

   36

(a)

   Revolving Advance    36

(b)

   Term Advance    36

(c)

   Swing Line Advance    36

(d)

   Letters of Credit    37

(e)

   Letters of Credit Generally    37

SECTION 2.02.

  

Making the Advances

   38

SECTION 2.03.

  

Issuance of Letters of Credit; Drawings and Reimbursements; Auto-Extension
Letters of Credit; Funding of Participations

   40

(a)

   Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit    40

(b)

   Drawings and Reimbursements; Funding of Participations    42

(c)

   Repayment of Participations    44

(d)

   Role of Issuing Bank    44

(e)

   Cash Collateral    45

(f)

   Applicability of ISP and UCP    45

(g)

   Conflict with Issuer Documents    45

 

  i    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(h)

   Letters of Credit Issued for Subsidiaries    45

(i)

   Letter of Credit Reports    46

(j)

   Obligations Absolute    46

(k)

   Liability    47

SECTION 2.04.

  

Repayment of Advances

   47

SECTION 2.05.

  

Termination or Reduction of the Commitments

   47

(a)

   Optional    47

(b)

   Mandatory    48

(c)

   Termination of Defaulting Lender Commitment    48

SECTION 2.06.

  

Prepayments

   48

(a)

   Optional    48

(b)

   [Intentionally Omitted]    48

(c)

   Other Amounts    48

SECTION 2.07.

  

Interest

   49

(a)

   Scheduled Interest    49

(b)

   Default Interest    49

(c)

   Notice of Interest Period and Interest Rate    49

SECTION 2.08.

  

Fees

   49

(a)

   Commitment Fee    49

(b)

   Letter of Credit Fees    50

(c)

   Fronting Fee and Documentary and Processing Charges Payable to Issuing Banks,
Etc.    50

(d)

   Administrative Agent’s Fees    50

SECTION 2.09.

  

Payments Generally; Pro Rata Treatment

   50

SECTION 2.10.

  

Illegality

   53

SECTION 2.11.

  

Interest Elections

   53

 

  ii    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(a)

   Optional    53

(b)

   Mandatory    54

SECTION 2.12.

  

Increased Costs, Etc.

   54

SECTION 2.13.

  

Taxes

   56

SECTION 2.14.

  

Evidence of Debt

   58

SECTION 2.15.

  

Use of Proceeds

   59

SECTION 2.16.

  

Request for Commitments

   59 ARTICLE III      

CONDITIONS OF EFFECTIVENESS

  

SECTION 3.01.

  

Conditions Precedent to Closing Date

   61

SECTION 3.02.

  

Conditions Precedent to Each Borrowing and L/C Credit Extension

   65

SECTION 3.03.

  

Determinations Under Sections 3.01 and 3.02

   66 ARTICLE IV      

REPRESENTATIONS AND WARRANTIES

  

SECTION 4.01.

  

Representations and Warranties

   66 ARTICLE V      

COVENANTS

  

SECTION 5.01.

  

Affirmative Covenants

   70

(a)

   Compliance with Laws    70

(b)

   Compliance with Environmental Laws    70

(c)

   Payment of Taxes, Etc.    70

(d)

   Insurance    70

(e)

   Preservation of Corporate Existence, Etc.    70

(f)

   Visitation Rights    71

 

  iii    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(g)

   Keeping of Books    71

(h)

   Maintenance of Properties, Etc.    71

(i)

   Transactions with Affiliates    71

(j)

   [Intentionally Omitted]    72

(k)

   [Intentionally Omitted]    72

(l)

   [Intentionally Omitted]    72

(m)

   [Intentionally Omitted]    72

SECTION 5.02.

  

Negative Covenants

   72

(a)

   Liens, Etc.    72

(b)

   [Intentionally Omitted]    75

(c)

   Mergers, Etc.    75

(d)

   Sales, Etc., of Assets    75

(e)

   Investments in Other Persons    76

(f)

   [Intentionally Omitted]    77

(g)

   Payment Restrictions Affecting the Borrower’s Subsidiaries    77

SECTION 5.03.

  

Financial Covenant

   77

SECTION 5.04.

  

Reporting Covenants

   78

(a)

   Default Notices    78

(b)

   Annual Financials    78

(c)

   Quarterly Financials    78

(d)

   [Intentionally Omitted]    79

(e)

   Additional Material Subsidiaries    79

(f)

   Other Information    79 ARTICLE VI      

EVENTS OF DEFAULT

  

 

  iv    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SECTION 6.01.

  

Events of Default

   79

SECTION 6.02.

  

Actions in Respect of Letters of Credit upon Default

   82 ARTICLE VII      

THE ADMINISTRATIVE AGENT

  

SECTION 7.01.

  

Authorization and Action

   82

SECTION 7.02.

  

Reliance, Etc.

   82

SECTION 7.03.

  

CUSA, CGMI, Citibank, Scotia Capital, BAS, BofA and Affiliates

   83

SECTION 7.04.

  

Lender Party Credit Decision

   83

SECTION 7.05.

  

Indemnification

   84

SECTION 7.06.

  

Successor Administrative Agent

   85

SECTION 7.07.

  

Liability

   85

SECTION 7.08.

  

Compensation of the Administrative Agent

   85

SECTION 7.09.

  

Exculpatory Provisions

   86

SECTION 7.10.

  

Treatment of Lenders

   86

SECTION 7.11.

  

Miscellaneous

   86

(a)

   Instructions    86

(b)

   No Obligation    86

SECTION 7.12.

  

Arranger Parties

   87 ARTICLE VIII      

MISCELLANEOUS

  

SECTION 8.01.

  

Amendments, Etc.

   87

(a)

   Amendments    87

(b)

   Clarifications    88

(c)

   Other Financing Documents    88

 

  v    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SECTION 8.02.

  

Notices, Etc.

   88

SECTION 8.03.

  

No Waiver, Remedies

   90

SECTION 8.04.

  

Indemnity and Expenses

   90

SECTION 8.05.

  

Right of Set-off

   92

SECTION 8.06.

  

Binding Effect

   92

SECTION 8.07.

  

Assignments and Participations

   92

SECTION 8.08.

  

Execution in Counterparts

   97

SECTION 8.09.

  

Jurisdiction, Etc.

   97

SECTION 8.10.

  

Governing Law

   97

SECTION 8.11.

  

Waiver of Jury Trial

   97

SECTION 8.12.

  

Confidentiality

   98

SECTION 8.13.

  

Benefits of Agreement

   99

SECTION 8.14.

  

Severability

   99

SECTION 8.15.

  

Limitations

   99

SECTION 8.16.

  

Survival

   100

SECTION 8.17.

  

USA Patriot Act Notice

   100

 

  vi    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SCHEDULES       Schedule I    -    Commitments, Pro Rata Shares and Applicable
Lending Offices Schedule 1.01(a)    -    Amended and Restated Mortgages
Schedule 3.01(a)    -    Jurisdictions Schedule 4.01(b)    -    [Intentionally
Omitted] Schedule 4.01(d)    -    Governmental Approvals and Filings
Schedule 4.01(f)    -    Disclosed Litigation Schedule 4.01(g)    -    Disclosed
Information Schedule 4.01(l)    -    Certain Environmental Matters Schedule
4.01(n)    -    [Intentionally Omitted] Schedule 4.01(r)    -    [Intentionally
Omitted] Schedule 5.01(i)    -    Affiliate Transactions Schedule 5.02(a)    -
   Liens

 

EXHIBITS       Exhibit A-1    -    Form of Revolving Note Exhibit A-2    -   
Form of Term Note Exhibit B-1    -    Form of Notice of Borrowing Exhibit B-2   
-    Form of Notice of Swing Line Borrowing Exhibit C    -    Form of Assignment
and Acceptance Exhibit D    -    Form of Security Agreement Exhibit E    -   
[Intentionally Omitted] Exhibit F    -    [Intentionally Omitted] Exhibit G    -
   [Intentionally Omitted] Exhibit H    -    Form of PNC Control Agreement

 

  vii    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT dated as of May 2, 2006 (as amended, modified or otherwise
supplemented from time to time in accordance with its terms, this “Agreement”),
among ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a Delaware limited liability company
(the “Borrower”), the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the Initial Lenders (the
“Initial Lenders”), THE BANK OF NOVA SCOTIA (“Scotia Capital”), as the initial
issuing bank for the letters of credit issued or to be issued pursuant to this
Agreement (in such capacity, the “Initial Issuing Bank” and, together with the
Initial Lenders, the “Initial Lender Parties”), CITICORP USA, INC. (“CUSA”), as
the swing line bank (in such capacity, the “Swing Line Bank”), CITIGROUP GLOBAL
MARKETS INC. (“CGMI”), as Joint Lead Arranger and Joint Book Runner, Scotia
Capital, as Joint Lead Arranger, Joint Book Runner and Co-Syndication Agent,
BANC OF AMERICA SECURITIES LLC (“BAS”), as Joint Lead Arranger and Joint Book
Runner, BANK OF AMERICA, N.A. (“BofA”), as Co-Syndication Agent, and CUSA, not
in its individual capacity except as expressly set forth herein but solely as
administrative agent (together with any successor administrative agent appointed
pursuant to Article VII, the “Administrative Agent”) for the Lender Parties (as
hereinafter defined).

PRELIMINARY STATEMENTS

(1) The Borrower is indebted to certain banks and financial institutions (the
“Existing Lenders”) pursuant to that certain Credit Agreement, dated as of
July 21, 2005 (as amended through the date hereof, the “Existing Credit
Agreement”), among the Borrower, the other persons referred to therein as loan
parties, the financial institutions party thereto as lenders, Citicorp North
America, Inc., as administrative agent, and Citibank, N.A., as collateral agent
and intercreditor agent.

(2) The Borrower has requested that the Initial Lender Parties establish a
senior secured term credit facility in the aggregate principal amount of
$767,000,000 in favor of the Borrower. The Initial Lender Parties have indicated
their willingness to provide such financing to the Borrower on the terms and
conditions of this Agreement and the other Financing Documents (as hereinafter
defined).

(3) The Borrower has also requested that the Initial Lender Parties establish a
senior secured revolving credit facility in the aggregate amount of $200,000,000
in favor of the Borrower, with up to (a) the full amount thereof to be made
available in the form of Revolving Advances (as hereinafter defined) or one or
more Letters of Credit (as hereinafter defined) issued at the request of the
Borrower on behalf of itself or any of its Subsidiaries (as hereinafter defined)
and (b) $10,000,000 thereof to be available in the form of Swing Line Advances
(as hereinafter defined). The Initial Lender Parties have indicated their
willingness to provide such financing to the Borrower on the terms and
conditions of this Agreement and the other Financing Documents.

(4) The proceeds of the Term Facility (as hereinafter defined), together with
proceeds of the Revolving Facility made available on the Closing Date (as
hereinafter defined), shall be used to refinance amounts outstanding under the
Existing Credit Agreement.

 

  1    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(5) The proceeds of the Revolving Facility (as hereinafter defined) shall be
used (a) on the Closing Date, to refinance amounts outstanding under the
Existing Credit Agreement and (b) after the Closing Date, to provide working
capital for the Borrower and its Subsidiaries.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:

SECTION 9.

DEFINITIONS AND ACCOUNTING TERMS

(a) Definitions. As used in this Agreement, unless otherwise indicated the
following terms shall have the following meanings:

“1940 Act” means the Investment Company Act of 1940, as amended.

“Act” has the meaning specified in Section 8.17.

“Account Control Agreement” has the meaning set forth in the Security Agreement.

“Administrative Agent” has the meaning specified in the recital of parties to
this Agreement.

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent with Citibank, at its office at 2 Penns
Way, New Castle, Delaware (ABA No. 021000089), Account No. 36852248, Reference:
Allegheny Energy Supply Company, LLC, or such other account as the
Administrative Agent shall specify in writing to the Lender Parties and the
Borrower.

“Advance” means a Revolving Advance, a Swing Line Advance or a Term Advance, as
the context may require.

“AE Capital” means Allegheny Energy Supply Capital, LLC, a Delaware limited
liability company.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 10% or more of the Voting Interests of such
Person or to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Voting Interests, by contract or
otherwise.

“AGC” means Allegheny Generating Company, a Virginia corporation.

 

  2    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“AGC Transmission Line” means, collectively, (a) the 500 kilovolt
interconnection and transmission facilities for the power generation station
owned by AGC, including transmission lines, substations, transformers, breakers,
relays, switches, switchyards, synchronizing equipment, metering equipment and
other equipment relating thereto (and, in each case, is not required for the
generation of electric energy by the power generation station owned by AGC),
(b) the land owned by AGC, if any, on which any such facilities are situated (to
the extent the power generation station owned by AGC is not also situated on
such land) and (c) all easements, licenses and rights-of-way of AGC in respect
of such interconnection and transmission facilities.

“Agent Parties” has the meaning set forth in Section 8.02(d).

“Agents” means the Administrative Agent and the Collateral Agent.

“Agreement” has the meaning set forth in the recital of the parties to this
agreement.

“Agreement Value” means, for each Hedge Agreement, on any date of determination,
an amount determined by the Borrower in good faith equal to: (a) in the case of
a Hedge Agreement documented pursuant to the Master Agreement (as defined in the
definition of a “Hedge Agreement”), the amount, if any, that would be payable by
the Borrower or any of its Subsidiaries to its counterparty to such Hedge
Agreement pursuant to the terms of such Hedge Agreement, as if (i) such Hedge
Agreement was being terminated early on such date of determination, (ii) the
Borrower or such Subsidiary was the sole “Affected Party”, and (iii) the
Borrower or such Subsidiary was the sole party determining such payment amount
(with the Borrower making such determination pursuant to the provisions of the
Master Agreement or the Hedge Agreement (whichever is applicable)); or (b) in
the case of a Hedge Agreement traded on an exchange, the mark-to-market value of
such Hedge Agreement, which will be the unrealized loss on such Hedge Agreement
(after any netting permitted pursuant to the terms of such Hedge Agreement
(including any netting across different Hedge Agreements and Master Agreements
to the extent permitted by contract)) to the Borrower or any of its Subsidiaries
party to such Hedge Agreement, if any, determined by the Borrower in good faith
based on the settlement price of such Hedge Agreement on such date of
determination; or (c) in all other cases, the mark-to-market value of such Hedge
Agreement, which will be the unrealized loss on such Hedge Agreement (after any
netting permitted pursuant to the terms of such Hedge Agreement (including any
netting across different Hedge Agreements and Master Agreements to the extent
permitted by contract)) to the Borrower or any of its Subsidiaries party to such
Hedge Agreement, if any, as determined by the Borrower in good faith in
accordance with the terms of such Hedge Agreement or, if such Hedge Agreement
does not provide a methodology for such determination, the amount, if any, by
which (i) the present value of the future cash flows to be paid by the Borrower
or any of its Subsidiaries party thereto, as the case may be, exceeds (ii) the
present value of the future cash flows to be received by the Borrower or such
Subsidiary, as the case may be, pursuant to such Hedge Agreement; capitalized
terms used and not otherwise defined in this definition shall have the
respective meanings set forth in the above described Master Agreement.

 

  3    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“ALTA Survey” means a fully paid American Land Title Association/American
Congress on Surveying and Mapping form survey.

“Amended and Restated Mortgages” means the deeds of trust, trust deeds and
mortgages set forth on Schedule 1.01(a).

“Amendment Fee” means any fee offered, paid or payable to any Lender Party by
the Borrower or any Affiliate of the Borrower (whether directly or through any
Agent or any other Person) in consideration for any waiver of, or agreement to
amend or modify any provision of, any of the Financing Documents.

“Amendments” has the meaning specified in Section 3.01(a)(iv).

“Applicable Law” means, with respect to any Person, any and all laws, statutes,
regulations or rules, or orders, injunctions, decrees, judgments, writs,
determinations or awards having the force or effect of binding such Person at
law issued by any Governmental Authority, applicable to such Person, including
all Environmental Laws.

“Applicable Lending Office” means, with respect to each Lender Party, such
Lender Party’s Domestic Lending Office in the case of a Base Rate Advance and
such Lender Party’s Eurodollar Lending Office in the case of a Eurodollar Rate
Advance.

“Applicable Margin” means, as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Applicable Margin   

Public Debt Rating S&P/Moody’s

   Base Rate
Advances     Eurodollar Rate
Advances  

Level 1

A- / A3 or above

   1.50 %    2.50 % 

Level 2

BBB+ / Baa1

   2.00 %    3.00 % 

Level 3

BBB / Baa2

   2.25 %    3.25 % 

Level 4

BBB- / Baa3

   2.50 %    3.50 % 

Level 5

BB+ / Ba1 or lower

   3.00 %    4.00 % 

“Appropriate Lender” means, at any time, with respect to (a) the Revolving
Facility, a Revolving Lender, (b) the Swing Line Facility, (i) the Swing Line
Bank and (ii) if the other Revolving Lenders have made Swing Line Advances
pursuant to Section 2.02(c) that are outstanding at such time, each such other
Revolving Lender and (c) the Term Facility, a Term Lender.

 

  4    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Approved Fund” means a Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) a Person or an Affiliate of a Person that
administers or manages a Lender.

“Armstrong Facility” means the Armstrong generating facility located near
Adrian, Pennsylvania in Armstrong County, Pennsylvania and owned by the
Borrower.

“Arranger Parties” means CGMI, as Joint Lead Arranger and Joint Book Runner,
Scotia Capital, as Joint Lead Arranger, as Joint Book Runner and Co-Syndication
Agent, BAS, as Joint Lead Arranger and Joint Book Runner, and BofA, as
Co-Syndication Agent.

“Assets” means, with respect to any Person, all or any part of its business,
real or personal property, rights, interests and assets, both tangible and
intangible (including Equity Interests in any other Person), wherever situated.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender Party and an Eligible Assignee, and accepted by the Administrative Agent,
in accordance with Section 8.07 and in substantially the form of Exhibit C.

“Authorized Signatory” means, with respect to any Person, the individual, or any
of the individuals, authorized to sign any Financing Document, as well as any
other agreements, to which such Person is or is to be a party and give written
instructions on behalf of such Person with regard to any matters pertaining to
any Financing Document to which such Person is or is to be a party (as
identified on an incumbency certificate submitted to the Administrative Agent
from time to time prior to the receipt of any instructions from such Authorized
Signatory).

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(a)(iii).

“BAS” has the meaning specified in the recital of parties to this Agreement.

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the higher of:

(a) the rate of interest announced publicly by Citibank in New York, New York,
from time to time, as Citibank’s base rate;

(b) the Federal Funds Rate plus 0.5% per annum; and,

(c) LIBOR for an interest period of one month commencing two Business Days after
such day plus 1.00%.

 

  5    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).

“Bath County” means the undivided forty percent (40%) interest (constituting
1035 MW of pumped storage) owned by a Subsidiary of the Parent in the
hydroelectric power generating station located in Bath County, Virginia.

“Bingamon Creek Property” means the 34-acre property located in Harrison County,
West Virginia and owned by the Borrower and MPC, but excluding any related
personal property the creation, granting or perfection of a Lien upon or in
which is governed by the UCC.

“BofA” has the meaning specified in the recital of parties to this Agreement.

“Borrower” has the meaning specified in the recital of parties to this
Agreement.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term
Borrowing.

“Borrowing Account” means such account as the Borrower shall specify in writing
to the Administrative Agent from time to time.

“Business Day” means a day of the year on which banks are not required or not
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateral Account” means a non-interest bearing securities account
opened, or to be opened, by the Administrative Agent and in which a Lien has
been granted to the Administrative Agent for the benefit of each Revolving
Lender and each Issuing Bank pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and each Issuing Bank (which
documents are hereby consented to by the Revolving Lenders) to the extent that
any Letter of Credit is required to be Cash Collateralized in accordance with
this Agreement.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of each Issuing Bank and each Revolving
Lender, as collateral for the L/C Obligations, cash or deposit account balances,
and “Cash Collateral” shall refer to such cash or deposit account balances.

“Cash Equivalents” means any of the following, to the extent owned by the
Borrower or any of its Subsidiaries free and clear of all Liens (other than,
Liens permitted under the Financing Documents) and, except in the case of
clause (d) below, having a maturity of not greater than one year from the date
of issuance thereof: (a) readily marketable direct obligations of the government
of the United States or any agency or

 

  6    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the government of the United States, (b) certificates of
deposit, time deposits, eurodollar deposits and bankers’ acceptances with any
commercial bank that is an Agent or a Lender Party or a member of the Federal
Reserve System, is organized under the laws of the United States or any State
thereof and has combined capital and surplus of at least $500,000,000; provided
that the aggregate principal amount of certificates of deposit, time deposits,
eurodollar time deposits and bankers acceptances of any one bank shall not
exceed $50,000,000 at any one time, (c) commercial paper in an aggregate amount
of no more than $50,000,000 per issuer outstanding at any time, issued by any
corporation organized under the laws of any State of the United States and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the
then equivalent grade) by S&P, or (d) investments in mutual funds the sole
investments of which are the cash equivalents identified in clauses (a) through
(c) above (but with a remaining maturity of not greater than 13 months while
being held by the applicable mutual fund) and repurchase obligations for any of
the cash equivalents identified in clause (a) above.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CGMI” has the meaning specified in the recital of parties to this Agreement.

“Change of Control” means the occurrence of any of the following: (a) the Parent
shall cease to own all issued and outstanding Equity Interests in the Borrower;
(b) any Person or two or more Persons acting in concert shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended),
directly or indirectly, of Voting Interests of the Parent (or other securities
convertible into such Voting Interests) representing 40% or more of the combined
voting power of all Voting Interests of the Parent; (c) during any period of up
to 24 consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Parent (the “Original Directors”) shall cease for any reason to constitute a
majority of the board of directors of the Parent (unless replaced by individuals
nominated or proposed by the Original Directors); or (d) any Person or two or
more Persons acting in concert shall have acquired by contract or otherwise, or
shall have entered into a contract or arrangement that, upon consummation, will
result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Parent.

“Chief Financial Officer” of any Person means such Person’s chief financial
officer or such other natural person who is principally responsible for such
Person’s financial matters.

“Citibank” means Citibank, N.A.

 

  7    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Closing Date” has the meaning specified in Section 3.01(a).

“Closing Date Transactions” has the meaning specified in Section 3.01(a)(xiii).

“CNAI” means Citicorp North America, Inc.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated and rulings issued thereunder.

“Collateral” has the meaning specified in the Security Agreement.

“Collateral Agent” means Citibank, N.A. (or any successor collateral agent
appointed pursuant to Article VII of the Security Agreement), solely in its
capacity as collateral agent for the Secured Parties.

“Collateral Documents” means the Security Agreement, the Mortgages, the Account
Control Agreements and any other agreement that creates or purports to create a
Lien in favor of the Collateral Agent for the benefit of the Secured Parties.

“Commitment” means, as to each Lender, such Lender’s Revolving Commitment or
Term Commitment, as the context may require.

“Commitment Effective Date” has the meaning specified in Section 2.16(b).

“Commitment Fee Rate” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating

S&P/Moody’s

   Commitment Fee Rate  

Level 1

A- / A3 or above

   0.375 % 

Level 2

BBB+ / Baa1

   0.500 % 

Level 3

BBB / Baa2

   0.625 % 

Level 4

BBB- / Baa3

   0.750 % 

Level 5

BB+ / Ba1 or lower

   0.875 % 

“Commodity Hedge Agreement” means (a) any swap, cap, collar, floor, future,
option, spot, forward or derivative, in respect of one or more commodities, any
physical or financial commodity contract or agreement, power purchase agreement,
power sale agreement, electric power generation capacity purchase and sale
agreement, Emissions

 

  8    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Credit purchase and sale agreement, fuel purchase agreement, fuel sale
agreement, power transmission agreement, regional transmission organization
agreement, fuel or other commodity transportation agreement, fuel storage
agreement, netting agreement, capacity agreement or similar agreement (including
each confirmation entered into pursuant to any master agreement, in each case,
entered into for non-speculative purposes providing for any of the foregoing),
(b) any combination of these transactions and (c) any other commodity hedge
agreement entered into for non-speculative purposes by the Borrower or its
Subsidiaries, in each case with respect to, or involving, the purchase, sale,
exchange, transmission, distribution or hedge of any commodity, price or price
indices for any such commodity or services or any other similar derivative
agreements, entered into in order to manage fluctuations in the price or
availability to the Borrower or any of its Subsidiaries of any commodity
including, without limitation, Emissions Credits and energy attributes. For
purposes of this definition “commodity” means any tangible or intangible
energy-related commodity of any type or description, including, without
limitation, energy, electric power, electric power capacity, generation
capacity, power, heat rate, congestion, diesel fuel, fuel oil, other
petroleum-based liquids, coal, urea, financial transmission rights, Emissions
Credits, natural gas, nuclear fuel and waste products or by-products thereof.

“Communications” has the meaning specified in Section 8.02(b).

“Confidential Information” has the meaning specified in Section 8.12(a).

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated Debt” means, at any time, without duplication, the sum of (a) Debt
for Borrowed Money of the Borrower and its Consolidated Subsidiaries, determined
as of such time, plus (b) Debt of the type specified in clause (g) of the
definition of Debt but excluding (i) Hybrid Securities of the Borrower and its
Consolidated Subsidiaries, (ii) Permitted Securitizations, (iii) Non-Recourse
Debt and (iv) letters of credit issued to support obligations related to
Commodity Hedge Agreements or as credit support for leases other than
Capitalized Leases, and provided that guaranties of Debt included in the total
principal amount of Consolidated Debt shall not be added to such total principal
amount.

“Consolidated Net Tangible Assets” means, as of any date of determination, an
amount equal to (a) Consolidated total Assets of the Borrower and its
Subsidiaries, minus (b) all Assets of the Borrower and its Subsidiaries on that
date that are considered to be intangible assets under GAAP, including goodwill.

“Constituent Documents” means, with respect to any Person, (a) the articles or
certificate of incorporation, charter or other similar organizational document
of such Person, (b) the by-laws or other similar document of such Person,
(c) any certificate of designation or instrument relating to the rights of
holders (including preferred shareholders) of Equity Interests in such Person
and (d) any shareholder rights agreement or other similar agreement.

 

  9    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Contest” means, with respect to the payment of Taxes or any other claims or
liabilities by any Person, to contest the validity or amount thereof in good
faith by appropriate proceedings timely instituted and diligently pursued within
the applicable statutory period and in accordance with Applicable Law; provided
that the following conditions are satisfied: (a) such Person has posted a bond
or other security in accordance with Applicable Law (if required) or has
established adequate reserves with respect to the contested items in accordance
with, and to the extent required by, GAAP; (b) during the period of such
contest, the enforcement of any contested item is effectively stayed;
(c) neither such Person nor any of its officers, directors or employees nor any
Lender Party or any of its respective officers, directors or employees is, or
could reasonably be expected to become, subject to any criminal liability or
sanction in connection with such contested items; and (d) no Lien relating to
such contest attaches to any Assets of such Person and becomes enforceable
against other creditors of such Person.

“Contingent Obligation” means, with respect to any Person, any Obligation or
arrangement of such Person to guarantee or intended to guarantee any Debt,
leases, dividends or other payment Obligations (“primary obligations”) of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including (a) the direct or indirect guarantee, endorsement (other
than for collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the Obligation
of a primary obligor, (b) the Obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement or (c) any Obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Assets, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the holder of such primary obligation against loss in respect thereof. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

“Continuation”, “Continue” and “Continued” each refer to a continuation of
Eurodollar Rate Advances upon the expiration of the Interest Period therefor as
Eurodollar Rate Advances of the same or a different Interest Period pursuant to
Section 2.11.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Advances
of one Type into Advances of the other Type pursuant to Section 2.11 or 2.12.

 

  10    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Covered Taxes” has the meaning specified in Section 2.13(a).

“CUSA” has the meaning specified in the recital of parties to this Agreement.

“Debt” of any Person (the “obligor”) means, without duplication, (a) all
Obligations of such obligor for or in respect of moneys borrowed or raised
(whether or not for cash) by whatever means (including acceptances, deposits,
discounting, letters of credit, factoring (other than on a non-recourse basis),
and any other form of financing that is recognized in accordance with GAAP in
the obligor’s financial statements as being in the nature of a borrowing or is
treated as “off-balance” sheet financing; (b) all Obligations of the obligor
evidenced by notes, bonds, debentures or other similar instruments issued in
connection with accounts payable excluded pursuant to the parenthetical in
clause (c) below; (c) all Obligations of the obligor for the deferred purchase
price of property or services (other than accounts (i) payable within 90 days of
being incurred arising in the ordinary course of such obligor’s business and not
more than 90 days past due, or (ii) subject to a Contest); (d) all Obligations
of such obligor under conditional sale or other title retention agreements
relating to Assets acquired by such obligor (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such property); (e) all Obligations of such obligor
under any securitization or monetization arrangement; (f) all Obligations of
such obligor as lessee under Capitalized Leases; (g) all Obligations of the
obligor, contingent or otherwise, of the obligor under acceptance, letter of
credit or similar facilities other than as issued (i) in connection with
Obligations excluded pursuant to clause (b) above or the parenthetical in
clause (c) above or (ii) as credit support for leases other than Capitalized
Leases; (h) all Obligations of the obligor to purchase, redeem, retire, defease
or otherwise make any payments in respect of any Equity Interests in the obligor
or any other Person or any warrants, rights or options to acquire such capital
stock, valued, in the case of Redeemable Preferred Interests, at the greater of
its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; (i) all Obligations of the obligor in respect of Hedge Agreements;
(j) all Contingent Obligations of the obligor with respect to Debt; and (k) all
indebtedness and other payment Obligations referred to in clauses (a) through
(j) above of another Person secured by (or for which the holder of such Debt has
an existing right, contingent or otherwise, to be secured by) any Lien on
property (including accounts and contract rights owned by the obligor), even
though the obligor has not assumed or become liable for the payment of such
indebtedness or other payment Obligations.

“Debt for Borrowed Money” means Debt of the types specified in (i) clauses (a),
(b), (d), (e) and (f) of the definition of “Debt” and (ii) to the extent
relating to Debt of the types specified in one or more of clauses (a), (b), (d),
(e) and (f) of the definition of “Debt”, clauses (j) and (k) thereof.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Defaulting Lender” means, at any time, any Lender that, at such time, (a) has
failed to fund any portion of its Advances within five Business Days of the date
required

 

  11    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

to be funded by it hereunder (and such failure is continuing) or has made a
public statement to the effect that it does not intend to comply with its
funding obligations under this Agreement or generally under other agreements in
which it commits to extend credit, in each case, unless such failure is the
subject of a good faith dispute and such Lender has promptly notified the
Borrower of the nature thereof in reasonable detail, (b) has failed to pay any
amount (other than a de minimis amount) required to be paid by such Lender to
the Administrative Agent, any Issuing Bank or any other Lender hereunder or
under any other Financing Document within five Business Days of the date when
due (and such failure is continuing), unless such failure is the subject of a
good faith dispute and such Lender has promptly notified the Administrative
Agent of the nature thereof in reasonable detail or (c) shall (or its direct or
indirect parent shall) take any action or become the subject of any action or
proceeding of a type described in the definition of Insolvency Proceeding;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any equity interest in such Lender or its direct or
indirect parent by a Governmental Authority or an instrumentality thereof.

“Disclosed Litigation” has the meaning specified in Section 4.01(f).

“Disclosed Matters” means the occurrence of any event in respect of, or effect
upon, the business, condition (financial or otherwise), operations, performance,
properties, assets, liabilities (actual or contingent), results of operations or
prospects of the Borrower or the Borrower and its Subsidiaries, taken as a
whole, which has been disclosed (a) pursuant to a public filing by the Parent
with the SEC or (b) in writing to the Administrative Agent.

“Dollars” and “$” mean the lawful currency of the United States of America.

“Domestic Lending Office” means, with respect to any Lender Party, the office of
such Lender Party specified as its “Domestic Lending Office” opposite its name
on Schedule I or in the Assignment and Acceptance pursuant to which it became a
Lender Party, as the case may be, or such other office of such Lender Party as
such Lender Party may from time to time specify to the Borrower and the
Administrative Agent.

“Eligible Assignee” means (a) with respect to any Lender, (i) any other Lender;
(ii) an Affiliate of a Lender; (iii) an Approved Fund; (iv) a commercial bank
organized under the laws of the United States, or any State thereof, and having
a combined capital and surplus of at least $500,000,000; (v) a savings and loan
association or savings bank organized under the laws of the United States, or
any State thereof, and having a combined capital and surplus of at least
$500,000,000; (vi) a commercial bank organized under the laws of any other
country that is a member of the OECD or has concluded special lending
arrangements with the International Monetary Fund associated with its General
Arrangements to Borrow or a political subdivision of any such country, and
having a combined capital and surplus of at least $500,000,000, so long as such
bank is acting through a branch or agency located in the country in which it is
organized or another country that is described in this clause (vi); (vii) the
central bank of any country that is a member of the OECD; (viii) a finance
company, insurance company or other financial institution or fund (whether a
corporation, partnership, trust or other entity) that

 

  12    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

is engaged in making, purchasing or otherwise investing in commercial loans in
the ordinary course of its business and having a combined capital and surplus of
at least $500,000,000; or (ix) any other Person approved by (A) to the extent
such Person is to become an Eligible Assignee in respect of any assignment of
any Revolving Commitment, any Revolving Advance, any L/C Credit Extension or any
L/C Borrowing, the Issuing Bank(s) (each acting in its sole discretion) and the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
and, so long as no Specified Default shall have occurred and be continuing, the
Borrower (such approval not to be unreasonably withheld or delayed), (B) to the
extent such Person is to become an Eligible Assignee in respect of any
assignment of any Revolving Commitment or any Revolving Advance, the Swing Line
Bank and (C) to the extent such Person is to become an Eligible Assignee in
respect of any assignment of any Term Commitment or any Term Advance, the
Administrative Agent (such consent not to be unreasonably withheld) and, so long
as no Specified Default shall have occurred and be continuing, the Borrower
(such approval not to be unreasonably withheld or delayed), and (b) with respect
to any Issuing Bank, a Person that is an Eligible Assignee under subclause (iv)
or (vi) (so long as such bank is acting through a branch or agency located in
the United States) of clause (a) of this definition and is approved by the
Administrative Agent and, so long as no Specified Default shall have occurred
and be continuing, the Borrower (such approval, not to be unreasonably withheld
or delayed); provided that neither the Borrower nor any Affiliate of the
Borrower shall qualify as an Eligible Assignee under this definition; and
provided further that, for the avoidance of doubt, notwithstanding whether any
Person constitutes an “Eligible Assignee”, the consent of (x) the Issuing
Bank(s) under Section 8.07(a) shall be required with respect to any assignment
of any Revolving Commitment, any Revolving Advance, any L/C Credit Extension or
any L/C Borrowing and (y) the Swing Line Bank under Section 8.07(a) shall be
required with respect to any assignment of any Revolving Commitment or any
Revolving Advance.

“Emissions Credits” means the emissions limitations which: (a) are issued by
environmental Governmental Authorities; (b) authorize the emission of a fixed
amount of pollutants; and (c) are utilized as a market-based mechanism for
reducing pollution.

“Environmental Action” means any action, suit, demand letter, claim by any
Governmental Authority, notice of non-compliance or violation, notice of
liability or potential liability, investigation, proceeding, consent order or
consent agreement relating to any Environmental Law, Environmental Permit or
Hazardous Material or arising from alleged injury or threat to health and safety
or the environment relating to any Environmental Law, including (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or third party for damages, contribution, indemnification,
cost recovery, compensation or injunctive relief.

“Environmental Law” means any Federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, writ, judgment, injunction, decree or
legally binding judicial or agency interpretation, policy or guidance relating
to pollution or protection of the environment, health and safety as it relates
to Hazardous Materials or natural resources, including those relating to the
use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.

 

  13    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
non-Debt securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person, warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including partnership, member or trust interests therein), whether
voting or nonvoting, and whether or not such shares, warrants, options, rights
or other interests are authorized or otherwise existing on any date of
determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of the Borrower or any of its Subsidiaries, or
under common control, within the meaning of Section 414 of the Code, with the
Borrower or any of its Subsidiaries.

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043(c) of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC or
(ii) the requirements of Section 4043(b) of ERISA apply with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver in
accordance with Section 412(d) of the Code with respect to a Plan; (c) the
provision by the administrator of any Plan of a notice of intent to terminate
such Plan, pursuant to Section 4041(a)(2) of ERISA (including any such notice
with respect to a plan amendment referred to in Section 4041(e) of ERISA);
(d) the cessation of operations at a facility of the Borrower or any of its
Subsidiaries or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA; (e) the withdrawal by the Borrower or any of its
Subsidiaries or any ERISA Affiliate from a Multiple Employer Plan during a plan
year for which it was a substantial employer, as defined in Section 4001(a)(2)
of ERISA; (f) a lien has been imposed under Section 302(f) of ERISA with respect
to any Plan; (g) the adoption of an amendment to a Plan requiring the provision
of security to such Plan pursuant to Section 307 of ERISA; or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA, or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to

 

  14    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

administer, such Plan, provided, however, that the occurrence of the event or
condition described in Section 4042(a)(4) of ERISA shall be an ERISA Event only
if the PBGC has notified the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate that it intends to institute proceedings to terminate a Plan
pursuant to such Section.

“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.

“Eurodollar Lending Office” means, with respect to any Lender Party, the office
of such Lender Party specified as its “Eurodollar Lending Office” opposite its
name on Schedule I or in the Assignment and Acceptance pursuant to which it
became a Lender Party (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender Party as such Lender Party may from
time to time specify to the Borrower and the Administrative Agent.

“Eurodollar Rate” means, with respect to any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing, the rate per annum obtained
by dividing (a) LIBOR for such Interest Period by (b) a percentage equal to 1.00
minus the Eurodollar Rate Reserve Percentage.

“Eurodollar Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(ii).

“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the interest rate on Eurodollar Rate Advances is
determined) having a term equal to such Interest Period.

“Event of Default” has the meaning specified in Section 6.01.

“Excluded Assets” means (a) with respect to the security interests created by
the Mortgages and the Security Agreement, the Smith Facility and the real and
personal properties located in La Paz County, Arizona, Maricopa County, Arizona,
and St. Joseph County, Indiana, (b) with respect to the security interests
created by the Mortgages and the Security Agreement, the Bingamon Creek Property
(so long as the Fair Market Value of such property does not exceed $10,000,000)
and (c) the Equity Interests in each Subsidiary or other entity owned by the
Borrower other than a Material Subsidiary.

“Existing Credit Agreement” has the meaning specified in Preliminary
Statement (1) of this Agreement.

 

  15    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Existing Debt” means all Debt of the Borrower and its Subsidiaries outstanding
under the Existing Credit Agreement.

“Existing Lenders” has the meaning specified in Preliminary Statement (1) of
this Agreement.

“Facility” means the Term Facility, the Revolving Facility or the Swing Line
Facility, as the context may require.

“Fair Market Value” means with respect to any Asset the price at which a willing
buyer would purchase such Asset from a willing seller, assuming that both buyer
and seller are rational and have reasonable knowledge of all relevant facts.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Fee Letters” means, collectively, (a) each fee letter, if any, between the
Borrower and the Administrative Agent, and (b) the fee letter, if any, between
the Borrower and CGMI.

“FERC” means the Federal Energy Regulatory Commission.

“Final Maturity Date” means the earlier of (a) the date of termination in whole
of the Commitments, the Incremental Commitments and the L/C Obligations pursuant
to Section 2.05 or 6.01, and (b) the fifth anniversary of the Closing Date.

“Financing Documents” means this Agreement, the Notes, the Fee Letters and the
Issuer Documents.

“Fiscal Year” means a fiscal year of the Borrower and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

“Fitch” means Fitch Ratings and any successor thereto.

“Form 10-K” has the meaning set forth in Section 4.01(h).

“Fronting Fee” has the meaning specified in Section 2.08(c).

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

  16    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“GAAP” has the meaning specified in Section 1.02(c).

“Governmental Approvals” has the meaning specified in Section 4.01(d).

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other de jure or de facto government department, commission, board,
bureau, agency, authority or instrumentality of a country or any political
subdivision thereof or any regional transmission authority organized pursuant to
federal law, and any Person exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any of the foregoing
entities, including all commissions, boards, bureaus, arbitrators and
arbitration panels, and any authority or other Person controlled by any of the
foregoing.

“Granting Lender” has the meaning specified in Section 8.07(h).

“Hazardous Materials” means (a) petroleum or petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedge Agreements” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, any other Commodity Hedge
Agreements, equity or equity index swaps or options, bond or bond price or bond
index swaps or options or forward bond or forward bond price or forward bond
index transactions, interest rate options, forward foreign exchange
transactions, cap transactions, floor transactions, collar transactions,
currency swap transactions, cross-currency rate swap transactions, currency
options, spot contracts, or any other similar transactions or any combination of
the foregoing (including any option to enter into any of the foregoing), whether
or not any such transaction is governed by or subject to any master agreement,
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or are governed by, any form
of master agreement published by the International Swaps and Derivative
Association, Inc., any International Foreign Exchange Master Agreement or any
other master agreement (including such master agreement, together with any
related schedules, a “Master Agreement”) including any such obligations or
liabilities under any Master Agreement.

“Honor Date” has the meaning specified in Section 2.03(b)(i).

“Hybrid Securities” means any securities, other than common stock (a) issued by
(i) the Borrower or (ii) any business trusts, limited liability companies,
limited partnerships (or similar entities) (A) all of the common equity, general
partner or similar interests of which are owned (either directly or indirectly
through one or more wholly owned Subsidiaries) at all times by the Borrower and
(B) that have been formed for the purpose of issuing hybrid preferred
securities, (b) such securities are classified as possessing a minimum of
“intermediate equity content” by S&P, “Basket C equity credit”

 

  17    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

by Moody’s or “50% Equity Credit” by Fitch (or the equivalent classifications
then in effect by such agencies), by at least two of such agencies, (c) such
securities require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case prior to a date at least one year after the Final
Maturity Date, and (d) the claims of holders of such securities are subordinated
to the Senior Debt Obligations on terms reasonably satisfactory to the
Administrative Agent. As used in this definition, “mandatory redemption” shall
not include conversion of a security into common stock.

“Incremental Commitments” has the meaning specified in Section 2.16(a).

“Indemnified Costs” has the meaning specified in Section 7.05(a).

“Indemnified Party” has the meaning specified in Section 8.04(b).

“Information Memorandum” means the information memorandum dated April 2006 used
by the Joint Lead Arrangers in connection with the syndication of the
Facilities.

“Initial Borrowing” means the initial Borrowing to be made on the Closing Date
which shall be or is comprised of (a) Term Advances, (b) Revolving Advances
and/or (c) L/C Credit Extensions.

“Initial Issuing Bank” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lender Parties” has the meaning specified in the recital of parties to
this Agreement.

“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.

“Insolvency Proceeding” means, with respect to any Person, (a) any proceeding
which shall be instituted against such Person seeking to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee or other similar official for it or for any substantial part
of its property and either such proceeding shall remain undismissed or unstayed
for a period of 60 consecutive days or the entry by any competent Governmental
Authority of any jurisdiction or a court having jurisdiction in the premises of
a decree or order approving or ordering any of the actions sought in such
proceeding (including the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or any substantial part of its property); or (b) commencement by such Person of
a voluntary case or proceeding under any applicable bankruptcy, insolvency,
reorganization or other similar law or of any other case or proceeding to be
adjudicated as bankrupt or insolvent, or the consent by such Person to the entry
of a decree or order for relief in respect of such Person in an involuntary case
or proceeding under any applicable bankruptcy, insolvency,

 

  18    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

reorganization or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against such Person, or the filing by such Person
of a petition or answer or consent seeking reorganization or relief under any
Applicable Law; or consent by such Person to the filing of such petition or to
the appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator or other similar official of such Person or of
any substantial part of the property of such Person, or the making by such
Person of an assignment for the benefit of creditors or any other marshalling of
the assets and liabilities of such Person, or the admission by such Person in
writing of its inability to pay its debts generally as they become due, or the
taking of corporate action by such Person in furtherance of any such action; or
(c) in the case of a Lender Party, the appointment of a conservator, receiver or
liquidator by any applicable Governmental Authority in connection with any of
the foregoing.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance, and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months or, if available at the time of selection to all
Lenders owed any of the relevant Advances, nine or twelve months, as the
Borrower may, upon notice received by the Administrative Agent not later than
12:00 noon (New York City time) on the third Business Day prior to the first day
of such Interest Period (or in the case of any Conversion of any Base Rate
Advance into a Eurodollar Rate Advance requested to occur within three Business
Days after the Closing Date in accordance with Section 2.11(a)(ii), upon notice
received by the Administrative Agent by such time and with such shorter prior
notice as may be agreed by the Administrative Agent); provided, however, that:

(a) the Borrower may not select any Interest Period with respect to any
Eurodollar Rate Advance that ends after the date specified in clause (b) of the
definition of “Final Maturity Date”;

(b) the Borrower may not select any Interest Period if, after giving effect to
such selection, there are more than ten different Interest Periods applicable to
all Eurodollar Rate Advances then outstanding;

(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the

 

  19    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Intralinks” means the digital internet workspace located at
http://www.intralinks.com.

“Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any Equity Interests or Debt or the Assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person, including any
acquisition by way of a merger or consolidation and any arrangement pursuant to
which the investor incurs Debt of the types referred to in clause (j) or (k) of
the definition of “Debt” in respect of such Person.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement and instrument entered into
by any Issuing Bank and the Borrower or in favor of any Issuing Bank and
relating to any such Letter of Credit.

“Issuing Bank” means the Initial Issuing Bank, any Revolving Lender issuing
Letters of Credit hereunder and each Person that shall become an Issuing Bank
hereunder pursuant to Section 8.07.

“Joint Lead Arrangers” means CGMI, Scotia Capital and BAS, not in their
respective individual capacities except as expressly set forth herein but solely
as joint lead arrangers.

“Joint Venture” means, with respect to any Person, at any date, any other Person
in whom such Person directly or indirectly holds an Investment consisting of an
Equity Interest and whose financial results would not be considered under GAAP
with the financial results of such Person on the Consolidated financial
statements of such Person, if such statements were prepared in accordance with
GAAP as of such date.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

  20    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding”
in the amount so remaining available to be drawn.

“Lender” means each Initial Lender and each other Person that shall become a
Lender hereunder pursuant to Sections 2.16(a) or 8.07 for so long as such
Initial Lender or Person, as the case may be, shall be a party to this
Agreement.

“Lender Parties” means the Lenders and the Issuing Banks.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit to be issued hereunder by any
Issuing Bank in the form from time to time in use by such Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the date specified in clause (b) of the definition of “Final Maturity
Date” (or, if such day is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.08(b).

“Letters of Credit” means letters of credit issued by any Issuing Bank pursuant
to Section 2.01(d).

“LIBOR” means, for any applicable Interest Period with respect to all Eurodollar
Rate Advances comprising part of the same Borrowing, the British Bankers’
Association Interest Settlement Rate per annum for deposits in Dollars for a
period equal to such Interest Period appearing on the display designated as Page
3750 on the Dow Jones Markets Service (or such other page on that service or
such other service designated by the British Bankers’ Association for the
display of such Association’s Interest Settlement Rates for Dollar deposits) as
of 11:00 a.m. (London, England time) on the day that is two Business Days prior
to the first day of the Interest Period or, if such Page 3750 is unavailable for
any reason at such time, the rate which appears on the Reuters Screen LIBOR 01
Page as of such date and such time; provided that if the Administrative Agent
determines that the relevant foregoing sources are unavailable for the relevant
Interest Period, LIBOR shall mean the rate of interest determined by the
Administrative Agent to be the average (rounded upward, if necessary, to the
nearest  1/1,000th of 1%) of the rates per annum at which deposits in Dollars
are offered to the Administrative Agent two Business Days preceding the first
day of such Interest Period by leading banks in the London interbank market as
of 10:00 a.m. (New York City time) for delivery on the first day of such
Interest Period, for the number of days comprised therein and in an amount
comparable to the amount of the Eurodollar Rate Advance of CUSA (in its capacity
as a Lender).

 

  21    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Lien” means any lien, mortgage, deed of trust, pledge, security interest or
other charge or encumbrance of any kind, including the lien or retained security
title of a conditional vendor and any easement, right of way or other
encumbrance on title to real property.

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System, as in effect from time to time.

“Material Adverse Change” means any material adverse change in the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
financial condition, operations or properties of the Borrower and its
Subsidiaries, taken as a whole, (b) the rights and remedies of any Lender Party
under any Financing Document or (c) the ability of the Borrower to perform its
Obligations under the Financing Documents.

“Material Subsidiary” means, collectively, (a) AE Capital, (b) any Subsidiary
(other than AE Capital, AGC, any SPC or any Subsidiary which is principally
obligated under any Project Finance Debt) of the Borrower existing as of the
Closing Date which, after the Closing Date, acquires Assets, including any
deposit or securities accounts, with a book value in excess of $250,000,000 in
the aggregate, and (c) any Subsidiary of the Borrower incorporated or formed
after the Closing Date, or any Person that becomes a Subsidiary of the Borrower
after the Closing Date, in each case, that holds Assets, including any deposit
or securities accounts, with a book value in excess of $250,000,000 in the
aggregate.

“Medium Term Notes” means those certain 7.80% Notes due March 2011 and 8.25%
Notes due 2012, in each case, issued by the Borrower.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage Policies” means the title insurance policies insuring the Amended and
Restated Mortgages marked on Schedule 1.01(a) as having been insured.

“Mortgages” means the Amended and Restated Mortgages (as amended by the
Amendments), the New Mortgages and any other mortgage, deed of trust, trust
deed, leasehold mortgage or leasehold deed of trust recorded and filed with any
necessary recording office from time to time in order to create a valid Lien
over the Collateral in favor of the Secured Parties in respect of the Secured
Obligations owed to such Secured Parties pursuant to the terms of this Agreement
or the Security Agreement.

“MPC” means Monongahela Power Company, a corporation incorporated under the laws
of the State of Ohio.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any of its Subsidiaries or
any ERISA Affiliate is making or accruing an obligation to make contributions,
or has within any of the preceding five plan years made or accrued an obligation
to make contributions.

 

  22    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its Subsidiaries or any ERISA Affiliate and at least one
Person other than the Borrower, its Subsidiaries and the ERISA Affiliates or
(b) was so maintained and in respect of which the Borrower and any of its
Subsidiaries or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a)(iii).

“Non-Recourse Debt” shall mean Debt that is nonrecourse to the Borrower,
including any Permitted Securitization or Project Finance Debt.

“Note” means a Revolving Note or a Term Note, as the context may require.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Conversion/Continuation” has the meaning specified in
Section 2.11(a)(ii).

“Notice of Swing Line Borrowing” has the meaning specified in Section 2.02(c).

“NPL” means the National Priorities List under CERCLA.

“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including any liability of such
Person on any claim, whether or not the right of any creditor to payment in
respect of such claim is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 6.01(g). Without limiting the
generality of the foregoing, the Obligations of the Borrower under the Financing
Documents include (a) the obligation to pay principal, interest, Letter of
Credit commissions, charges, expenses, fees, attorneys’ and consultants’ fees
and disbursements, indemnities and other amounts payable by the Borrower under
any Financing Document and (b) the obligation to reimburse any amount in respect
of any of the foregoing that any Lender Party, in its sole discretion, may elect
to pay or advance on behalf of the Borrower.

“OECD” means the Organization for Economic Cooperation and Development.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Officer’s Certificate” means, with respect to any Person, a certificate signed
by a Responsible Officer of such Person.

 

  23    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Other Perfection Requirements” means (a) the giving of notice to any Person
(other than an Affiliate of the Borrower) of the Liens created by the Borrower
under the Collateral Documents and (b) any recording, notice, filing,
registration, instrument or act required to be undertaken, made or executed in
order to grant or perfect any Lien over Non-UCC Property.

“Other Taxes” has the meaning specified in Section 2.13(b).

“Outstanding Amount” means (a) with respect to the Revolving Facility on any
date, the aggregate outstanding principal amount thereof after giving effect to
any Revolving Borrowings, Swing Line Borrowings and prepayments of the Revolving
Facility and Swing Line Facility occurring on such date; and (b) with respect to
any L/C Obligations on any date, the amount of such L/C Obligations on such date
after giving effect to any relevant L/C Credit Extension occurring on such date
and any other changes in the aggregate amount of such L/C Obligations as of such
date, including as a result of any reimbursements of outstanding unpaid drawings
under any relevant Letters of Credit or any reductions in the maximum amount
available for drawing under any relevant Letters of Credit taking effect on such
date.

“Parent” means Allegheny Energy, Inc., the parent company of the Borrower.

“Parent Credit Agreement” means that certain Credit Agreement, dated as of
June 16, 2005, among the Parent, the Borrower, the lenders and issuing bank
party thereto, and CNAI, as administrative agent.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“PEC” means The Potomac Edison Company, a Maryland and Virginia corporation.

“Performance Guarantees” means any guarantee issued in connection with any
Project Finance Debt that, if secured, is secured only by Assets of and/or
Equity Interests of a Subsidiary obligated in respect of the applicable Project
Finance Debt.

“Permitted Liens” means such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced:
(a) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.01(c); (b) Liens imposed by law,
such as materialmen’s, mechanics’, carriers’, workmen’s and repairmen’s Liens
and other similar Liens arising in the ordinary course of business securing
obligations that are not overdue for a period of more than 30 days, or which are
subject to Contest; (c) Liens or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; (d) deposits to secure the performance of bids, leases (other than
Capitalized Leases), trade contracts, public or statutory obligations (including
environmental, municipal and public utility commission obligations under
Applicable Laws), surety bonds (other than bonds related to judgments or
litigation), performance bonds and other obligations of a like nature incurred
in the ordinary course of business; (e) Liens securing judgments for the payment
of money not constituting an Event of

 

  24    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Default under Section 6.01(h) or securing appeal or other surety bonds related
to such judgments; (f) zoning restrictions, easements, rights of way and other
encumbrances on title to real property that do not render title to the property
encumbered thereby unmarketable or materially adversely affect the use of such
property for its present purposes; (g) Liens securing reimbursement obligations
with respect to letters of credit (which reimbursement obligations relate to
Debt which has not been incurred in contravention of the terms of this Agreement
and the other Financing Documents) that encumber documents and other property
relating to such letters of credit and the proceeds and products thereof,
including such Liens arising in connection with the issuance of letters of
credit on behalf of the Parent to support obligations of the Borrower and its
Subsidiaries under Hedge Agreements to the extent that such Hedge Agreements are
entered into in accordance with the terms of this Agreement; (h) Liens on cash
deposits in the nature of a right of setoff, banker’s lien, counterclaim or
netting of cash amounts owed arising in the ordinary course of business on
deposit accounts, commodity accounts or securities accounts; (i) financing
statements filed on a precautionary basis in respect of operating leases to the
extent such lease is otherwise permitted under the terms of this Agreement;
provided that no such financing statement extends to or refers to as collateral
any Assets which are not subject to such operating lease; and (j) rights of
first refusal, options or other contractual rights or obligations to sell,
assign or otherwise dispose of any Asset or interest therein which rights of
first refusal, option or contractual right is in connection with a sale,
transfer or other disposition of Assets permitted under Section 5.02(c) or
5.02(d).

“Permitted Securitization” means any sale, assignment, conveyance, grant and/or
contribution, or series of related sales, assignments, conveyances, grants
and/or contributions, by the Borrower or any of its Subsidiaries of Receivables
(or purported sale, assignment, conveyance, grant and/or contribution) to a
trust, corporation or other entity, where the purchase of such Receivables is
funded or exchanged in whole or in part by the incurrence or issuance by the
purchaser, grantee or any successor entity of Debt or securities that are to
receive payments from, or that represent interests in, the cash flow derived
primarily from such Receivables (provided, however, that “Debt” as used in this
definition shall not include Debt incurred by an SPC owed to the Borrower or any
of its Subsidiaries, as applicable, which Debt represents all or a portion of
the purchase price or other consideration paid by the SPC for such receivables
or interests therein), where (a) any representation, warranty, covenant,
recourse, repurchase, hold harmless, indemnity or similar obligations of the
Borrower or any of its Subsidiaries, as applicable, in respect of Receivables
sold, assigned, conveyed, granted or contributed, or payments made in respect
thereof, are customary for transactions of this type, and do not prevent the
characterization of the transaction as a true sale under applicable laws
(including debtor relief laws), (b) any representation, warranty, covenant,
recourse, repurchase, hold harmless, indemnity or similar obligations of any SPC
in respect of Receivables sold, assigned, conveyed, granted or contributed or
payments made in respect thereof, are customary for transactions of this type.

“Person” means an individual, partnership, corporation (including a business or
statutory trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.

 

  25    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Plan” means a Single-Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 8.02(c).

“PNC Control Agreement” has the meaning set forth in Section 3.01(a)(v).

“Pollution Control Bond Indentures” means (a) the Trust Indenture dated as of
April 15, 1992 between the County Commission of Harrison County, West Virginia
and J.P. Morgan Trust Company, National Association (formerly Chase Manhattan
Trust Company, National Association, successor trustee to Mellon Bank, N.A.), as
Trustee, providing for Solid Waste Disposal Revenue Bonds (West Penn Power
Company Harrison Station Project), (b) the Trust Indenture dated as of
November 1, 1977 between Pleasants County, West Virginia and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Pleasants Station
Project), (c) the Trust Indenture dated as of December 1, 1980 between
Washington County Industrial Development Authority and J.P. Morgan Trust
Company, National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Mitchell Station
Project), (d) the Trust Indenture dated as of April 15, 1983 between the County
Commission of Monongalia County, West Virginia and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (West Penn Power Company Fort Martin Station
Project), (e) the Trust Indenture dated as of February 1, 1977 between Greene
County Industrial Development Authority and J.P. Morgan Trust Company, National
Association (formerly Chase Manhattan Trust Company, National Association,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Pollution
Control Revenue Bonds (West Penn Power Company Hatfield’s Ferry Project),
(f) the Trust Indenture dated as of April 15, 1992 between the County Commission
of Harrison County, West Virginia and J.P. Morgan Trust Company, National
Association (formerly Chase Manhattan Trust Company, National Association,
successor trustee to Mellon Bank, N.A.), as Trustee, providing for Solid Waste
Disposal Revenue Bonds (The Potomac Edison Company Harrison Station Project),
(g) the Trust Indenture dated as of November 1, 1977 between Pleasants County,
West Virginia and J.P. Morgan Trust Company, National Association (formerly
Chase Manhattan Trust Company, National Association, successor trustee to Mellon
Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds (The
Potomac Edison Company Pleasants Station Project), (h) the Trust Indenture dated
as of April 15, 1983 between the County Commission of Monongalia County, West
Virginia and J.P. Morgan Trust Company, National Association (formerly Chase
Manhattan Trust Company, National Association, successor trustee to Mellon Bank,
N.A.), as Trustee, providing for Pollution Control Revenue Bonds (The Potomac
Edison Company Fort Martin Station Project), (i) the Trust Indenture dated as of
February 1, 1977 between

 

  26    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Greene County Industrial Development Authority and J.P. Morgan Trust Company,
National Association (formerly Chase Manhattan Trust Company, National
Association, successor trustee to Mellon Bank, N.A.), as Trustee, providing for
Pollution Control Revenue Bonds (Monongahela Power Company Hatfield’s Ferry
Project), (j) the Trust Indenture dated as of November 1, 1977 between Pleasants
County, West Virginia and J.P. Morgan Trust Company, National Association
(formerly Chase Manhattan Trust Company, National Association, successor trustee
to Mellon Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(Monongahela Power Company Pleasants Station Project), (k) the Trust Indenture
dated as of April 15, 1983 between the County Commission of Monongalia County,
West Virginia and J.P. Morgan Trust Company, National Association (formerly
Chase Manhattan Trust Company, National Association, successor trustee to Mellon
Bank, N.A.), as Trustee, providing for Pollution Control Revenue Bonds
(Monongahela Power Company Fort Martin Station Project), and (l) Trust Indenture
dated as of April 15, 1992 between the County Commission of Harrison County,
West Virginia and J.P. Morgan Trust Company, National Association (formerly
Chase Manhattan Trust Company, National Association, successor trustee to Mellon
Bank, N.A.), as Trustee, providing for Solid Waste Disposal Revenue Bonds
(Monongahela Power Company Harrison Station Project).

“Pollution Control Bonds” means all notes, bonds and other instruments
evidencing Debt issued pursuant to the Pollution Control Bond Indentures and
which Debt, if secured by a Lien, is secured only by Liens on the pollution
control equipment financed by the proceeds of such Debt.

“Preferred Interests” means, with respect to any Person, Equity Interests issued
by such Person that are entitled to a preference or priority over any other
Equity Interests issued by such Person upon any distribution of such Person’s
Assets, whether by dividend or upon liquidation.

“Project Finance Debt” means, any Debt of a Person that is incurred for the
purpose of financing the development, construction, acquisition or improvement
of operating or capital assets (the “Project”) which is either (i) non-recourse
to such Person except with respect to such operating or capital assets (and
revenues, proceeds and other customary ancillary assets) being financed in such
Project or, (ii) if such Person is (A) a special purpose entity formed for the
purpose of obtaining such financing and undertaking the ownership or operation
of such Project or (B) an entity whose sole asset is the direct or indirect
ownership of Equity Interests in an entity described in clause (A), is limited
in recourse primarily to such Persons and their assets, provided that
Indebtedness shall not fail to be considered “Project Finance Debt” if the
holders of such Project Finance Debt have (1) recourse to Equity Interests or
other Investments in the entities described in clause (ii) above held by the
Borrower or any of its Subsidiaries and (2) limited recourse to the Borrower or
its Subsidiaries in the form of Performance Guarantees.

“Pro Rata Share” means, with respect to each Revolving Lender at any time, a
fraction (expressed as a percentage, carried out to the ninth decimal place),
the numerator of which is the amount of the Revolving Commitment of such
Revolving Lender and the

 

  27    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

denominator of which is the amount of the Revolving Facility; provided that if
the commitment of each Revolving Lender to make Revolving Advances and the
obligation of each Issuing Bank to make L/C Credit Extensions have been
terminated pursuant to Section 2.05 or 6.01, then the Pro Rata Share of each
Revolving Lender shall be determined based on the Pro Rata Share of such
Revolving Lender immediately prior to such termination and after giving effect
to any subsequent assignments made pursuant to the terms hereof. The initial Pro
Rata Share of each Revolving Lender is set forth opposite the name of such
Revolving Lender on Schedule I or in the Assignment and Acceptance pursuant to
which such Lender becomes a party hereto, as applicable.

“Public Debt Rating” means, as of any date, the higher rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for the
non-credit enhanced long-term senior unsecured debt issued by the Borrower;
provided that (a) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating or if neither S&P nor Moody’s shall have in effect a Public Debt
Rating, the Applicable Margin and Commitment Fee Rate will be determined in
accordance with Level 5 under the definition of “Applicable Margin” and
“Commitment Fee Rate”, respectively; (b) if such ratings established by S&P and
Moody’s shall differ by one level, the Applicable Margin and Commitment Fee Rate
shall be determined in accordance with the higher rating; (c) if such ratings
established by S&P and Moody’s shall differ by two or more levels, the
Applicable Margin and Commitment Fee Rate shall be based upon the rating which
is one rating level higher than the lower of the ratings established by S&P and
Moody’s; (d) if any rating established by S&P or Moody’s shall be changed, such
change shall be effective as of the date on which such change is first announced
publicly by the rating agency making such change; and (e) if S&P or Moody’s
shall change the basis on which ratings are established, each reference to the
Public Debt Rating announced by S&P or Moody’s, as the case may be, shall refer
to the then equivalent rating by S&P or Moody’s, as the case may be. If the
rating system of Moody’s or S&P applicable to any class of non-credit enhanced
long-term senior unsecured debt shall change in any material respect, or if
either such rating agency shall cease to be in the business of rating corporate
debt obligations, the Borrower and the Required Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and pending the effectiveness
of any such amendment, the Applicable Margin and the Commitment Fee Rate shall
be determined by reference to the ratings most recently in effect prior to such
change or cessation.

“Quarterly Date” means the last Business Day of March, June, September and
December, commencing with June 30, 2006.

“Receivables” means any accounts receivable, payment intangibles, notes
receivable, rights to receive future payments and related rights, including
financial transmission rights (“FTRs”) or any other rights to payment from the
PJM or another regional transmission authority (whether now existing or arising
or acquired in the future) of the Borrower or any of its Subsidiaries, and any
supporting obligations and other financial assets related thereto (including all
collateral securing such accounts receivables, FTRs or other assets, contracts
and contract rights, all guarantees with

 

  28    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

respect thereto, and all proceeds thereof) which are transferred, or in respect
of which security interests are granted in one or more transactions that are
customary for asset securitizations of such Receivables.

“Redeemable” means, with respect to any Preferred Interests, any such Preferred
Interests that the issuer is required, pursuant to the terms and conditions
thereof, to redeem at a fixed or determinable date or dates, whether by
operation of a sinking fund or otherwise, or upon the occurrence of a condition
not solely within the control of the issuer.

“Register” has the meaning specified in Section 8.07(e).

“Related Fund” means, with respect to any Lender or Eligible Assignee that is a
Fund, any other Fund that is administered or managed by the same Person as such
Lender or Eligible Assignee or by an Affiliate of such Person.

“Representatives” has the meaning specified in Section 8.12(a).

“Required Lenders” means, at any time, Lenders owed or holding at least a
majority in interest of the sum of (a) the Total Revolving Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Advances made by the L/C Issuer
or Swing Line Bank, as applicable being deemed “held” by such Lender for
purposes of this definition) (if any) at such time, plus (b) the aggregate
Unused Commitments at such time, plus (c) the aggregate outstanding principal
amount of the Term Advances (if any) at such time, plus (d) the aggregate amount
of the Term Commitments (if any) at such time, plus (d) the aggregate amount of
the Incremental Commitments (if any) at such time.

“Required Revolving Lenders” means, at any time, Revolving Lenders owed or
holding at least a majority in interest of the sum of (a) the Total Revolving
Outstandings (with the aggregate amount of each Lender’s risk participation and
funded participation in L/C Obligations and Swing Line Advances made by the L/C
Issuer or Swing Line Bank, as applicable being deemed “held” by such Lender for
purposes of this definition) (if any) at such time, plus (b) the aggregate
Unused Commitments (if any) at such time.

“Responsible Officer” means, with respect to any Person, the president, any
vice-president, the treasurer, the chief financial officer or an Authorized
Signatory of such Person.

“Revolving Advance” has the meaning specified in Section 2.01(a).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type, made by the Revolving Lenders.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to:
(a) make a Revolving Advance pursuant to Section 2.01(a); and (b) purchase
participations in L/C Obligations pursuant to Section 2.01(d) and Swing Line
Advances pursuant to Section 2.02(c), in an aggregate principal amount at any
one time outstanding

 

  29    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

not to exceed the amount set forth opposite such Revolving Lender’s name on
Schedule I under the caption “Revolving Commitment” or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Facility” means, at any time, the aggregate of the Revolving
Commitments at such time.

“Revolving Lender” means any Lender that has a Revolving Commitment.

“Revolving Note” means a promissory note of the Borrower payable to the order of
a Revolving Lender in substantially the form of Exhibit A-1, evidencing the
aggregate indebtedness of the Borrower to such Revolving Lender resulting from
Revolving Advances and Swing Line Advances made by such Revolving Lender
hereunder to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.

“Sale” means any sale (including by way of sale/leaseback), lease, assignment,
transfer or other disposition.

“Sanctioned Entity” means (a) an agency of the government of, (b) an
organization directly or indirectly controlled by, or (c) a person resident in,
a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or other
replacement official publication of such list published from time to time.

“Sanctioned Person” means a person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time as such program may be applicable to such
agency, organization or person.

“Scotia Capital” has the meaning specified in the recital of parties to this
Agreement.

“SEC” means the Securities and Exchange Commission.

“Secured Party” has the meaning specified in the Security Agreement.

“Security Agreement” has the meaning specified in Section 3.01(a)(iii).

“Senior Debt Obligations” means, without duplication, (a) the Obligations of the
Borrower to pay principal and interest on the Advances (including any interest
accruing after the filing of a petition with respect to, or the commencement of,
any Insolvency Proceeding, whether or not a claim for post-petition interest is
allowed in such proceeding); and (b) any and all commissions, fees, indemnities,
prepayment premiums,

 

  30    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

costs and expenses and other amounts payable to any Lender Party under any
Financing Document, including all renewals or extensions thereof; provided that
notwithstanding anything to the contrary in any Financing Document, “Senior Debt
Obligations” shall not include any Obligations of the Borrower owed to any of
its Affiliates.

“Single-Employer Plan” means a single-employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any of its Subsidiaries or any ERISA Affiliate and no Person other
than the Borrower, its Subsidiaries and the ERISA Affiliates or (b) was so
maintained and in respect of which the Borrower, any of its Subsidiaries or any
ERISA Affiliate could have liability under Section 4069 of ERISA in the event
such plan has been or were to be terminated.

“Smith Facility” means the R. Paul Smith generation facility located in
Williamsport, Maryland owned by the Borrower, but excluding any related personal
property the creation, granting or perfection of a Lien upon or in which is
governed by the UCC.

“Specified Default” means (a) any Event of Default or (b) any event that would
constitute an Event of Default under clause (a) or (g) of Section 6.01 but for
the requirement that notice be given or time elapse or both.

“SPC” means a special purpose Person formed for the sole and exclusive purpose
of engaging in activities in connection with the purchase, sale and/or financing
of Receivables in connection with and pursuant to a Permitted Securitization,
which Person is intended to be structured to be bankruptcy-remote.

“SPV” has the meaning provided in Section 8.07(h).

“Standby Letter of Credit” means any Letter of Credit issued under this
Agreement, other than a Trade Letter of Credit.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such partnership,
joint venture or limited liability company or (c) the beneficial interest in
such trust or estate is at the time, directly or indirectly owned or controlled
by such Person, by such Person and one or more of its other Subsidiaries or by
one or more of such Person’s other Subsidiaries.

“Subsidiary Debt Default” means, with respect to any Subsidiary of the Borrower,
the failure of such Subsidiary to pay any principal or interest or other amounts
due in respect of Debt, when and as the same shall become due and payable, or
the occurrence of any other event or condition that results in any Debt of such
Subsidiary becoming due prior to its scheduled maturity or that enables or
permits (with or without the giving of notice, lapse of time or both) the holder
or holders of such Debt or any

 

  31    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

trustee or agent on its or their behalf to cause such Debt to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Revolving Lender pursuant to Section 2.02(c).

“Swing Line Bank” has the meaning specified in the recital of parties to this
Agreement.

“Swing Line Borrowing” means a borrowing consisting of a Swing Line Advance made
by the Swing Line Bank pursuant to Section 2.01(c) or the Revolving Lenders
pursuant to Section 2.02(c).

“Swing Line Facility” has the meaning specified in Section 2.01(c).

“Tax Allocation Agreement” means the Tax Allocation Agreement, dated as of
July 1, 2003, by and among the Parent and its Subsidiaries.

“Taxes” means all federal, state, local or foreign income, gross receipts,
windfall profits, severance, property, production, sales, use, excise,
franchise, employment, value added, real estate, withholding or similar taxes,
assessments, fees, liabilities or other charges, together with any interest,
additions or penalties with respect thereto and any interest in respect of such
additions or penalties.

“Term Advance” means any advance made by a Term Lender pursuant to
Section 2.01(b) or, after the Commitment Effective Date, Section 2.16, as the
context may require.

“Term Borrowing” means the borrowing consisting of simultaneous Term Advances of
the same Type, made by the Term Lenders.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Advance pursuant to Section 2.01(b), in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Term Lender’s
name on Schedule I under the caption “Term Commitment” or in the Assignment and
Acceptance pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term Commitment Termination Date” has the meaning specified in
Section 2.05(b)(i).

“Term Facility” means, at any time, the aggregate of the Term Commitments at
such time.

“Term Lender” means any Lender that has a Term Commitment.

 

  32    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Term Note” means a promissory note of the Borrower payable to the order of a
Term Lender in substantially the form of Exhibit A-2, evidencing the aggregate
indebtedness of the Borrower to such Term Lender resulting from Term Advances
made by such Term Lender hereunder, as amended.

“Termination Event” means an event described in Section 4042(a) of ERISA.

“Total Capitalization” means, at any date, the sum of (a) Consolidated Debt,
plus (b) Consolidated members’ equity of the common, preference and preferred
equityholders of the Borrower and its Subsidiaries (excluding from members’
equity on any date of determination (i) the effect of all unrealized gains and
losses relating to derivative instruments recorded in income or in other
comprehensive income in accordance with GAAP and (ii) the effect of any pension
and other post-retirement benefit liability adjustment recorded in accordance
with GAAP, and including in members’ equity the non-controlling interest in
AGC), plus (c) the aggregate principal amount of Hybrid Securities; provided
that, for purposes of determining “Total Capitalization”, in no event shall the
aggregate principal amount of Hybrid Securities for purposes of this clause
(c) exceed 15% of Total Capitalization; provided, further that, for purposes of
calculating Total Capitalization, Consolidated Debt shall exclude Non-Recourse
Debt and Total Capitalization shall exclude Equity Interest in each Subsidiary
of the Borrower that is an obligor for, or whose Assets secure, Non-Recourse
Debt.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Advances, all Swing Line Advances and all L/C Obligations.

“Trade Letter of Credit” means any Letter of Credit that is issued under this
Agreement for the benefit of a supplier of goods or services to the Borrower or
any of its Subsidiaries to effect payment for such goods or services, the
conditions to drawing under which include the presentation to an Issuing Bank.

“Transactions” means the refinancing of Debt outstanding under the Existing
Credit Agreement with the proceeds of the Term Advances and Revolving Advances.

“Type” refers to the distinction between Advances bearing interest at the Base
Rate and Advances bearing interest at the Eurodollar Rate.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect, from time to time, in the State of New York; provided that if perfection
or the effect of perfection or non-perfection or the priority of any security
interest in any collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unreimbursed Amount” has the meaning specified in Section 2.03(b)(i).

 

  33    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

“Unused Commitment” means, with respect to any Revolving Lender at any time,
(a) such Revolving Lender’s Revolving Commitment at such time minus (b) such
Revolving Lender’s Pro Rata Share of the Total Revolving Outstandings.

“Voting Interests” means shares of capital stock issued by a corporation, or
equivalent Equity Interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“WPPC” means West Penn Power Company, a Pennsylvania corporation.

(b) Principles of Interpretation. (i) Except to the extent expressly provided to
the contrary in this Agreement or to the extent that the context otherwise
requires, in this Agreement and the other Financing Documents:

(i) the table of contents and Article and Section headings are for convenience
only and shall not affect the interpretation of any Financing Document;

(ii) references to any document, instrument or agreement, including any
Financing Document, shall include (A) all exhibits, annexes, schedules,
appendices or other attachments thereto and (B) all documents, instruments or
agreements issued or executed in replacement thereof;

(iii) references to a document or agreement, including any Financing Document,
shall be deemed to include any amendment, restatement, modification, supplement
or replacement thereto entered into in accordance with the terms thereof and the
terms of the Financing Documents;

(iv) the words “include”, “includes” and “including” are not limiting;

(v) references to any Person shall include such Person’s successors and
permitted assigns (and, in the case of any Governmental Authority, any Person
succeeding to such Governmental Authority’s functions and capacities);

(vi) the words “hereof”, “herein” and “hereunder” and words of similar import
when used in any Financing Document shall refer to such Financing Document as a
whole and not to any particular provision of such Financing Document;

(vii) references to “days” shall mean calendar days;

(viii) the singular includes the plural and the plural includes the singular;

(ix) references to Applicable Law, generally, shall mean Applicable Law as in
effect from time to time, and references to any specific Applicable Law shall
mean such Applicable Law, as amended, modified or supplemented from time to
time, and any Applicable Law successor thereto;

 

  34    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(x) in the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the words “to”
and “until” each mean “to but excluding”; and

(xi) any reference in this Agreement or any other Financing Document to an
Article, Section, Schedule, Appendix or Exhibit is to the article or section of,
or a schedule, appendix or exhibit to, this Agreement or such other Financing
Document, as the case may be, unless otherwise indicated.

(ii) This Agreement and the other Financing Documents are the result of
negotiations among the parties hereto and their respective counsel. Accordingly,
this Agreement and the other Financing Documents shall be deemed the product of
all parties hereto or thereto, as the case may be, and no ambiguity in this
Agreement, or any Financing Document shall be construed in favor of or against
the Borrower, any Agent, any Arranger Party or any Lender Party that is a party
hereto.

(iii) All accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with generally accepted
accounting principles as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Subsidiaries delivered to the Lenders (“GAAP”); provided
that, if the Borrower notifies the Administrative Agent that the Borrower wishes
to amend the covenant in Section 5.03 to eliminate the effect of any change in
generally accepted accounting principles on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.03 for such purpose), then the Borrower’s compliance with
such covenant shall be determined on the basis of generally accepted accounting
principles in effect immediately before the relevant change in generally
accepted accounting principles became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

(c) Letter of Credit. Unless otherwise specified, all references herein to the
amount of a Letter of Credit at any time shall be deemed to mean the stated face
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
the maximum stated amount of such Letter of Credit after giving effect to all
increases thereof, whether or not such maximum face amount is in effect at such
time.

 

  35    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

SECTION 10.

AMOUNTS AND TERMS OF THE ADVANCES

AND LETTERS OF CREDIT

(a) The Advances. (a) Revolving Advance . Each Revolving Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each a “Revolving Advance”) in Dollars to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Final Maturity
Date in an amount for each such Revolving Advance not to exceed such Revolving
Lender’s Unused Commitment at such time; provided that after giving effect to
any Revolving Borrowing, (i) the Total Revolving Outstandings shall not exceed
the Revolving Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Advances of any Revolving Lender plus such Revolving Lender’s Pro Rata
Share of the Outstanding Amount of all L/C Obligations plus such Revolving
Lender’s Pro Rata Share of the Outstanding Amount of all Swing Line Advances
made by the Swing Line Bank shall not exceed such Revolving Lender’s Revolving
Commitment. Each Revolving Borrowing shall be in an aggregate amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof (other than a
Revolving Borrowing the proceeds of which shall be used solely to repay or
prepay in full any Swing Line Advances made by the Swing Line Bank or any L/C
Borrowing) and shall consist of Revolving Advances of the same Type made
simultaneously by the Revolving Lenders ratably according to their Revolving
Commitments. Within the limits of each Revolving Lender’s Unused Commitment in
effect from time to time, the Borrower may borrow under this Section 2.01(a),
prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(a).

(b) Term Advance. Each Term Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a single advance to the Borrower on any one
Business Day during the period from the Closing Date until the Term Commitment
Termination Date in an amount not to exceed such Term Lender’s Term Commitment.
The Term Borrowing shall consist of Term Advances of the same Type made
simultaneously by the Term Lenders on such Business Day ratably according to
their Term Commitments. Amounts borrowed under this Section 2.01(b) and repaid
or prepaid may not be reborrowed.

(c) Swing Line Advance. The Borrower may request the Swing Line Bank to make,
and the Swing Line Bank agrees to make, on the terms and conditions hereinafter
set forth, Swing Line Advances to the Borrower from time to time on any Business
Day during the period from the Closing Date until the Final Maturity Date (i) in
an aggregate amount not to exceed at any time outstanding $10,000,000 (the
“Swing Line Facility”) and (ii) in an amount for each such Swing Line Borrowing
not to exceed the aggregate of the Unused Commitments of the Revolving Lenders
at such time. No Swing Line Advance shall be used for the purpose of funding the
payment of principal of any other Swing Line Advance. Each Swing Line Borrowing
shall be in an amount of $500,000 or an integral multiple of $100,000 in excess
thereof and shall be made as a Base Rate Advance. Within the limits of the Swing
Line Facility and within the limits referred to in clause (ii) above, the
Borrower may borrow under this Section 2.01(c), repay pursuant to Section 2.04
or prepay pursuant to Section 2.06(a) and reborrow under this Section 2.01(c).

 

  36    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(d) Letters of Credit. Subject to the terms and conditions set forth herein,
(i) each Issuing Bank agrees, in reliance upon the agreements of the other
Revolving Lenders set forth in Section 2.03, (A) from time to time on any
Business Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to make L/C Credit Extensions for the account of the Borrower
or its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(a)(i) and (ii), and (B) to honor drawings
under the Letters of Credit issued by it; and (ii) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower or its Subsidiaries and any L/C Borrowings thereunder; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility and (y) the aggregate Outstanding Amount of the Revolving Advances of
any Revolving Lender, plus such Revolving Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, shall not exceed such Revolving
Lender’s Revolving Commitment. Each request by the Borrower for the issuance of,
or an amendment to increase the amount of, any Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(e) Letters of Credit Generally. (i) No Issuing Bank shall issue any Letter of
Credit if the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Lenders have
approved such expiry date; provided that in no event shall the expiry date of
any requested Letter of Credit occur on or after the Business Day next preceding
the fifth anniversary of the Closing Date.

(b) No Issuing Bank shall be under any Obligation to make any L/C Credit
Extension if:

(i) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Applicable Law to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that the Issuing Bank refrain from, the issuance of Letters of Credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(ii) the making of such L/C Credit Extension would violate any Applicable Laws;

 

  37    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(iii) except as otherwise agreed by the Administrative Agent and such Issuing
Bank, such Letter of Credit is in an initial face amount less than $100,000;

(iv) such L/C Credit Extension is to be denominated in a currency other than
Dollars;

(v) such L/C Credit Extension contains any provisions for automatic
reinstatement of the stated amount after any L/C Borrowing thereunder; or

(vi) a default of any Revolving Lender’s obligations to fund under Section 2.03
exists or any Lender is then a Defaulting Lender, unless such Issuing Bank has
entered into satisfactory arrangements with the Borrower or such Revolving
Lender to eliminate such Issuing Bank’s risk with respect to such Revolving
Lender.

(c) No Issuing Bank shall amend any Letter of Credit if such Issuing Bank would
not be permitted at such time to make such L/C Credit Extension in its amended
form under the terms hereof.

(d) No Issuing Bank shall be under the obligation to amend any Letter of Credit
if (A) such Issuing Bank would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Making the Advances. (i) Except as otherwise provided in Section 2.02(c) or
2.03, each Borrowing shall be made on notice, given by the Borrower not later
than 12:00 noon (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances, or on the date of the proposed Borrowing in the case of a
Borrowing consisting of Base Rate Advances, to the Administrative Agent, which
shall give to each Appropriate Lender prompt notice thereof by telecopier or
electronic mail. Each such notice of a Borrowing (a “Notice of Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier or electronic
mail, in substantially the form of Exhibit B, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Advances comprising such Borrowing,
(iii) aggregate amount of such Borrowing and (iv) in the case of a Borrowing
consisting of Eurodollar Rate Advances, initial Interest Period for each such
Advance. Each Lender shall, before 12:00 noon (New York City time) on the date
of such Borrowing, make available for the account of its Applicable Lending
Office to the Administrative Agent at the Administrative Agent’s Account, in
immediately available funds, such Lender’s ratable portion of such Borrowing in
accordance with the respective Commitment of such Lender under the applicable
Facility and the other Appropriate Lenders. After the Administrative Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Article III, the Administrative Agent shall (x) with respect to the
Initial Borrowing, directly apply (1) the Revolving Advances (or such portion
thereof as may be specified in writing to the Administrative Agent by the
Borrower) to the repayment of the Existing Debt, and (2) the Term Advances to
the repayment of the Existing Debt and (y) with respect to subsequent Revolving
Borrowings, make such funds available to the Borrower, by

 

  38    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

crediting the Borrowing Account; provided, however, that, in the case of any
subsequent Revolving Borrowing, the Administrative Agent shall first make a
portion of such funds equal to the aggregate principal amount of any Swing Line
Advances and L/C Borrowing made by the Swing Line Bank or any Issuing Bank and
by any other Revolving Lender, as the case may be, and outstanding on the date
of such Revolving Borrowing, plus interest accrued and unpaid thereon to and as
of such date, available to the Swing Line Bank or such Issuing Bank or such
other Revolving Lender, as the case may be, for repayment of such Swing Line
Advances and L/C Borrowing.

(ii) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $2,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.11 or 2.12 and (ii) the Advances may not be outstanding as part of
more than fifteen separate Borrowings.

(iii) Each Swing Line Borrowing shall be made on notice, given not later than
3:00 p.m. (New York City time) on the date of the proposed Swing Line Borrowing,
by the Borrower to the Swing Line Bank and the Administrative Agent. Each such
notice of a Swing Line Borrowing (a “Notice of Swing Line Borrowing”) shall be
by telephone, confirmed immediately in writing, or telecopier or electronic
mail, specifying therein the requested (i) date of such Borrowing, (ii) amount
of such Borrowing and (iii) maturity of such Borrowing (which maturity shall be
no later than the seventh day after the requested date of such Borrowing). The
Swing Line Bank will make the amount thereof available to the Administrative
Agent at the Administrative Agent’s Account, in same day funds. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article III, the Administrative Agent will
make such funds available to the Borrower by crediting the Borrowing Account.
Upon written demand by the Swing Line Bank, with a copy of such demand to the
Administrative Agent, each other Revolving Lender shall purchase from the Swing
Line Bank, and the Swing Line Bank shall sell and assign to each such other
Revolving Lender, such other Revolving Lender’s Pro Rata Share of such
outstanding Swing Line Advance as of the date of such demand, by making
available for the account of its Applicable Lending Office to the Administrative
Agent for the account of the Swing Line Bank, by deposit to the Administrative
Agent’s Account, in same day funds, an amount equal to the portion of the
outstanding principal amount of such Swing Line Advance to be purchased by such
Revolving Lender. The Borrower hereby agrees to each such sale and assignment.
Each Revolving Lender agrees to purchase its Pro Rata Share of an outstanding
Swing Line Advance on (i) the Business Day on which demand therefor is made by
the Swing Line Bank; provided that notice of such demand is given not later than
12:00 noon (New York City time) on such Business Day or (ii) the first Business
Day next succeeding such demand if notice of such demand is given after such
time. Upon any such assignment by the Swing Line Bank to any other Revolving
Lender of a portion of a Swing Line Advance, the Swing Line Bank represents and
warrants to such other Lender that the Swing Line Bank is the legal and
beneficial owner of such interest being assigned by it, but makes no other
representation or warranty and assumes no responsibility with respect to such
Swing Line Advance, the Financing Documents or the Borrower. If and to the
extent that any Revolving Lender shall not have so made the amount of such Swing
Line Advance available to the Administrative Agent, such Revolving Lender agrees
to pay to the Administrative Agent forthwith on demand such amount together with
interest thereon, for each

 

  39    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

day from the date of demand by the Swing Line Bank until the date such amount is
paid to the Administrative Agent, at the Federal Funds Rate. If such Revolving
Lender shall pay to the Administrative Agent such amount for the account of the
Swing Line Bank on any Business Day, such amount so paid in respect of principal
shall constitute a Swing Line Advance made by such Revolving Lender on such
Business Day for purposes of this Agreement, and the outstanding principal
amount of the Swing Line Advance made by the Swing Line Bank shall be reduced by
such amount on such Business Day.

(iv) Each Notice of Borrowing and Notice of Swing Line Borrowing shall be
irrevocable and binding on the Borrower. In the case of any Borrowing that the
Borrower has specified in the related Notice of Borrowing is to be comprised of
Eurodollar Rate Advances, the Borrower shall indemnify each Appropriate Lender
against any loss, cost or expense incurred by such Lender as a result of any
failure to fulfill on or before the date specified in such Notice of Borrowing
for such Borrowing the applicable conditions set forth in Article III, including
any loss (excluding loss of anticipated profits), cost or expense incurred by
reason of the liquidation or redeployment of deposits or other funds acquired by
such Lender to fund the Advance to be made by such Lender as part of such
Borrowing when such Advance, as a result of such failure, is not made on such
date.

(v) Subject to the Administrative Agent giving prompt notice of the relevant
Notice of Borrowing received by the Administrative Agent to the Term Lenders or
the Revolving Lenders, as the case may be, unless the Administrative Agent shall
have received notice from an Appropriate Lender prior to the date of the
Borrowing requested under such Notice of Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s ratable portion of such
Borrowing, the Administrative Agent may assume that such Lender has made such
portion available to the Administrative Agent on the date of such Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. If and to the extent that such Lender shall not have so
made such ratable portion available to the Administrative Agent, such Lender and
the Borrower severally agree to repay or pay to the Administrative Agent
forthwith on demand such corresponding amount and to pay interest thereon, for
each day from the date such amount is made available to the Borrower until the
date such amount is repaid or paid to the Administrative Agent, at (i) in the
case of the Borrower, the interest rate applicable at such time under
Section 2.07 to Advances comprising such Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate. If such Lender shall pay to the Administrative
Agent such corresponding amount, such amount so paid shall constitute such
Lender’s Advance as part of such Borrowing for all purposes.

(vi) The failure of any Lender to make the Advance to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing.

(c) Issuance of Letters of Credit; Drawings and Reimbursements; Auto-Extension
Letters of Credit; Funding of Participations. (a) Procedures for Issuance and
Amendment of Letters of Credit; Auto-Extension Letters of Credit. (a) Each
Letter of Credit

 

  40    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

shall be issued or amended, as the case may be, upon the request of the Borrower
delivered to an Issuing Bank (with a copy to the Administrative Agent) in the
form of a Letter of Credit Application, appropriately completed and signed by a
Responsible Officer of the Borrower. Such Letter of Credit Application must be
received by such Issuing Bank and the Administrative Agent not later than 12:00
noon (New York City time) at least one (1) Business Day (or such later date and
time as the Administrative Agent and the Issuing Bank may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the respective Issuing Bank: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof (which date shall be not
later than the earlier of (1) the date which is twelve (12) months after the
proposed issuance date and (2) the Letter of Credit Expiration Date (or such
later date as may be agreed by the Revolving Lenders in accordance with
Section 2.01(e)(i)); (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as
such Issuing Bank may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the respective Issuing Bank (w) the Letter of
Credit to be amended; (x) the proposed date of amendment thereof (which shall be
a Business Day); (y) the nature of the proposed amendment; and (z) such other
matters as such Issuing Bank may require. Additionally, the Borrower shall
furnish to each Issuing Bank and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as each such Issuing Bank or the
Administrative Agent may require.

(b) Promptly after receipt of any Letter of Credit Application, the Issuing Bank
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, such Issuing Bank will provide the Administrative
Agent with a copy thereof. Unless such Issuing Bank has received written notice
from any Revolving Lender, the Administrative Agent or the Borrower, at least
one (1) Business Day prior to the requested date of issuance or amendment of the
applicable Letter of Credit, that one or more applicable conditions contained in
Article III shall not then be satisfied, then, subject to the terms and
conditions hereof, such Issuing Bank shall, on the requested date, make an L/C
Credit Extension for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with such Issuing
Bank’s usual and customary business practices. Immediately upon the making of
each L/C Credit Extension, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from such Issuing Bank a
risk participation in such L/C Credit Extension in an amount equal to the
product of such Revolving Lender’s Pro Rata Share times the amount of such L/C
Credit Extension.

(c) If the Borrower so requests in any applicable Letter of Credit Application,
the Issuing Bank may, in its sole and absolute discretion, agree to make an L/C
Credit Extension that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit such Issuing Bank to prevent any such extension at least
once in each twelve-month period (commencing with the date of issuance

 

  41    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

of such Letter of Credit) or upon notice to such Issuing Bank by the
Administrative Agent or the Borrower of an Insolvency Proceeding with respect to
the Borrower or any Material Subsidiary, by giving prior notice to the
beneficiary thereof not later than a day (the “Non-Extension Notice Date”) in
each such twelve-month period to be agreed upon at the time such Letter of
Credit is issued. Unless otherwise directed by such Issuing Bank, the Borrower
shall not be required to make a specific request to such Issuing Bank for any
such extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) such
Issuing Bank to permit the extension of such Letter of Credit at any time to an
expiry date not later than the Letter of Credit Expiration Date (or such later
date as may be agreed by the Revolving Lenders in accordance with
Section 2.01(e)(i)); provided, however, that such Issuing Bank shall not permit
any such extension if (A) such Issuing Bank has determined that it would not be
permitted, or would have no obligation at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of Section 2.01(d), or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is five
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent or any Revolving Lender that one
or more of the applicable conditions specified in Section 3.02 is not then
satisfied, and in each such case directing such Issuing Bank not to permit such
extension.

(d) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, such Issuing Bank will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment thereof.

(b) Drawings and Reimbursements; Funding of Participations. (a) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the Issuing Bank shall notify the Administrative Agent
and the Borrower thereof. Not later than 11:00 a.m. (New York City time) on the
date of any payment by such Issuing Bank under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such Issuing Bank through
the Administrative Agent in an amount equal to the amount of such drawing. If
the Borrower fails to so reimburse such Issuing Bank by such time, the
Administrative Agent shall promptly notify each Revolving Lender of the Honor
Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and
the amount of such Revolving Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Revolving Borrowing of Base Rate
Advances to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.01 for the principal amount of Base Rate Advances, but subject to the
other conditions set forth in Section 2.01 and the conditions set forth in
Section 3.02 (other than the delivery of a Notice of Borrowing). Any notice
given by such Issuing Bank or the Administrative Agent pursuant to this
Section 2.03(b) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(b) Each Revolving Lender (including the Revolving Lender acting as Issuing
Bank) shall upon any notice pursuant to Section 2.03(b)(i) make funds available
to the Administrative Agent for the account of such Issuing Bank at the
Administrative Agent’s

 

  42    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Account in an amount equal to its Pro Rata Share of the Unreimbursed Amount not
later than 1:00 p.m. (New York City time) on the Business Day specified in such
notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(b)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Advance to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to such Issuing Bank.

(c) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Advances because the conditions set forth in
Section 3.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the Issuing Bank an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at a
rate equal to the sum of (A) the Base Rate in effect from time to time, plus
(B) the Applicable Margin in effect from time to time, plus (C) 2% per annum. In
such event, each Revolving Lender’s payment to the Administrative Agent for the
account of such Issuing Bank pursuant to Section 2.03(b)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Revolving Lender in satisfaction of its
participation obligation under this Section 2.03.

(d) Until each Revolving Lender funds its Revolving Advance or L/C Advance
pursuant to this Section 2.03(b) to reimburse such Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Lender’s
Pro Rata Share of such drawing shall be solely for the account of such Issuing
Bank.

(e) Each Revolving Lender’s obligation to make Revolving Advances or L/C
Advances to reimburse any Issuing Bank for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(b), shall be irrevocable, absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Revolving Lender may have against the Issuing Bank, the Borrower or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing. No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse any Issuing Bank
for the amount of any payment made by the Issuing Bank under any Letter of
Credit, together with interest as provided herein.

(f) If any Revolving Lender fails to make available to the Administrative Agent
for the account of any Issuing Bank any amount required to be paid by such
Revolving Lender pursuant to the foregoing provisions of this Section 2.03(b) by
the time specified in Section 2.03(b)(ii), such Issuing Bank shall be entitled
to recover from such Revolving Lender (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the Federal Funds Rate from
time to time in effect. A certificate of such Issuing Bank submitted to any
Revolving Lender (through the Administrative Agent) with respect to any amounts
owing under this Section 2.03(b)(vi) shall be conclusive absent manifest error.

 

  43    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Repayment of Participations. (a) At any time after an Issuing Bank has made
a payment under any Letter of Credit and has received from any Revolving Lender
such Revolving Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(b), if the Administrative Agent receives for the account of
such Issuing Bank any payment in respect of the related Unreimbursed Amount or
interest thereon (whether directly from the Borrower or otherwise, including
proceeds of Cash Collateral applied thereto by the Administrative Agent), the
Administrative Agent will distribute to such Revolving Lender its Pro Rata Share
thereof (appropriately adjusted, in the case of interest payments, to reflect
the period of time during which such Revolving Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.

(b) If any payment received by the Administrative Agent for the account of an
Issuing Bank pursuant to Section 2.03(b)(i) is required to be returned under any
of the circumstances described in Section 2.12 (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such Issuing
Bank its Pro Rata Share thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Revolving Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect.

(d) Role of Issuing Bank. Each Revolving Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, each Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by any Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
Issuing Bank, the Administrative Agent nor any of the respective correspondents,
participants or assignees of such Issuing Bank shall be liable to any Revolving
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower from pursuing such rights and remedies as
it may have against the beneficiary or transferee at law or under any other
agreement. None of the Issuing Bank, the Administrative Agent, nor any of the
respective correspondents, participants or assignees of such Issuing Bank shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.03(j); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an Issuing Bank,
and such Issuing Bank may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such Issuing
Bank’s willful misconduct or gross negligence or such Issuing Bank’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, an Issuing Bank may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of

 

  44    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

any notice or information to the contrary, and such Issuing Bank shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(e) Cash Collateral. (i) Upon the occurrence and during the continuance of any
Event of Default, at the request of the Administrative Agent, (A) if an Issuing
Bank has honored any full or partial drawing request under any Letter of Credit
and such drawing has resulted in an L/C Borrowing, or (B) if, as of the Letter
of Credit Expiration Date (or, if the expiry date of such Letter of Credit is
after the Letter of Credit Expiration Date (as may be agreed by the Revolving
Lenders in accordance with Section 2.01(e)(i)), as of such later expiry date),
any Letter of Credit for any reason remains outstanding and partially or wholly
undrawn, the Borrower shall immediately Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date (or such later date as may be agreed by the Revolving Lenders in
accordance with Section 2.01(e)(i)), as the case may be).

(ii) At the request of the Administrative Agent (the Administrative Agent hereby
agreeing to make such request upon a request from any Issuing Bank), if
(A) there is at any time a Defaulting Lender, and (B) (I) one or more Letters of
Credit are then outstanding or (II) an Issuing Bank has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing that is then outstanding, then, in any such case, the
Borrower shall immediately (x) repay to each Issuing Bank such Defaulting
Lender’s Pro Rata Share of such L/C Borrowing, together with accrued interest
thereon through the date of such repayment and (y) Cash Collateralize such
Defaulting Lender’s Pro Rata Share of the aggregate undrawn amount of all
outstanding Letters of Credit.

(iii) The Borrower hereby grants to the Administrative Agent, for the benefit of
each Issuing Bank and the Revolving Lenders, a security interest in all such
cash, deposit accounts and all balances held in the Cash Collateral Account and
all proceeds of the foregoing. Upon the drawing of any Letter of Credit for
which funds are on deposit as Cash Collateral, such funds shall be applied, to
the extent permitted under Applicable Law, to reimburse each Issuing Bank.

(f) Applicability of ISP and UCP. Unless otherwise expressly agreed by an
Issuing Bank and the Borrower upon issuing an L/C Credit Extension, (i) the
rules of the ISP shall apply to each Standby Letter of Credit, and (ii) the
rules of the Uniform Customs and Practice for Documentary Credits, as most
recently published by the International Chamber of Commerce at the time of
issuance, shall apply to each Trade Letter of Credit.

(g) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(h) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any Obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the Issuing Bank hereunder for

 

  45    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the L/C Credit Extensions for the account of Subsidiaries
inure to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

(i) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the
Administrative Agent on the first Business Day of each month a written report
summarizing issuance and expiration dates of L/C Credit Extensions issued during
the preceding month and drawings during such month under each Letter of Credit
and (B) to the Administrative Agent and each Revolving Lender on the first
Business Day of each calendar quarter a written report setting forth the average
daily aggregate L/C Obligations during the preceding calendar quarter of all
Letters of Credit.

(j) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(a) any lack of validity or enforceability of such Letter of Credit, this
Agreement or any other Financing Document;

(b) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such Issuing Bank or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(c) any draft, demand, certificate or other document presented under such Letter
of Credit proving to be forged, fraudulent, invalid or insufficient in any
respect or any statement therein being untrue or inaccurate in any respect; or
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under such Letter of Credit;

(d) any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit (so long as such draft or certificate
substantially complies with such terms); or any payment made by such Issuing
Bank under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit; or

(e) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it pursuant to Section 2.03(a)(iv) and,
in the event of any

 

  46    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

claim of noncompliance with the Borrower’s instructions or other irregularity,
the Borrower will immediately notify the Issuing Bank. The Borrower shall be
conclusively deemed to have waived any such claim against the Issuing Bank and
its correspondents unless such notice is given as aforesaid.

(k) Liability. The Borrower assumes all risks of the acts or omissions of any
beneficiary or transferee of any Letter of Credit with respect to its use of
such Letter of Credit. Neither any Issuing Bank, any of its Affiliates, nor any
of its respective officers, directors, agents, employees, attorneys and advisors
shall be liable or responsible for: (i) the use that may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (ii) the validity, sufficiency or genuineness of
documents, or of any endorsement thereon, even if such documents should prove to
be in any or all respects invalid, insufficient, fraudulent or forged;
(iii) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of any Letter of Credit, including failure of any
documents to bear any reference or adequate reference to any Letter of Credit;
or (iv) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit, except that the Borrower shall have a claim against
such Issuing Bank, and such Issuing Bank shall be liable to the Borrower, to the
extent of any direct, but not consequential, damages suffered by the Borrower
that the Borrower proves were primarily caused by (A) such Issuing Bank’s
willful misconduct or gross negligence as determined in a final, non-appealable
judgment by a court of competent jurisdiction in determining whether documents
presented under any Letter of Credit comply with the terms thereof or (B) such
Issuing Bank’s willful failure to make lawful payment under any Letter of Credit
after the presentation to it of a draft and certificates strictly complying with
the terms and conditions of any Letter of Credit. In furtherance and not in
limitation of the foregoing, such Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary.

(d) Repayment of Advances. The Borrower shall repay to the Administrative Agent
for the ratable account of the Lenders on the Final Maturity Date the aggregate
principal amount of all Advances which are then outstanding. Without prejudice
to the foregoing, the Borrower shall repay to the Administrative Agent for the
account of the Swing Line Bank and each other Revolving Lender that has made a
Swing Line Advance the outstanding principal amount of each Swing Line Advance
made by each of them on the earlier of the maturity date specified in the
applicable Notice of Swing Line Borrowing (which maturity shall be no later than
the seventh day after the requested date of such Borrowing) and the Final
Maturity Date.

(e) Termination or Reduction of the Commitments. (a) Optional. The Borrower may,
upon at least three Business Days’ notice to the Administrative Agent, terminate
in whole or reduce in part the unused portion of the Revolving Commitments and
the Term Commitments; provided that (i) each partial reduction of a Facility
shall be in an aggregate amount of $2,000,000 or an integral multiple of
$1,000,000 in excess thereof and (ii) each partial reduction of a Facility shall
be made ratably among the Appropriate Lenders in accordance with their
respective Commitments with respect to such Facility.

 

  47    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) Mandatory. (a) All unused Term Commitments shall terminate on the earliest
to occur of (A) 5:00 p.m. (New York City time) on May 9, 2006, (B) the
termination of the Term Commitments pursuant to Section 2.05(a), or (C) the
termination in full of the Term Commitments in accordance with Section 6.01
(such date, the “Term Commitment Termination Date”).

(b) The Revolving Commitments shall terminate on the earlier to occur of
(A) 5:00 p.m. (New York City time) on the Final Maturity Date, (B) the
termination in full of the Revolving Commitments pursuant to Section 2.05(a), or
(C) the termination of the Revolving Commitments in accordance with
Section 6.01.

(c) Termination of Defaulting Lender Commitment. Notwithstanding anything to the
contrary in this Agreement, the Borrower may, upon at least five days’ notice to
a Defaulting Lender (with a copy to the Administrative Agent), irrevocably
terminate in whole the unused portion of the Commitments of such Lender. Such
termination shall be effective, with respect to such Lender’s unused
Commitments, on the date set forth in such notice, provided, however, that such
date shall be no earlier than five days after receipt of such notice. Upon
termination of a Lender’s Commitments under this Section 2.05(c), the Borrower
shall (x) repay to each Issuing Bank such Defaulting Lender’s Pro Rata Share of
all L/C Borrowings then outstanding, together with accrued interest thereon
through the date of such repayment, (y) Cash Collateralize such Defaulting
Lender’s Pro Rata Share of the aggregate undrawn amount of all outstanding
Letters of Credit, and (z) pay or cause to be paid all accrued facility fees or
Letter of Credit fees payable to such Lender and all other amounts due and
payable to such Lender hereunder; and, if such Lender is an Issuing Bank, the
Borrower shall pay to the Administrative Agent for deposit an amount equal to
the available amount of all Letters of Credit issued by such Issuing Bank, and
upon such payments, the obligations of such Lender hereunder with respect to
such unused Commitments which have been terminated shall, by the provisions
hereof, be released and discharged; provided, however, that such Lender’s rights
and obligations provided in Section 8.16 with respect to such unused Commitments
which have been terminated shall survive such release and discharge as to
matters occurring prior to such date.

(f) Prepayments. (a) Optional. The Borrower may, upon at least one Business
Day’s notice in the case of Base Rate Advances and three Business Days’ notice
in the case of Eurodollar Rate Advances, in each case to the Administrative
Agent stating the proposed date and aggregate principal amount of the
prepayment, and if the notice is given the Borrower shall, prepay the
outstanding aggregate principal amount of the Advances comprising part of the
same Borrowing in whole or ratably in part, together with accrued interest to
the date of such prepayment on the aggregate principal amount prepaid; provided
that (i) each partial prepayment shall be in an aggregate principal amount of
$2,000,000 or an integral multiple of $1,000,000 in excess thereof and (ii) if
any prepayment of a Eurodollar Rate Advance is made on a date other than the
last day of an Interest Period for the Advance, the Borrower shall also pay any
amounts owing pursuant to Section 8.04(d).

(b) [Intentionally Omitted].

(c) Other Amounts. Concurrently with any prepayment of Advances under this
Section 2.06, the Borrower shall pay to the applicable Lender or Issuing Bank
all accrued

 

  48    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

fees, costs and expenses, accrued interest thereon, if any, and any other
amounts due under the Financing Documents in respect of the principal amount of
the Advances or L/C Borrowings so prepaid, including pursuant to
Section 8.04(e).

(g) Interest. (a) Scheduled Interest. The Borrower shall pay interest on the
unpaid principal amount of each Advance owing to each Lender from the date of
such Advance until such principal amount shall be paid in full, at the following
rates per annum:

(i) Base Rate Advances. During such periods as such Advance is a Base Rate
Advance, a rate per annum equal at all times to the sum of (A) the Base Rate in
effect from time to time plus (B) the Applicable Margin in effect from time to
time, payable in arrears each Quarterly Date during such periods and on the date
such Base Rate Advance shall be Converted or paid in full.

(ii) Eurodollar Rate Advances. During such periods as such Advance is a
Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (A) the Eurodollar Rate for such
Interest Period for such Advance plus (B) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the date of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default, the Borrower shall pay interest on (i) the unpaid and overdue
principal amount of each Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above and on demand, at a rate per
annum equal at all times to 2% per annum above the rate per annum required to be
paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by Applicable Law, the amount of any interest, fee or
other amount payable by the Borrower hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid, in the case of interest, on the Type of Advance on which
such interest has accrued pursuant to clause (a)(i) or (a)(ii) above and, in all
other cases, on Base Rate Advances pursuant to clause (a)(i) above.

(c) Notice of Interest Period and Interest Rate. Promptly after receipt of a
Notice of Borrowing pursuant to Section 2.02(a), a Notice of
Conversion/Continuation pursuant to Section 2.11(a)(ii) or a notice of selection
of an Interest Period pursuant to the terms of the definition of “Interest
Period”, in each case from the Borrower, the Administrative Agent shall give
notice to the Borrower and each Appropriate Lender of the applicable Interest
Period and the applicable interest rate determined by the Administrative Agent
for purposes of clause (a)(i) or (a)(ii) above.

(h) Fees. (a) Commitment Fee. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Lenders a commitment fee from the date hereof
in the case of each Initial Lender holding a Revolving Commitment and from the
effective

 

  49    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

date specified in either a joinder agreement pursuant to Section 2.16 or the
Assignment and Acceptance pursuant to which it became a Revolving Lender in the
case of each other Revolving Lender until the Final Maturity Date, commencing on
the Closing Date, and payable quarterly in arrears on the first Business Day
after the end of each Quarterly Date and on the Final Maturity Date, at the
Commitment Fee Rate on the sum of (i) the average daily Unused Commitment of
such Revolving Lender during such fiscal quarter plus (ii) its Pro Rata Share of
the average daily outstanding Swing Line Advances made by the Swing Line Bank
during such fiscal quarter.

(b) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Pro Rata Share a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin for Eurodollar Rate Advances in effect from time
to time multiplied by the daily maximum amount available to be drawn under such
Letter of Credit (whether or not such maximum amount is then in effect under
such Letter of Credit). Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the first Business Day
after the end of each Quarterly Date, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. Notwithstanding anything to the
contrary contained herein, upon the request of the Required Revolving Lenders,
while any payment-related Default exists, all Letter of Credit Fees shall accrue
at the Applicable Margin for Eurodollar Rate Advances plus 2%.

(c) Fronting Fee and Documentary and Processing Charges Payable to Issuing
Banks, Etc. The Borrower shall pay directly to the relevant Issuing Bank for its
own account a fronting fee with respect to each Letter of Credit issued
hereunder in the amount of the L/C Obligations to be agreed between the Borrower
and the applicable Issuing Bank (whether or not such maximum amount is then in
effect under such Letter of Credit) (the “Fronting Fee”). The Fronting Fee shall
be computed on a quarterly basis in arrears and shall be due and payable on each
Quarterly Date, commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. In addition, the Borrower shall, with respect to all Letters of
Credit issued at its request, pay directly to each Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of such Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.

(d) Administrative Agent’s Fees. The Borrower shall pay to the Administrative
Agent for its own account such fees as may from time to time be agreed between
the Borrower and the Administrative Agent.

(i) Payments Generally; Pro Rata Treatment. (i) The Borrower shall make each
payment hereunder, under the Notes and under any Financing Document owing to any
Lender Party, in full, and without condition or deduction for any counterclaim,
defense, recoupment or setoff, not later than 2:00 pm (New York City time) on
the day when due in Dollars to the Administrative Agent at the Administrative
Agent’s Account in immediately available funds, with payments being received by
the Administrative Agent after such time being deemed to have been received on
the next succeeding Business Day. The Administrative Agent will promptly
thereafter cause like funds to be distributed (i) if the payment by (or for the

 

  50    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

account of) the Borrower is in respect of principal, interest, commitment fees
or any other Obligation then payable hereunder and under the Notes to more than
one Lender Party, to such Lender Parties for the account of their respective
Applicable Lending Offices ratably in accordance with the amounts of such
respective Obligations then payable to such Lender Parties and (ii) if such
payment is in respect of any Obligation then payable hereunder to one Lender
Party, to such Lender Party for the account of its Applicable Lending Office, in
each case to be applied in accordance with the terms of this Agreement. Upon its
acceptance of an Assignment and Acceptance and recording of the information
contained therein in the Register pursuant to Section 8.07(e), from and after
the effective date of such Assignment and Acceptance, the Administrative Agent
shall make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Lender Party assignee thereunder, and the parties to
such Assignment and Acceptance shall make all appropriate adjustments in such
payments for periods prior to such effective date directly between themselves.

(ii) All payments under this Agreement and the other Financing Documents to any
Agent (whether for its own account or for the account of any Lender Party) shall
be made to such Agent.

(iii) The Borrower hereby authorizes each Lender Party and each of its
Affiliates, if and to the extent payment owed to such Lender Party by the
Borrower is not made when due hereunder or, in the case of a Lender, under its
Note or Notes, to charge from time to time, to the fullest extent permitted by
law, against any or all of the Borrower’s accounts with such Lender Party or
such Affiliate any amount so due.

(iv) All computations of interest based on the Base Rate or the Federal Funds
Rate shall be made by the Administrative Agent on the basis of a year of 365 or
366 days, as the case may be, and all computations of interest based on the
Eurodollar Rate and of fees shall be made by the Administrative Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(v) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or commitment fee, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurodollar Rate Advances to be made in the next following
calendar month, such payment shall be made on the next preceding Business Day.

(vi) Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to any Lender Party
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each such Lender Party
on such due date an amount equal to the amount then due such Lender Party. If
and to the extent the Borrower shall not have so made such payment in full to
the

 

  51    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Administrative Agent, each such Lender Party shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Lender Party together
with interest thereon, for each day from the date such amount is distributed to
such Lender Party until the date such Lender Party repays such amount to the
Administrative Agent, at the Federal Funds Rate.

(vii) If the Administrative Agent receives funds for application to the
Obligations under the Financing Documents under circumstances for which the
Financing Documents do not specify the Advances or the Facility to which, or the
manner in which, such funds are to be applied, the Administrative Agent may, but
shall not be obligated to, elect to distribute such funds to each Lender Party
ratably in accordance with such Lender Party’s proportionate share of the
principal amount of all outstanding Advances and the L/C Obligations then
outstanding, in repayment or prepayment of such of the outstanding Advances or
other Obligations owed to such Lender Party, and for application to such
principal installments, as the Administrative Agent shall direct; provided that
the Borrower shall not be liable to any Lender Party with respect to any such
distribution by the Administrative Agent.

(viii) If any Lender Party shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise), other
than pursuant to Section 2.10, 2.12 or 2.13, as a result of an assignment
pursuant to Section 8.07 or as a result of the payment of an Amendment Fee which
has been offered to or is available to all Lender Parties on the same terms,
(a) on account of Obligations due and payable to such Lender Party hereunder and
under the Notes at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
Party at such time to (ii) the aggregate amount of the Obligations due and
payable to all Lender Parties hereunder and under the Notes at such time) of
payments on account of the Obligations due and payable to all Lender Parties
hereunder and under the Notes at such time obtained by all the Lender Parties at
such time or (b) on account of Obligations owing (but not due and payable) to
such Lender Party hereunder and under the Notes at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
owing to such Lender Party at such time to (ii) the aggregate amount of the
Obligations owing (but not due and payable) to all Lender Parties hereunder and
under the Notes at such time) of payments on account of the Obligations owing
(but not due and payable) to all Lender Parties hereunder and under the Notes at
such time obtained by all of the Lender Parties at such time, such Lender Party
shall forthwith purchase from the other Lender Parties such interests or
participating interests in the Obligations due and payable or owing to them, as
the case may be, as shall be necessary to cause such purchasing Lender Party to
share the excess payment ratably with each of them; provided that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender Party, such purchase from each other Lender Party shall be rescinded and
such other Lender Party shall repay to the purchasing Lender Party the purchase
price to the extent of such Lender Party’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender Party to (ii) the
aggregate purchase price paid to all Lender Parties) of such recovery together
with an amount equal to such Lender Party’s ratable share (according to the
proportion of (i) the amount of such other Lender Party’s required repayment to
(ii) the total amount so recovered from the purchasing Lender Party) of any
interest or other amount paid or payable by the purchasing Lender Party in
respect of the total amount so recovered. The Borrower agrees that any Lender
Party so purchasing an interest or participating interest from another Lender
Party pursuant to this Section 2.09 may, to the fullest extent permitted by
Applicable Law, exercise all

 

  52    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

its rights of payment (including the right of set-off) with respect to such
interest or participating interest, as the case may be, as fully as if such
Lender Party were the direct creditor of the Borrower in the amount of such
interest or participating interest, as the case may be.

(j) Illegality. Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to perform its obligations hereunder to make Eurodollar Rate
Advances or to continue to fund or maintain Eurodollar Rate Advances hereunder,
then, on notice thereof and demand therefor by such Lender to the Borrower
through the Administrative Agent, (i) each Eurodollar Rate Advance will
automatically, upon such demand, Convert into a Base Rate Advance and (ii) the
obligation of such Lender to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Administrative Agent shall notify the
Borrower that such Lender has determined that the circumstances causing such
suspension no longer exist; provided that, before making any such demand, such
Lender agrees to use reasonable efforts (consistent with its internal policy and
legal and regulatory restrictions) to designate a different Eurodollar Lending
Office if the making of such a designation would allow such Lender or its
Eurodollar Lending Office to continue to perform its obligations to make
Eurodollar Rate Advances or to continue to fund or maintain Eurodollar Rate
Advances and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

(k) Interest Elections. (a) Optional. (a) The Borrower may on any Business Day
elect to Convert all or any portion of the Advances comprising the same
Borrowing (other than a Swing Line Borrowing) from one Type into Advances of the
other Type, and in the case of Eurodollar Rate Advances, may elect Interest
Periods therefor, all as provided in this Section 2.11. The Borrower may elect
different options with respect to different portions of any Borrowing (other
than a Swing Line Borrowing), in which case each such portion shall be allocated
ratably among the Appropriate Lenders in accordance with their Commitments. At
no time shall the total number of different Interest Periods for all Eurodollar
Rate Advances outstanding exceed ten.

(b) To make an election pursuant to this Section 2.11(a), the Borrower shall
give the Administrative Agent prior written notice (or telephonic notice
promptly confirmed in writing) by telecopier or electronic mail (a “Notice of
Conversion/Continuation”) of the Conversion or Continuation, as the case may be,
(i) by 1:00 p.m. (New York City time) on the requested date of a Conversion into
Base Rate Advances and (ii) by 12:00 noon (New York City time) three Business
Days prior to a Continuation of or Conversion into Eurodollar Rate Advances;
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b), no Conversion of any Advances shall result in more separate
Borrowings than permitted under Section 2.02(b) and each Conversion of Advances
comprising part of the same Borrowing shall be made ratably among the
Appropriate Lenders in accordance with their Commitments. Each such Notice of
Conversion/Continuation shall be irrevocable and shall specify (A) if different
options are being elected with respect to different portions of the relevant
Borrowing, the portions thereof that are

 

  53    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

to be allocated to each resulting election (in which case the information to be
specified pursuant to clauses (C) and (D) shall be specified for each resulting
portion); (B) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day; (C) whether the
resulting Borrowings are to be comprised of Base Rate Advances or Eurodollar
Rate Advances; and (D) if the resulting Borrowings are to be comprised of
Eurodollar Rate Advances, the Interest Period applicable thereto after giving
effect to such election, which shall be a period contemplated by the definition
of “Interest Period”. If any such Notice of Conversion/Continuation requests
that the relevant Borrowing be comprised of Eurodollar Rate Advances but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month. Each Notice of Conversion/Continuation shall be
irrevocable and binding on the Borrower.

(c) If, on the expiration of any Interest Period in respect of any Eurodollar
Rate Advances, the Borrower shall have failed to deliver a Notice of
Conversion/Continuation, then, unless such Advances are repaid as provided
herein, the Borrower shall be deemed to have elected to Convert such Advances to
Base Rate Advances. No Advances may be Converted into, or Continued as,
Eurodollar Rate Advances if an Event of Default has occurred and is continuing,
unless the Administrative Agent and the Required Lenders shall have otherwise
consented in writing.

(d) Upon receipt of any Notice of Conversion/Continuation, the Administrative
Agent shall promptly notify each Appropriate Lender of the details thereof and
of such Lender’s ratable share of each election.

(b) Mandatory. (a) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than $2,000,000, such Advances shall
automatically Convert into Base Rate Advances.

(b) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances to be made to it in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the
Administrative Agent shall forthwith so notify the Borrower and the Lenders,
whereupon each such Eurodollar Rate Advance shall automatically, on the last day
of the then existing Interest Period therefor, Convert into a Base Rate Advance.

(c) Upon the occurrence and during the continuance of any Event of Default,
(A) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

(l) Increased Costs, Etc. (i) If, due to either (i) the introduction of or any
change (other than any change by way of imposition or increase of reserve
requirements included in the Eurodollar Rate Reserve Percentage) in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender Party of agreeing to make or of making, funding or
maintaining

 

  54    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Eurodollar Rate Advances or of agreeing to maintain or participate in the L/C
Credit Extensions or of agreeing to make or of making or funding or maintaining
L/C Credit Extensions (excluding, for purposes of this Section 2.12, any such
increased costs resulting from (A) Taxes or Other Taxes (as to which
Section 2.13 shall govern) and (B) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender Party is organized or
has its Applicable Lending Office or any political subdivision thereof), then
the Borrower shall from time to time, upon demand by such Lender Party (with a
copy of such demand to the Administrative Agent), pay to the Administrative
Agent for the account of such Lender Party additional amounts sufficient to
compensate such Lender Party for such increased cost; provided, however, that a
Lender Party claiming additional amounts under this Section 2.12(a) agrees to
use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different Applicable Lending Office if
the making of such a designation would avoid the need for, or reduce the amount
of, such increased cost that may thereafter accrue and would not, in the
reasonable judgment of such Lender Party, be otherwise disadvantageous to such
Lender Party. A certificate as to the amount of such increased cost, submitted
to the Borrower by such Lender Party, shall be conclusive and binding for all
purposes, absent manifest error.

(ii) If any Lender Party determines that compliance with any law or regulation
or any guideline or request from any central bank or other Governmental
Authority (whether or not having the force of law) affects or would affect the
amount of capital required or expected to be maintained by such Lender Party or
any corporation controlling such Lender Party and that the amount of such
capital is increased by or based upon the existence of such Lender Party’s
commitment to lend or to participate in the making of L/C Credit Extensions
hereunder and other commitments of such type or the maintenance of or
participation in the L/C Credit Extensions (or similar contingent obligations),
then, upon demand by such Lender Party or such corporation (with a copy of such
demand to the Administrative Agent), the Borrower shall pay to the
Administrative Agent for the account of such Lender Party, from time to time as
specified by such Lender Party, additional amounts sufficient to compensate such
Lender Party in the light of such circumstances, to the extent that such Lender
Party reasonably determines such increase in capital to be allocable to the
existence of such Lender Party’s commitment to lend or to participate in the L/C
Credit Extensions or to the issuance or maintenance of or participation in L/C
Credit Extensions. A certificate as to such amounts submitted to the Borrower by
such Lender Party shall be conclusive and binding for all purposes, absent
manifest error.

(iii) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Administrative Agent that the Eurodollar Rate for any Interest Period
for such Advances will not adequately reflect the cost to such Lenders of
making, funding or maintaining their Eurodollar Rate Advances for such Interest
Period, the Administrative Agent shall forthwith so notify the Borrower and the
Lenders, whereupon (i) each such Eurodollar Rate Advance will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Advance and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended until the
Administrative Agent shall notify the Borrower that such Required Lenders have
determined that the circumstances causing such suspension no longer exist.

 

  55    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(m) Taxes. (i) Any and all payments by the Borrower hereunder or under the Notes
shall be made, in accordance with Section 2.09, free and clear of and without
deduction for any and all present or future withholding taxes, including levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of each Lender Party and the Administrative
Agent, (i) taxes imposed on (or measured by) its overall net income, or any
franchise taxes or similar taxes imposed for the privilege of carrying on a
business in corporate form (other than taxes imposed as a result of entering
into this Agreement or any other Financing Document and the transactions
contemplated hereby or thereby), or taxes measured by its net worth or
shareholder’s capital, by the United States, or by the jurisdiction under the
laws of which such recipient is organized or in which its Applicable Lending
Office is located, (ii) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which the Applicable
Lending Office of any Lender Party is located and (iii) withholding taxes
excluded pursuant to clause (e) of this Section 2.13 (all such non-excluded
taxes, including levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Covered Taxes”). If the Borrower shall be required
by law to deduct any Covered Taxes from or in respect of any sum payable
hereunder or under any Note to any Lender Party or the Administrative Agent,
(A) the sum payable by the Borrower shall be increased as may be necessary so
that after the Borrower and the Administrative Agent have made all required
deductions (including deductions applicable to additional sums payable under
this Section 2.13) such Lender Party or the Administrative Agent, as the case
may be, receives an amount equal to the sum it would have received had no such
deductions been made, (B) the Borrower shall make all such deductions and
(C) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with Applicable Law.

(ii) In addition, the Borrower shall pay any present or future stamp,
documentary, excise, property, intangible, mortgage recording or similar taxes,
charges or levies that arise from any payment made hereunder or under the Notes
or from the execution, delivery or registration of, performance under, or
otherwise with respect to, this Agreement or any other Financing Document, but
excluding all other U.S. federal taxes other than withholding taxes (hereinafter
referred to as “Other Taxes”). If revised disclosure regulations under
Section 6011 of the Code are issued which modify the definition of a “reportable
transaction” so that it does not include a transaction where the issuer of a
debt instrument provides an indemnity for taxes, in addition to withholding
taxes imposed on interest paid on the debt instrument, for purposes of
subsections (a) and (b) of this Section 2.13, the terms “Covered Taxes” and
“Other Taxes” shall include all such taxes (other than any taxes described in
clauses (i), (ii) and (iii) of Section 2.13(a) above), whether or not collected
by way of withholding.

(iii) The Borrower shall indemnify each Lender Party and the Administrative
Agent for and hold them harmless against the full amount of Covered Taxes and
Other Taxes, and for the full amount of taxes of any kind imposed by any
jurisdiction on amounts payable under this Section 2.13, imposed on or paid by
such Lender Party or the Administrative Agent (as the case may be) and any
liability (including penalties, additions to tax, interest and reasonable
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender Party or the Administrative
Agent (as the case may be) makes written demand therefor.

 

  56    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(iv) As soon as practicable (but in no event later than 90 days) after the date
of any payment of Covered Taxes, the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing such payment. Excluding payments
made by the Administrative Agent, in the case of any payment hereunder or under
the Notes by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Covered Taxes are
payable in respect thereof, the Borrower shall furnish, or shall cause such
payor to furnish, to the Administrative Agent, at such address, an opinion of
counsel acceptable to the Administrative Agent stating that such payment is
exempt from Covered Taxes. For purposes of subsections (d) and (e) of this
Section 2.13, the terms “United States” and “United States person” shall have
the meanings specified in Section 7701 of the Code.

(v) Each Lender Party organized under the laws of a jurisdiction outside the
United States shall, on or prior to the date of its execution and delivery of
this Agreement in the case of each Initial Lender Party and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender Party in the
case of each other Lender Party, and from time to time thereafter as requested
in writing by the Borrower (but only so long thereafter as such Lender Party
remains lawfully able to do so), provide each of the Administrative Agent and
the Borrower with two duly completed copies of (i) Internal Revenue Service Form
W-8ECI, or any successor form thereto, certifying that the payments received
from the Borrower hereunder are effectively connected with such Lender Party’s
conduct of a trade or business in the United States; or (ii) Internal Revenue
Service Form W-8BEN, or any successor form thereto, certifying that such Lender
Party is entitled to benefits under an income tax treaty to which the United
States is a party which reduces the rate of withholding tax on payments of
interest; or (iii) Internal Revenue Service Form W-8BEN or any successor form
thereto, together with a certificate stating that (1) the Lender Party is not a
bank for purposes of Code Section 881(c)(3)(A), or the obligation of the
Borrower hereunder is not, with respect to such Lender Party, pursuant to a loan
agreement entered into in the ordinary course of its trade or business, within
the meaning of that Section; (2) the Lender Party is not a 10% shareholder of
the Borrower within the meaning of Code Section 871(h)(3) or 881(c)(3)(B); and
(3) the Lender Party is not a controlled foreign corporation that is related to
the Borrower within the meaning of Code Section 881(c)(3)(C); or (iv) such other
governmental forms as may be applicable to the Lender Party, including Forms
W-8IMY or W-8EXP, which will reduce the rate of withholding tax on payments of
interest. Each Lender Party organized under the laws of the United States that
is not a corporation shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each Initial Lender Party and on the
date of the Assignment and Acceptance pursuant to which it becomes a Lender
Party in the case of each other Lender Party, and from time to time as requested
in writing by the Borrower, provide each of the Administrative Agent and the
Borrower with two duly completed copies of Internal Revenue Service Form W-9.
Each Lender Party shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender Party (but only to
the extent such Lender Party is lawfully able to do so). Each such Lender Party
shall promptly notify the Borrower at any time that it determines that it is no
longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the Internal Revenue
Service for such purpose). If the forms provided by a Lender Party at the time
such Lender Party first becomes a party to this Agreement indicate a United
States interest

 

  57    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

withholding tax rate in excess of zero, withholding tax at such rate shall be
considered excluded from Covered Taxes unless and until such Lender Party
provides the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from
Covered Taxes for periods governed by such forms; provided, however, that if, at
the effective date of the Assignment and Acceptance pursuant to which a Lender
Party becomes a party to this Agreement, the Lender Party assignor was entitled
to payments under subsection (a) of this Section 2.13 in respect of United
States withholding tax with respect to interest paid at such date, then, to such
extent, the term “Covered Taxes” shall include (in addition to withholding taxes
that may be imposed in the future or other amounts otherwise includable in
Covered Taxes) United States withholding tax, if any, applicable with respect to
the Lender Party assignee on such date. If any form or document referred to in
this subsection (e) requires the disclosure of information, other than
information necessary to compute the tax payable and information required by the
applicable Internal Revenue Service form (or related certificate described
above), that the applicable Lender Party reasonably considers to be
confidential, such Lender Party shall give notice thereof to the Borrower and
shall not be obligated to include in such form or document such confidential
information.

(vi) Notwithstanding the foregoing, for any period with respect to which a
Lender Party has failed to provide the Borrower with the appropriate form
described in subsection (e) above (other than if such failure is due to a change
in law occurring after the date on which a form originally was required to be
provided or if such form otherwise is not required under subsection (e) above),
such Lender Party shall not be entitled to indemnification under subsection
(a) or (c) of this Section 2.13 with respect to Covered Taxes imposed by the
United States by reason of such failure; provided that should a Lender Party
become subject to Covered Taxes because of its failure to deliver a form
required hereunder, the Borrower shall take such steps as such Lender Party
shall reasonably request to assist such Lender Party to recover such Covered
Taxes.

(vii) Any Lender Party claiming any additional amounts payable pursuant to this
Section 2.13 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office or Domestic Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts that may thereafter accrue and would not, in the reasonable judgment of
such Lender Party, be otherwise disadvantageous to such Lender Party.

(viii) If any Lender Party determines, in its sole discretion, that it has
actually and finally realized, by reason of a refund, deduction or credit of any
Covered Taxes paid or reimbursed by the Borrower pursuant to subsection (a) or
(c) above in respect of payments under the Financing Documents, a current
monetary benefit that it would otherwise not have obtained, and that would
result in the total payments under this Section 2.13 exceeding the amount needed
to make such Lender Party whole, such Lender Party shall pay to the Borrower,
with reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all out-of-pocket expenses in
securing such refund, deduction or credit.

(n) Evidence of Debt. (i) Each Lender Party shall maintain in accordance with
its usual practice an account or accounts evidencing the indebtedness of the

 

  58    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Borrower to such Lender Party resulting from the Advances or L/C Credit
Extensions and/or L/C Borrowings owing to such Lender Party from time to time,
including the amounts of principal and interest payable and paid to such Lender
Party from time to time hereunder. The Borrower agrees that upon notice by any
Lender Party to the Borrower (with a copy of such notice to the Administrative
Agent) to the effect that a promissory note or other evidence of indebtedness is
required or appropriate in order for such Lender Party to evidence (whether for
purposes of enforcement or otherwise) the Advances or L/C Borrowings owing to,
or to be made by, such Lender Party, the Borrower shall promptly execute and
deliver to such Lender Party, with a copy to the Administrative Agent, a Note,
in substantially the form of Exhibit A-1 or Exhibit A-2 hereto, as applicable,
payable to the order of such Lender Party in a principal amount equal to the
Advances and/or L/C Borrowings owing to, or to be made by, such Lender Party.
All references to Notes in the Financing Documents shall mean Notes, if any,
issued hereunder.

(ii) The Register maintained by the Administrative Agent pursuant to
Section 8.07(e) shall include a control account, and a subsidiary account for
each Lender Party, in which accounts (taken together) shall be recorded (i) the
date and amount of each Advance or L/C Advance or L/C Borrowing made hereunder
(or deemed to be made hereunder), whether such Advance or L/C Borrowing bears
interest at the Base Rate or the Eurodollar Rate, and, if appropriate, the
Interest Period applicable thereto; (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it; (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender Party; and (iv) the amount of any sums received by the Administrative
Agent from the Borrower hereunder and each Lender Party’s share thereof.

(iii) Entries made in good faith by the Administrative Agent in the Register
pursuant to subsection (b) above, and by each Lender Party in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender Party and, in the
case of such account or accounts, such Lender Party, under this Agreement,
absent manifest error; provided, however, that the failure of the Administrative
Agent or such Lender Party to make an entry, or any finding that an entry is
incorrect, in the Register or such account or accounts shall not limit or
otherwise affect the obligations of the Borrower under this Agreement.

(o) Use of Proceeds. The proceeds of the Advances and issuances of any Letter of
Credit shall be available (and the Borrower agrees that it shall use proceeds of
Advances made to it and each Letter of Credit issued at its request) solely
(a) in the case of the Term Borrowing and, to the extent proceeds of such
Revolving Borrowing are not applied in accordance with clause (b) below, each
Revolving Borrowing on the Closing Date, to repay in full the Existing Debt,
(b) in the case of each subsequent Revolving Borrowing (and each Revolving
Borrowing comprising the Initial Borrowing that is not required to pay the
Existing Debt) and Letter of Credit, for working capital for the Borrower and
its Subsidiaries and to make cash dividends from time to time to the Parent and
(c) in the case of any additional borrowing made pursuant to Section 2.16, for
general corporate purposes.

(p) Request for Commitments. (i) Provided there exists no Default, upon notice
to the Administrative Agent (which shall promptly notify the Lenders), the

 

  59    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Borrower may, from time to time, request from the Lenders commitments to make
new loans (to be Advances for all purposes under this Agreement and the other
Financing Documents) in an aggregate amount (for all such requests) not
exceeding $200,000,000 (the “Incremental Commitments”); provided that (i) any
such request for a commitment shall be in a minimum amount of $50,000,000,
(ii) the Borrower may make a maximum of three such requests and (iii) the
advances made pursuant to this Section 2.16 in connection with such request
shall initially be Base Rate Advances. At the time of sending such notice, the
Borrower (in consultation with the Administrative Agent) shall specify the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders). Each Lender shall notify the Administrative Agent within such time
period whether or not it agrees to provide any such commitment and, if so,
whether in an amount equal to, greater than, or less than its ratable share of
such requested commitment. Any Lender not responding within such time period
shall be deemed to have declined to make any commitment pursuant to this
Section 2.16. The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder. The Borrower may also
invite additional Eligible Assignees to become Lenders pursuant to a joinder
agreement in form and substance satisfactory to the Administrative Agent and its
counsel.

(ii) If any Incremental Commitments are made in accordance with this
Section 2.16, the Administrative Agent and the Borrower shall determine the
effective date (the “Commitment Effective Date”) and the final allocation of
such commitments. The Administrative Agent shall promptly notify the Borrower
and the Lenders of the final allocation of such commitments and the Commitment
Effective Date. As a condition precedent to such commitments, the Borrower shall
deliver to the Administrative Agent a certificate dated as of the Commitment
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of the Borrower (i) certifying and attaching the resolutions adopted by
the Borrower approving or consenting to such commitments, and (ii) certifying
that: (A) before and after giving effect to such commitments, the
representations and warranties of the Borrower contained in Article IV of this
Agreement and the other Financing Documents are true and correct on and as of
the Commitment Effective Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct as of such earlier date, and except that for purposes of this
Section 2.16, the representations and warranties contained in Section 4.01(g)
shall be deemed to refer to the most recent financial statements furnished
pursuant to Section 5.04, (B) before and after giving effect to such
commitments, no Default exists, (C) the Borrower is in pro forma compliance with
the covenant set forth in Section 5.03 for the period of four consecutive fiscal
quarters ending on the last date of the last fiscal quarter for which financial
statements are available immediately preceding the proposed date of incurrence
of Debt pursuant to this Section 2.16(b) (on the assumption that such incurrence
of Debt under this provision occurred on the first day of such four fiscal
quarter period and using historical results of the Borrower and its Subsidiary
for such period), and (D) all Governmental Approvals necessary for the Borrower
to incur the Debt to be incurred under this Section 2.16 have been obtained, are
in full force and effect.

(iii) On each Commitment Effective Date, upon fulfillment of the conditions set
forth in clause (b) above, the Administrative Agent shall notify the Lenders and
the Borrower, on or before 12:00 p.m. (New York City time) on the Business Day
immediately preceding the proposed Commitment Effective Date by facsimile of the
new commitments to be

 

  60    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

made on such Commitment Effective Date and the amount and final allocation of
such commitments applicable to each Lender. Each existing Lender making a
commitment as set forth above, and each Eligible Assignee becoming a Lender in
accordance with clause (a) above shall, before 2:00 p.m. (New York City time) on
the applicable Commitment Effective Date, make available to the Administrative
Agent in immediately available funds (i) in the case of any existing Lender, an
amount equal to such Lender’s commitment and (ii) in the case of any such
Eligible Assignee, an amount equal to such Eligible Assignee’s commitment. The
Administrative Agent shall promptly make such funds available to the Borrower.

(iv) Each loan advanced by a Lender as a result of such Lender making a
commitment pursuant to this Section 2.16, and each loan advanced by any Eligible
Assignee becoming a Lender in accordance with clause (a) above, shall be an
“Term Advance” for all purposes hereunder. Each Eligible Assignee becoming a
Lender in accordance with clause (a) above shall be deemed to be a “Lender” for
all purposes hereunder.

(v) To the extent any Lender that makes an Advance pursuant to this Section 2.16
already holds a Note or Notes, upon request the Borrower shall promptly execute
and deliver to such Lender, with a copy to the Administrative Agent, a new Note,
in substantially the form of Exhibit A-2 hereto, payable to the order of such
Lender in a principal amount equal to the Advance made by such Lender pursuant
to this Section 2.16.

(vi) The failure of any Lender that has agreed to an Incremental Commitment
pursuant to this Section 2.16 to make an Advance with respect thereto shall not
relieve any other Lender that has agreed to an Incremental Commitment pursuant
to this Section 2.16 of its obligation to make an Advance under Section 2.16 but
no Lender shall be responsible for the failure of any other Lender to make any
Advance under this Section 2.16 on any Commitment Effective Date.

SECTION 11.

CONDITIONS OF EFFECTIVENESS

(a) Conditions Precedent to Closing Date. No Lender shall be required or
obligated on the Closing Date to make any Advance, and no Issuing Bank shall be
required or obligated to make L/C Credit Extensions, in each case until the
first Business Day on which the following conditions precedent have been
satisfied (or waived, as evidenced by an “effective date” notice to the Borrower
from each Issuing Bank and the Administrative Agent), as determined by each
Lender and each such Issuing Bank (provided that if the Closing Date does not
occur on or before May 31, 2006, the Commitments of the Lender Parties shall
terminate on such date):

(i) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles (followed promptly by originals) (unless otherwise
specified), each properly executed by a Responsible Officer of the Borrower,
each dated the date of the Initial Borrowing (the “Closing Date”) (or, in the
case of certificates of governmental officials, a recent date before the Closing
Date) and each in form and substance satisfactory to the Lender Parties (unless
otherwise specified) and in sufficient copies for each Agent and the Borrower
(unless otherwise specified):

(a) five (5) executed counterparts of this Agreement;

 

  61    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) to the extent requested, duly executed Notes of the Borrower for the account
of each Lender that has so requested complying with the provisions of
Section 2.14;

(c) a security agreement in substantially the form of Exhibit D hereto (the
“Security Agreement”), duly executed by the Borrower, together with:

(i) proper financing statements, duly completed for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or reasonably desirable in order to perfect and protect the liens and
security interests created under the Collateral Documents in favor of the
Secured Parties, covering the Collateral described in the Collateral Documents;

(ii) results of lien searches, dated on or no earlier than 45 days before the
Closing Date, for existing financing statements filed in the jurisdictions
referred to in Section 3.01(a)(iii)(A) that name the Borrower as debtor,
together with copies of all such financing statements; and

(iii) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect and protect the Liens and security
interests in favor of the Secured Parties created under the Security Agreement
and the Account Control Agreements (both before and after giving effect to the
Closing Date Transactions), other than the Other Perfection Requirements, has
been taken;

(d) an amendment to each Amended and Restated Mortgage (in recordable form and
otherwise in form and substance satisfactory to the Administrative Agent)
(collectively, the “Amendments”), duly executed and delivered by the Borrower,
so as to create or ensure the continued effectiveness of the Liens created
thereby, all as determined by the Administrative Agent and its counsel, together
with:

(i) confirmation from Chicago Title Insurance Company or such other title
insurers acceptable to the Administrative Agent recording the Amendments that
duly executed counterparts of such Amendments that are sufficient for recording
in all filing or recording offices that the Administrative Agent may deem
necessary or desirable in order to create or continue valid and subsisting Liens
on the property described therein in favor of the Collateral Agent for the
benefit of the Secured Parties have been delivered to Chicago Title Insurance
Company or such other title insurer, and evidence reasonably satisfactory to the
Administrative Agent that all filing and recording taxes and fees have been
paid;

(ii) a fully paid “date down” endorsement to each Mortgage Policy for the
properties encumbered by the Amended and Restated Mortgages, as amended

 

  62    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

by the Amendments, in form and substance acceptable to the Administrative Agent,
dated the Closing Date and issued by Chicago Title Insurance Company, which
(1) states, among other things, that since the effective date of the applicable
Mortgage Policy, there have been no changes in the state of title, including no
new Liens that do not constitute Permitted Encumbrances (as defined in the
applicable Amended and Restated Mortgage, as amended by the Amendment thereto)
and (2) shall reduce the liability amounts under the Mortgage Policies to an
amount equal to $500,000,000 in the aggregate, which amount shall be allocated
among the Mortgage Policies as determined by the Administrative Agent.

(iii) at the Administrative Agent’s option, affidavits of the Borrower, dated as
of the Closing Date, certifying to the Administrative Agent, the Collateral
Agent, the Lender Parties and the title insurance company recording the
Amendments that there have been no changes, replacements or additions to the
improvements on the properties described in the Amended and Restated Mortgages
as amended by the Amendments, which encroach upon the property or rights of
others, which violate any setback or other zoning requirements or which violate
any agreements of the Borrower, and otherwise in form and substance satisfactory
to the Administrative Agent; and

(iv) evidence that all action (including payment by the Borrower of all title
search expenses, title insurance premiums, recording fees, mortgage recording
taxes and like taxes) that the Administrative Agent may deem necessary or
desirable in order to preserve, perfect and protect the liens and security
interests created under the Collateral Documents (other than the Other
Perfection Requirements) securing all Obligations of the Borrower under the
Financing Documents have been taken;

(e) a Deposit Account Control Agreement in substantially the form of Exhibit H
hereto (as amended, the “PNC Control Agreement”), duly executed by the Borrower
and PNC Bank, National Association;

(f) certified copies of resolutions of the board of directors of the Borrower
approving the Transactions and the execution, delivery and performance of each
Financing Document to which the Borrower is or is to be a party, and of all
documents evidencing other necessary corporate action and governmental and other
third party approvals and consents, if any, with respect to the Transactions and
each Financing Document to which the Borrower is or is to be a party;

(g) copies of a certificate of the Secretary of State of Delaware, certifying
(A) as to a true and correct copy of the certificate of formation of the
Borrower and each amendment thereto on file in such Secretary’s office and
(B) that (1) such amendments are the only amendments to such certificate on file
in such Secretary’s office, (2) the Borrower has paid all franchise taxes to the
date of such certificate and (3) the Borrower is duly formed and in good
standing or presently subsisting under the laws of the State of Delaware;

 

  63    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(h) copies of a certificate of the Secretary of State of each jurisdiction
(other than the jurisdiction of its formation) set forth in Schedule 3.01(a)
which shall be each jurisdiction where the Borrower conducts a material portion
of its business stating that the Borrower is duly qualified to do business and
in good standing as a foreign corporation in such State and has filed all annual
reports required to be filed to the date of such certificate, as applicable;

(i) a certificate signed on behalf of the Borrower by its secretary or any
assistant secretary (the statements made in which certificate shall be true on
and as of the Closing Date), certifying (A) as to a true and correct copy of the
Constituent Documents of the Borrower as of the Closing Date and each amendment
to its Constituent Documents, if any, from the date on which the resolutions
referred to in Section 3.01(a)(vi) were adopted to the Closing Date, (B) the
absence of any proceeding for the dissolution or liquidation of the Borrower and
(C) the names and true signatures of the officers of the Borrower authorized to
sign each Financing Document to which it is or is to be a party and the other
documents to be delivered hereunder and thereunder;

(j) forecasts prepared by management of the Borrower of balance sheets, income
statements and cash flow statements of the Borrower reasonably acceptable to the
Administrative Agent on a consolidated basis for each fiscal quarter commencing
with the fiscal quarter ending March 31, 2006 through the fiscal quarter ending
December 31, 2010;

(k) legal opinions of appropriate counsel for the Borrower, as to such matters
as any Lender may reasonably request;

(l) a legal opinion of Shearman & Sterling LLP, counsel to the Administrative
Agent, as to such matters as the Administrative Agent may reasonably request;

(m) certificates signed by a Responsible Officer of the Borrower to the effect
that (A) the representations and warranties contained in Article IV are true and
correct on and as of the Closing Date as though made on and as of such date both
immediately before and immediately after giving effect to the consummation of
that portion of the Transactions being effected on the Closing Date (the
“Closing Date Transactions”); and (B) no Default has occurred and is continuing
or would result from the Initial Borrowing or would result from the consummation
of the Closing Date Transactions; and

(n) audited Consolidated financial statements for the Borrower and its
Subsidiaries for the fiscal year ending December 31, 2005.

(ii) All Governmental Approvals and third party consents and approvals necessary
in connection with the Transactions shall have been obtained and be in full
force and effect; and the Administrative Agent shall have received evidence
satisfactory to it that the foregoing have been accomplished.

(iii) Except for Disclosed Matters as of the date hereof, since December 31,
2005, there shall not have occurred any Material Adverse Change.

 

  64    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(iv) All required stamp duties, registration fees, filing costs and other
charges in connection with the execution, delivery, filing, recording,
perfection, priority or admissibility in evidence of the Financing Documents,
and the security interests purported to be granted by the Financing Documents,
required to be paid on or prior to the Closing Date shall have been paid in full
or an appropriate exemption therefrom shall have been obtained.

(v) All Taxes (i) due and payable on or prior to the Closing Date in connection
with the execution, delivery, filing, recording or admissibility in evidence of
the Financing Documents or to ensure the legality, validity, enforceability,
perfection or admissibility in evidence of the Financing Documents and (ii) due
and payable on or prior to the Closing Date by the Borrower or any of its
Subsidiaries in connection with the consummation of the transactions
contemplated by, and the performance of, the Financing Documents shall, in the
case of clauses (i) and (ii) of this Section 3.01(f), have been duly paid in
full.

(vi) The Borrower shall have paid all accrued fees of the Agents, the Lender
Parties and the Arranger Parties and all accrued expenses of the Agents to the
extent invoiced at least three Business Days prior to the Closing Date.

(b) Conditions Precedent to Each Borrowing and L/C Credit Extension. The
obligation of each Lender to make an Advance (other than an L/C Advance made by
an Issuing Bank or a Revolving Lender pursuant to Section 2.03(a) and a Swing
Line Advance made by a Revolving Lender pursuant to Section 2.02(c)) on the
occasion of each Borrowing (including the Initial Borrowing) to the Borrower,
and the obligation of the Issuing Bank to issue, amend to increase the principal
amount thereof or extend any Letter of Credit (other than an extension pursuant
to an Automatic Extension Letter of Credit in accordance with the original terms
thereof) and the right of the Borrower to request a Swing Line Borrowing, shall
be subject to the further conditions precedent that on the date of such
Borrowing or L/C Credit Extension, the following statements shall be true (and
each of (x) the giving of the applicable Notice of Borrowing or Notice of Swing
Line Borrowing and (y) the acceptance by the Borrower of the proceeds of such
Borrowing or Letter of Credit shall constitute a representation and warranty by
the Borrower that both on the date of such notice and on the date of such
Borrowing or issuance such statements are true):

(i) the representations and warranties of the Borrower contained in Article IV
(except, in the case of a Borrowing other than the Initial Borrowing,
clause (f), clause (g)(ii) and the final sentence in clause (g)(i) of
Section 4.01) are true and correct on and as of such date, before and after
giving effect to such Borrowing or L/C Credit Extension and to the application
of the proceeds therefrom, as though made on and as of such date (other than as
to any such representations or warranties that, by their terms, refer to a
specific date other than the date of the Borrowing or L/C Credit Extension, in
which case they shall be true and correct as of such specific date);

(ii) no Default has occurred and is continuing, or would result from such
Borrowing or L/C Credit Extension or from the application of the proceeds
therefrom; and

(iii) in the case of any Advance or issuance of any Letter of Credit, in each
case, made after the Closing Date, the Closing Date has occurred.

 

  65    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Determinations Under Sections 3.01 and 3.02. For purposes of determining
compliance with the conditions specified in Sections 3.01 and 3.02, each Lender
Party shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to it unless an officer of the
Administrative Agent responsible for the transactions contemplated by the
Financing Documents shall have received notice from such Lender Party prior to
the date of the Borrowing or issuance of any Letter of Credit (as applicable)
specifying its objection thereto and, in the case of a Borrowing, such Lender
Party shall not have made available to the Administrative Agent such Lender
Party’s ratable portion of such Borrowing.

SECTION 12.

REPRESENTATIONS AND WARRANTIES

(a) Representations and Warranties. The Borrower represents and warrants to each
Lender Party and the Administrative Agent as of the date hereof, as of the
Closing Date and as of the date of any Borrowing or issuance of an L/C Credit
Extension, as follows:

(i) The Borrower (i) is a limited liability company duly organized, validly
existing and in good standing under the laws of the State of Delaware and
(ii) has all requisite limited liability company power and authority (including
all Governmental Approvals) to carry on its business as now conducted, except,
in the case of clause (ii) only, where the failure to so qualify or be so
licensed, or to have such power and authority, could not reasonably be expected
to have a Material Adverse Effect.

(ii) [Intentionally Omitted]

(iii) The execution, delivery and performance by it of each Financing Document
to which it is or is to be a party, and the consummation of the Transactions,
are within its limited liability company powers, have been duly authorized by
all necessary limited liability company action, and do not and will not
(i) contravene its Constituent Documents, (ii) violate any law, rule, regulation
(including Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any material contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting it or any of its properties or (iv) except for the Liens created under
this Agreement, result in or require the creation or imposition of any Lien upon
or with respect to any of its Assets, except where, in the case of clauses (i)
through (iv), the violation of any such Constituent Documents, law, rule,
regulation, permit, order, writ, judgment, injunction, decree, determination or
award, breach of any such contract, loan agreement, indenture, mortgage, deed of
trust, lease or other instrument, or creation or imposition of such Lien, could
not be reasonably expected to have a Material Adverse Effect.

(iv) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or any other third party is required for the
due execution, delivery, recordation, filing or performance by the Borrower of
any Financing Document to

 

  66    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

which it is or is to be a party, or for the consummation of the Transactions,
except (i) for the authorizations, approvals, actions, notices and filings (the
“Governmental Approvals”), all of which have been duly obtained, taken, given or
made, are in full force and effect, are held in the name of the Borrower and are
free from any conditions or requirements that have not been satisfied, and are
required to be satisfied, on or prior to the dates as of which this
representation and warranty is made or reaffirmed and (ii) as disclosed on
Schedule 4.01(d).

(v) This Agreement has been, and each other Financing Document when delivered
hereunder will have been, duly executed and delivered by it. This Agreement is,
and each other Financing Document when delivered hereunder will be, its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent limited by any applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general principles of equity.

(vi) There is no action, suit, investigation, litigation or proceeding,
including any Environmental Action, which has commenced against it or any of its
Subsidiaries or any of their respective properties or to its knowledge, pending
(but not yet commenced) or, to the knowledge of the Borrower, threatened against
it or any of its Subsidiaries or any of their respective properties before any
Governmental Authority that (i) except for Disclosed Matters, if adversely
determined, could reasonably be expected to have a Material Adverse Effect
(other than the matters described on Schedule 4.01(f) (the “Disclosed
Litigation”)) or (ii) affects or could reasonably be expected to affect the
legality, validity or enforceability of any Financing Document or the
consummation of the Transactions.

(vii) (a) Each of the financial statements of the Borrower delivered to the
Administrative Agent pursuant to Sections 5.04(b) and 5.04(c) is true, complete
and correct in all material respects as of the date of such statement, has been
prepared in accordance with GAAP (subject, in the case of interim financial
statements, to normal year-end audit adjustments and the absence of footnotes),
and fairly presents in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries as of the date thereof.
Except (A) for Disclosed Matters or (B) as set forth in Schedule 4.01(g), since
the date of the most recent financial statements delivered under this Agreement,
no event, condition, occurrence or circumstance has existed or has occurred and
is continuing which could reasonably be expected to have a Material Adverse
Effect.

(b) Since December 31, 2008, no Material Adverse Change has occurred, except for
Disclosed Matters.

(viii) Neither the Information Memorandum, taken as a whole, nor any other
information, exhibit or report furnished by the Borrower to any Agent, any
Arranger Party or any other Lender Party in connection with the negotiation and
syndication of the Financing Documents or the consummation of the Transactions
or pursuant to the terms of the Financing Documents, when taken together with
the information contained in the Parent’s most recent annual report on Form 10-K
(the “Form 10-K”) and in Parent’s reports filed with the SEC under the
Securities Exchange Act of 1934 subsequent to the filing of the Form 10-K and
the Borrower’s financial statements delivered pursuant to Section 3.01(a)(xiv),
taken as a whole, contains (as of the date on which such information is or was
provided to any Agent, any

 

  67    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Arranger Party or any Lender Party, as modified or otherwise supplemented by
information so provided) any untrue statement of a material fact or omits to
state a material fact necessary to make the statements made therein, in light of
the circumstances under which they were, are or will be made, not misleading;
provided that to the extent any such information, exhibit or report was based
upon or constitutes a forecast or projection, the Borrower represents only that
such information was prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed by the Borrower to be reasonable
at the time (it being understood that such forecasts or projections are subject
to significant uncertainties and contingencies, many of which are beyond the
Borrower’s control, and that the Borrower makes no representation as to the
attainability of such forecasts or projections or as to whether such forecasts
or projections will be achieved or will materialize).

(ix) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock, and no proceeds of any Advance will be used to purchase
or carry any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any Margin Stock for any purpose that violates the
provisions of Regulation T, U or X of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

(x) Neither the Borrower nor any of its Subsidiaries is an “investment company”,
as such term is defined in the 1940 Act.

(xi) [Intentionally Omitted]

(xii) (a) Except as disclosed on Schedule 4.01(l) or in the Parent’s filings
with the SEC or as could not reasonably be expected to have a Material Adverse
Effect, (A) the operations and properties of the Borrower and each of its
Subsidiaries comply in all respects with all applicable Environmental Laws and
Environmental Permits, (B) all past non-compliance with such Environmental Laws
and Environmental Permits has been resolved without material ongoing obligations
or costs and (C) no circumstances exist that could reasonably be expected to
(I) form the basis of an Environmental Action against the Borrower or any of its
Subsidiaries or any of their properties or (II) cause any such property to be
subject to any restrictions on ownership, occupancy, use or transferability
under any Environmental Law.

(b) Except as disclosed on Schedule 4.01(l) or in the Parent’s filings with the
SEC or as could not reasonably be expected to have a Material Adverse Effect,
(A) none of the properties currently or formerly owned or operated by the
Borrower or any of its Subsidiaries is listed or proposed for listing on the NPL
or on the CERCLIS or any analogous foreign, state or local list, (B) to its
knowledge, there are no and never have been any unlawful underground or
aboveground storage tanks or any unlawful surface impoundments, septic tanks,
pits, sumps or lagoons in which Hazardous Materials are being or have been
treated, stored or disposed of on any property currently owned or operated by
the Borrower or any of its Subsidiaries or on any property formerly owned or
operated by the Borrower or any of its Subsidiaries, and (C) Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by the Borrower or any of its Subsidiaries.

 

  68    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(c) Except as disclosed on Schedule 4.01(l) or in the Parent’s filings with the
SEC or as could not reasonably be expected to have a Material Adverse Effect,
(A) neither the Borrower nor any of its Subsidiaries is undertaking, and has not
completed, either individually or together with other potentially responsible
parties, any investigation or assessment or remedial or response action relating
to any actual or threatened release, discharge or disposal of Hazardous
Materials at any site, location or operation, either voluntarily or pursuant to
the order of any governmental or regulatory authority or the requirements of any
Environmental Law, and (B) all Hazardous Materials generated, used, treated,
handled or stored at, or transported to or from, any property currently or
formerly owned or operated by the Borrower or any of its Subsidiaries have been
used, sold or disposed of in a manner not reasonably expected to result in
material liability to the Borrower or any of its Subsidiaries.

(xiii) (a) Neither the Borrower nor any of its Subsidiaries is party to any tax
sharing agreement other than the Tax Allocation Agreement. Insofar as then
required thereunder, all amounts due and payable by the Borrower or any of its
Subsidiaries under the Tax Allocation Agreement have been paid, and all amounts
due and payable to the Borrower or any of its Subsidiaries under any tax sharing
agreement have been received (including amounts by way of compensation for the
use of tax benefits), except as could not reasonably be expected to have a
Material Adverse Effect.

(b) The Borrower has, and each of its Subsidiaries has, filed, caused to be
filed or been included in all tax returns (federal, state, local and foreign)
required to be filed and has paid all taxes shown thereon to be due, together
with applicable interest and penalties, except to the extent that the failure to
do so could not reasonably be expected to have a Material Adverse Effect.

(xiv) [Intentionally Omitted]

(xv) All property and general liability insurance maintained by or on behalf of
the Borrower and its Subsidiaries as of the Closing Date is in full force and
effect and all premiums that are due and owed have been duly paid, except where
the failure to pay could not reasonably be expected to have a Material Adverse
Effect.

(xvi) [Intentionally Omitted]

(xvii) No Default has occurred and is continuing.

(xviii) [Intentionally Omitted]

(xix) [Intentionally Omitted].

(xx) Neither the Borrower nor any Subsidiary of the Borrower is (i) a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Entities, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Entities. The proceeds of
any Advance will not be used and have not been used, and no Letter of Credit
will be used and has been used, to fund any operations in, finance any
investments or activities in, or make any payments to, a Sanctioned Person or
Sanctioned Entity.

 

  69    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(xxi) As of the date hereof, the Borrower does not have any Subsidiary (other
than AE Capital and AGC) which directly owns Assets, including any deposit or
securities accounts, with a book value in excess of $250,000,000 in the
aggregate.

SECTION 13.

COVENANTS

(a) Affirmative Covenants. The Borrower covenants and agrees that on and after
the date hereof and until the Notes, together with all accrued interest thereon,
fees and all other Senior Debt Obligations (other than contingent
indemnification obligations not yet due and payable) are paid in full and all
Commitments and each Letter of Credit shall have terminated, it will:

(a) Compliance with Laws. Comply, and cause each of its Subsidiaries to comply,
with all Applicable Laws, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

(b) Compliance with Environmental Laws. Except where the failure to do so could
not reasonably be expected to have a Material Adverse Effect, (i) comply, and
cause each of its Subsidiaries and all lessees and other Persons operating or
occupying its properties to comply, with all applicable Environmental Laws and
Environmental Permits, (ii) obtain and renew, and cause each of its Subsidiaries
to obtain and renew, all Environmental Permits necessary for its operations and
properties and (iii) conduct, and cause each of its Subsidiaries to conduct, any
required investigation, study, sampling and testing, and undertake any cleanup,
removal, remedial or other action, necessary to remove and clean up all
Hazardous Materials from any of its properties required under any Environmental
Law.

(c) Payment of Taxes, Etc. Except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect, pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, all taxes, assessments and governmental charges or levies
imposed upon it or upon its property; provided that neither the Borrower nor any
of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is the subject of a Contest.

(d) Insurance. (i) Maintain, and cause each of its Subsidiaries to maintain,
insurance with responsible and reputable insurance companies or associations in
such amounts and covering such risks as is usually carried by companies engaged
in similar businesses and owning similar properties in the same general areas in
which the Borrower or such Subsidiary operates.

(ii) [Intentionally Omitted]

(e) Preservation of Corporate Existence, Etc. Except as could not reasonably be
expected to have a Material Adverse Effect, preserve and maintain, and cause
each Material Subsidiary to preserve and maintain, its existence, legal
structure, rights (charter or statutory), permits, licenses, approvals,
franchises and privileges in the jurisdiction of its formation and in each other
jurisdiction in which the conduct of its business requires it to so qualify;
provided, however, that the Borrower and any Subsidiary may consummate any
merger or consolidation permitted under Section 5.02(c).

 

  70    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(f) Visitation Rights. At any reasonable time during normal business hours and
from time to time as may be reasonably desired by any of the Administrative
Agent or Lender Parties (provided that unless a Default shall have occurred and
be continuing, such visits should be limited to twice per year), at the
Borrower’s reasonable cost and expense, permit the Administrative Agent or any
Lender Party, or any agents or representatives thereof, to examine and make
copies of and abstracts from its records and books of account of, and visit the
properties of, the Borrower and its Subsidiaries, and to discuss the affairs,
finances and accounts of the Borrower and any of its Subsidiaries with any of
their officers or directors and with their independent certified public
accountants; provided that in the case of any discussion or meeting with the
independent public accountants, only if the Borrower has been given the
opportunity to participate in such discussion.

(g) Keeping of Books. Keep, and cause each of its Subsidiaries to keep, proper
books of record and account in accordance with GAAP in effect from time to time.

(h) Maintenance of Properties, Etc. Other than as mandatorily required by
Applicable Law or to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect, operate, maintain and preserve, and
cause each Material Subsidiary to operate, maintain and preserve, all of its
properties (other than any such properties as are immaterial or non-essential to
the conduct of business by the Borrower and the Material Subsidiaries, taken as
a whole) that are used or useful in the conduct of its business in good working
order and condition (ordinary wear and tear excepted) in accordance with prudent
practices then being utilized in the merchant, non-regulated power generation
industry and in accordance with Applicable Laws (including Environmental Laws)
in all material respects.

(i) Transactions with Affiliates. Other than as may be required by the Federal
Power Act, as amended, or any rule or regulation issued by the FERC, conduct,
and cause each of its Subsidiaries to conduct, all transactions with any of the
Affiliates of the Borrower on terms that are fair and reasonable and no less
favorable to the Borrower or such Subsidiary than it would obtain in a
comparable arm’s-length transaction with a Person not an Affiliate of the
Borrower. Without prejudice to the foregoing, the following transactions shall
be deemed to be in compliance with this Section 5.01(i): (A) any agreements made
by the Borrower or any of its Subsidiaries with a utility to provide provider of
last resort requirements, as such agreements are amended from time to time, so
long as such provider of last resort agreements are with an Affiliate of the
Borrower and approved by all applicable Governmental Authorities, (B) any
transaction authorized under a tariff or rate schedule which has been approved
by the FERC or performed in accordance with FERC orders, (C) any Asset sales,
leases, transfers, swaps, exchanges or other dispositions (including in respect
of full or partial ownership percentages of transmission lines (including the
AGC Transmission Line), generating facilities, generating equipment and related
contract rights in power purchase agreements, leases, licenses, permits and
other Assets) permitted by Section 5.02(d), (D) any sale, lease, transfer,
distribution or other disposition of all or any portion of its assets by PEC or
any of its Subsidiaries to the Borrower or any wholly-owned Subsidiary of the
Borrower, (E) any recourse, repurchase, hold harmless, indemnity or similar
obligations of the Borrower in respect of Permitted Securitizations, and (F)

 

  71    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

any Performance Guarantees in connection with permitted Project Finance Debt.
For the avoidance of doubt, any contracts or arrangements listed on
Schedule 5.01(i) to which the Borrower or any Subsidiary is a party (and any
amendments thereto, renewals or replacements thereof on substantially the same
terms as determined in good faith by a Responsible Officer of the Borrower or
any Subsidiary of the Borrower that is a party thereto) shall be deemed to
comply with this Section 5.01(i) except to the extent that any Governmental
Authority determines that any such contract is not in conformance with
Applicable Law and such non-conforming contract is not on terms described in the
first sentence of this Section 5.01(i).

(j) [Intentionally Omitted].

(k) [Intentionally Omitted].

(l) [Intentionally Omitted].

(m) [Intentionally Omitted].

(b) Negative Covenants. The Borrower covenants and agrees that on and after the
date hereof and until the Notes, together with all accrued interest thereon,
fees and all other Senior Debt Obligations (other than contingent
indemnification obligations not yet due and payable) are paid in full and all
Commitments and each Letter of Credit shall have terminated, the Borrower will
not, at any time:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any Material
Subsidiary to create, incur, assume or suffer to exist, any Lien on or with
respect to any of its properties of any character (including accounts) whether
now owned or hereafter acquired, or sign or file or suffer to exist, or permit
any Material Subsidiary to sign or file or suffer to exist, under the Uniform
Commercial Code of any jurisdiction, a financing statement that names the
Borrower or any Material Subsidiary as debtor, or sign or suffer to exist, or
permit any Material Subsidiary to sign or suffer to exist, any security
agreement authorizing any secured party thereunder to file such financing
statement, except:

(a) any Liens (A) created pursuant to the Financing Documents (including
Section 2.03(e)) and any refinancing, refunding, extension, renewal or
replacement (without increase in the principal amount) of such Debt with respect
to all Senior Debt Obligations or (B) securing Debt outstanding as of the date
hereof under Pollution Control Bonds, or any refinancing, refunding, extension,
renewal or replacement (without increase in the principal amount) of such Debt
described in this clause (B);

(b) Permitted Liens;

(c) Liens existing on the date hereof and described on Schedule 5.02(a);

(d) purchase money Liens upon or in real property, physical assets or equipment
acquired or held by the Borrower or any Material Subsidiary in the ordinary
course of business to secure the purchase price of such real property, physical
assets or equipment or to secure Debt incurred by the Borrower or any Material
Subsidiary solely for the purpose of financing the acquisition, construction or
improvement of any such real

 

  72    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

property, physical assets or equipment to be subject to such Liens, or Liens
existing on any such real property, physical assets or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that (A) such Lien is incurred and the Debt secured thereby is created
prior to or within 90 days after the acquisition, completion of construction or
completion of improvement thereof (as applicable), (B) no such Lien shall extend
to or cover any property, physical assets or equipment other than the real
property, physical assets or equipment being acquired, constructed or improved
or any proceeds thereof; and (C) the aggregate principal amount of the Debt
secured by Liens permitted by this clause (iv) shall not exceed, when combined
with all Capitalized Leases on Assets, permitted pursuant to Section 5.02(a)(v),
at any time outstanding, $900,000,000;

(e) Liens arising in connection with Capitalized Leases in an aggregate
principal amount, when combined with Debt secured by Liens permitted pursuant to
Section 5.02(a)(iv), not to exceed $900,000,000, at any time outstanding;
provided that no such Lien shall extend to or cover any Assets other than the
Assets subject to such Capitalized Leases and proceeds thereof;

(f) Liens on cash or Cash Equivalents (A) deposited in margin accounts with or
on behalf of futures contract brokers or paid over to other contract
counterparties or (B) pledged or deposited as collateral to a contract
counterparty to secure obligations with respect to (1) contracts (other than for
Debt) for commercial and trading activities in the ordinary course of business
for the purchase, transmission, distribution, sale, storage, lease or hedge of
any energy related commodity or (2) Hedge Agreements entered into for
non-speculative purposes;

(g) Liens on property of a Person existing at the time such Person is merged
into or consolidated with the Borrower or any Material Subsidiary; provided that
such Liens were not created in contemplation of such merger or consolidation and
do not extend to any Assets other than those of the Person merged into or
consolidated with the Borrower or such Material Subsidiary;

(h) Liens granted by the Borrower or any Material Subsidiary in favor of a
commercial trading counterparty, a futures contract broker or other contract
counterparty on accounts receivable arising under, commodities covered by, other
obligations owed to, and other rights of the Borrower or such Material
Subsidiary, in each case, under any contract (other than for Debt) entered into
in the ordinary course of business in connection with commercial and trading
activities (including any netting agreement) to secure the Borrower’s or such
Material Subsidiary’s obligations under such contract; provided that such Liens
are granted in the ordinary course of business and, when granted, do not secure
obligations which are past due;

(i) Liens granted on cash or Cash Equivalents to defease Debt of the Borrower or
any of its Subsidiaries;

 

  73    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(j) Liens granted on cash or Cash Equivalents constituting proceeds from any
sale or disposition of Assets that is not prohibited by Section 5.02(d)
deposited in escrow accounts to secure Debt that may be deemed to arise as a
result of agreements of the Borrower or any Material Subsidiary providing for
indemnification, adjustment of purchase price or any similar obligations, in
each case, incurred in connection with the sale or disposition of any business,
Assets or Equity Interests in any Subsidiary of the Borrower consummated not in
contravention of the terms of Section 5.02(d) in an amount not to exceed with
respect to any such sale or disposition the amount of gross proceeds received by
the Borrower in connection with such sale or disposition;

(k) [Intentionally Omitted]

(l) the replacement, extension or renewal of any Lien permitted by clause (iii),
(iv), (v), or (vii) above or clause (xvii) below upon or in the same property
theretofore subject thereto;

(m) Liens granted in favor of a financial institution on cash, checks, deposit
accounts, securities accounts and Cash Equivalents of the Borrower or its
Subsidiaries held by such financial institution from time to time to secure
secured or unsecured Debt owed to such financial institution from time to time
in connection with the extension of credit to the Borrower or the Material
Subsidiaries for the account of one or more employees or departments of the
Borrower or its Affiliates in respect of costs and expenses incurred by such
employees or departments in connection with the conduct of business on behalf of
the Borrower or its Subsidiaries in an aggregate principal amount not to exceed
$10,000,000 at any one time outstanding;

(n) Liens securing any tax exempt financing permitted to be incurred by the
Borrower or any of its Subsidiaries to finance the acquisition, construction,
installation or improvement of any capital or operating Assets of the Borrower
or any of its Subsidiaries (or refinancings, extensions, renewals, replacements
of any of the foregoing for the same or lesser amount); provided that the Liens
shall not extend to or cover any property, physical asset or equipment other
than such operating or capital Asset that is being acquired, constructed,
installed or improved and other immaterial related Assets;

(o) [Intentionally Omitted]

(p) [Intentionally Omitted]

(q) Liens on Assets securing Debt with an aggregate outstanding principal or
face amount not to exceed at any time 15% of Consolidated Net Tangible Assets;

(r) Liens on Receivables incurred in connection with a Permitted Securitization;
and

(s) Liens on Assets arising in connection with any Project Finance Debt;
provided that no such Lien shall extend to or cover any Assets other than the
Assets subject to such Project Financing Debt (including Liens on revenues,
proceeds and other customary ancillary Assets associated with such Project
Finance Debt and on Equity Interests or other Investments in any Subsidiary
incurring Project Finance Debt or owning Equity Interests in any Subsidiary
incurring Project Finance Debt).

 

  74    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) [Intentionally Omitted]

(c) Mergers, Etc. Merge into or consolidate with any Person or permit any Person
to merge into it, or permit any of its Subsidiaries to do so, except that:

(a) any Subsidiary of the Borrower may merge into or consolidate with the
Borrower so long as the Borrower is the surviving Person following such merger
or consolidation;

(b) any Subsidiary of the Borrower may merge into or consolidate with another
Subsidiary of the Borrower; provided that if any such Subsidiary is a Material
Subsidiary or a direct or indirect wholly owned Subsidiary of the Borrower, the
surviving Person following such merger or consolidation shall be a Material
Subsidiary or a direct or indirect wholly owned Subsidiary of the Borrower, as
the case may be;

(c) in connection with any sale, transfer or other disposition permitted under
Section 5.02(d) (other than Section 5.02(d)(i)(C)), any Subsidiary of the
Borrower may merge into or consolidate with any other Person or permit any other
Person to merge into or consolidate with it;

(d) in connection with any acquisition not prohibited under Section 5.02(e), any
Subsidiary of the Borrower may merge or consolidate into the Borrower;

(e) the Borrower may merge into or otherwise consolidate with another Person if
either (A) the Borrower is the surviving entity or (B) (1) the surviving entity
is organized or existing under the laws of the United States, any state thereof
or the District of Columbia, (2) the surviving entity assumes all of the
Borrower’s Obligations under the Financing Documents pursuant to agreements
reasonably satisfactory to the Administrative Agent and (3) any class of
non-credit enhanced long-term senior unsecured debt issued by the surviving
entity immediately following such merger or consolidation shall be at least
“BBB-” by S&P and “Baa3” by Moody’s;

provided, however, that in each case, immediately after giving effect thereto,
no event shall occur and be continuing that constitutes a Default.

(d) Sales, Etc., of Assets. (i) Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any Assets or grant any option or other right to purchase, lease or
otherwise acquire any Assets (other than to the Borrower) other than:

(i) the sale, transfer, lease or other disposition of or grant of any option or
other right to purchase, lease or otherwise acquire power, capacity, the right
to transmit electricity or natural gas, fuel, fuel storage and processing,
energy attributes and other products and services and Cash Equivalents in the
ordinary course of business and any sale, lease or other disposition of or grant
of any option or other right to purchase, lease or otherwise acquire damaged,
surplus, worn-out or obsolete Assets in the ordinary course of business;

 

  75    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) the sale, transfer or other disposition of or grant of any option or other
right to purchase, lease or otherwise acquire any Emissions Credits in the
ordinary course of business or otherwise;

(iii) transactions permitted under Section 5.02(c);

(iv) sales, transfers, leases or other dispositions of Assets or Equity
Interests among the Borrower and its Subsidiaries;

(v) [Intentionally Omitted]

(vi) sales, transfers, leases or other dispositions of, or grant of any option
or other right to purchase, lease or otherwise acquire, other immaterial Assets
(other than Equity Interests in, or Debt or other Obligations of, any
Subsidiary) in the ordinary course of business and on reasonable terms, if no
Default exists at the time of such sale, transfer or other disposition or grant
of any option or other right to purchase, lease or otherwise acquire;

(vii) [Intentionally Omitted];

(viii) sales or transfers of Equity Interests in the Parent to any Plan;

(ix) [Intentionally Omitted]

(x) [Intentionally Omitted]

(xi) the issuance of any Equity Interests by (1) the Borrower to any Person or
(2) any Subsidiary of the Borrower;

(xii) the sale, transfer, lease or other disposition of the AGC Transmission
Line;

(xiii) the sale, lease, transfer or otherwise disposition of any Assets to any
Person other than the Borrower and its Subsidiaries, in an amount not to exceed
(1) 15% of the value of all Assets of the Borrower and its Subsidiaries in any
Fiscal Year and (2) 25% of such value in the aggregate; and

(xiv) sales, leases, transfers or other dispositions of Receivables in
connection with a Permitted Securitization.

(ii) [Intentionally Omitted]

(e) Investments in Other Persons. Make or hold, or permit any Material
Subsidiary to make or hold, any Investment in any Person, except Investments
related to the business and operations of the Borrower and its Subsidiaries.

 

  76    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(f) [Intentionally Omitted]

(g) Payment Restrictions Affecting the Borrower’s Subsidiaries. Enter into,
incur or permit to exist any agreement or other arrangement that prohibits or
restricts the ability of any of its Material Subsidiaries to declare or pay any
dividend or other distribution in respect of its Equity Interests, make loans or
advances to, the Borrower; provided that the foregoing shall not apply to
restrictions and conditions imposed by (A) Applicable Law, (B) the Financing
Documents, (C) the terms of any Debt outstanding on the date hereof or any
refinancing, refunding, extension, renewal or replacement of such Debt, (D) any
agreement in effect with respect to any Subsidiary at the time such Subsidiary
becomes a Subsidiary of the Borrower, so long as such agreement was not entered
into solely in contemplation of such Person becoming a Subsidiary of the
Borrower, (E) any negative pledge incurred or provided in favor of any holder of
Debt permitted to be secured under Section 5.02(a)(iv), solely to the extent any
such negative pledge relates to the property financed by or subject of such Debt
or any refinancing, refunding, extension, renewal or replacement of such Debt,
(F) any agreement for the sale or disposition of Assets permitted under
Section 5.02(d), provided that such restrictions and conditions apply only to
the Asset that is to be sold or the proceeds thereof, (G) any trading, netting,
operating, construction, service, supply, purchase, sale or similar agreement to
which the Borrower or any of its Subsidiaries is a party, entered into in the
ordinary course of business; provided that such agreement prohibits the
encumbrance of solely the Assets of the Borrower or such Subsidiary that are the
subject of that agreement, the payment rights arising thereunder and/or the
proceeds thereof and not of any other Asset of the Borrower or such Subsidiary
or the Assets of any other Subsidiary, (H) customary provisions restricting
subletting or assignment of leases or customary provisions in other agreements
that restrict assignment of such agreements or rights thereunder, which
restrictions, when taken as a whole, as determined in good faith by a
Responsible Officer of the Borrower, are no more restrictive than any similar
restrictions in effect on the Closing Date, (I) any such restrictions or
limitations contained in any other agreement in effect on the Closing Date and
any amendments, modifications, restatements, renewals or replacements thereof
that are not materially more restrictive, taken as a whole, as determined in
good faith by a Responsible Officer of the Borrower, than the restrictions or
limitations in effect on the Closing Date, (J) any such restrictions or
limitations contained in the Parent Credit Agreement, any Pollution Control
Bonds or any refinancing, refunding, extension, renewal or replacement of such
Debt but solely to the extent that such restrictions or limitations are
contained in the agreement evidencing the relevant Pollution Control Bonds or
Parent Credit Agreement, of any refinancing, refunding, extension, renewal or
replacement of such Debt, as of the date such debt was incurred, (K) customary
restrictions and conditions contained in agreements relating to a Permitted
Securitization and (L) any restrictions or limitations contained in any Debt
incurred in connection with the refinancing or replacement of the Medium Term
Notes and in any future financing of any pollution control bonds.

(c) Financial Covenant. The Borrower covenants and agrees that on and after the
date hereof and until the Notes, together with all accrued interest thereon,
fees and all other Senior Debt Obligations (other than contingent
indemnification obligations not yet due and payable) are paid in full and all
Commitments and each Letter of Credit shall have terminated, it will not permit
the ratio of (a) Consolidated Debt, to (b) Total Capitalization, to exceed as of
the last day of each March, June, September and December, 0.65 to 1.00.

 

  77    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(d) Reporting Covenants. The Borrower covenants and agrees that until the Notes,
together with all accrued interest thereon, fees and all other Senior Debt
Obligations are paid in full and all Commitments and each Letter of Credit shall
have terminated, the Borrower will furnish to the Administrative Agent and each
Lender Party (it being understood that delivery to the Administrative Agent for
posting by the Administrative Agent of each of the following items on a
electronic website shall constitute delivery to each Lender Party by the
Borrower, and the Administrative Agent hereby agrees to post on an electronic
website or otherwise distribute to the Lender Parties any such item delivered by
the Borrower to the Administrative Agent):

(a) Default Notices. As soon as possible and in any event within five Business
Days after any Responsible Officer of the Borrower becomes aware of the
occurrence of any Default continuing on the date of such statement, a statement
of a Responsible Officer of the Borrower setting forth the details of such
Default or event, development or occurrence and, in each case, the actions, if
any, which the Borrower has taken and proposes to take with respect thereto.

(b) Annual Financials. As soon as available and in any event within 90 days
after the end of each Fiscal Year, a copy of the annual audit report for such
year for the Borrower and its Subsidiaries including therein a Consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of such Fiscal
Year and Consolidated statement of income and a Consolidated statement of cash
flows of the Borrower and its Subsidiaries for such Fiscal Year, in each case
accompanied by a report that is unqualified or is otherwise reasonably
acceptable to the Required Lenders of Deloitte & Touche LLP (or such other
independent public accountants of recognized standing acceptable to the Required
Lenders), together with (i) a certificate of such accounting firm stating that
in the course of the regular audit of the business of the Borrower and its
Subsidiaries, which audit was conducted by such accounting firm in accordance
with generally accepted auditing standards, nothing has come to such accounting
firm’s attention that would cause it to believe that the Borrower has failed to
comply with the covenant set forth in Section 5.03, (ii) a schedule in form
satisfactory to the Administrative Agent of the computations prepared by the
Borrower and used by such accounting firm in determining, as to the fourth
quarter of such Fiscal Year, compliance with the covenant contained in
Section 5.03, provided that in the event of any change in GAAP used in the
preparation of such financial statements, the Borrower shall also provide, if
necessary for the determination of compliance with Section 5.03, a statement of
reconciliation conforming such financial statements to GAAP as in effect as of
the Closing Date and (iii) a certificate of the Chief Financial Officer of the
Borrower stating that no Default has occurred and is continuing or, if a default
has occurred and is continuing, a statement as to the nature thereof and the
action that the Borrower has taken and proposes to take with respect thereto.

(c) Quarterly Financials. As soon as available and in any event within 60 days
after the end of each of the first three quarters of each Fiscal Year, a
Consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such quarter and a Consolidated statement of cash flows of the Borrower and its
Subsidiaries for the year to date ended as of such fiscal quarter and a
Consolidated statement of income for the period commencing at the end of the
previous fiscal quarter and ending with the end of such fiscal quarter, setting
forth in each case in comparative form the corresponding figures for the
corresponding date or period of the

 

  78    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

preceding Fiscal Year, all in reasonable detail and duly certified (subject to
normal year-end audit adjustments) by the Chief Financial Officer of the
Borrower as having been prepared in accordance with GAAP, together with (i) a
certificate of said officer stating that no Default has occurred and is
continuing or, if a Default has occurred and is continuing, a statement as to
the nature thereof and the action that the Borrower has taken and proposes to
take with respect thereto and (ii) a schedule in form satisfactory to the
Administrative Agent of the computations used by the Borrower in determining
compliance with the covenant contained in Section 5.03, provided that in the
event of any change in GAAP used in the preparation of such financial
statements, the Borrower shall also provide, if necessary for the determination
of compliance with Section 5.03, a statement of reconciliation conforming such
financial statements to GAAP as in effect as of the Closing Date.

(d) [Intentionally Omitted].

(e) Additional Material Subsidiaries. As soon as available, but in no event
later than five Business Days after any Responsible Officer of the Borrower
becomes aware of the same, any Subsidiary (other than AE Capital) becoming a
Material Subsidiary.

(f) Other Information. Such other information respecting the business or
properties, or the condition or operations, financial or otherwise, of the
Borrower or any of its Subsidiaries as the Administrative Agent or any Lender
Party acting through the Administrative Agent may from time to time reasonably
request.

SECTION 14.

EVENTS OF DEFAULT

(a) Events of Default. If any of the following events, conditions or occurrences
(each, an “Event of Default”) shall occur and be continuing:

(i) (i) the Borrower shall fail to pay any principal of any Advance or any L/C
Obligation when the same shall become due and payable or (ii) the Borrower shall
fail to pay any interest on any Advance or any L/C Obligation, or the Borrower
shall fail to make any other payment under any Financing Document, in each case
under this clause (ii) within three Business Days after the same becomes due and
payable hereunder or under any other Financing Document; or

(ii) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of the Borrower herein, in any other Financing
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect when made or deemed made; or

(iii) the Borrower shall fail to perform or observe any term, covenant or
agreement contained in any of Section 5.01(e), 5.02, 5.03 or 5.04(a); or

(iv) [Intentionally Omitted]

 

  79    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(v) the Borrower shall fail to perform or observe any other covenant or
agreement (not specified in Section 6.01(a), 6.01(c) or 6.01(d) above) contained
in any Financing Document on its part to be performed or observed and such
failure shall remain unremedied for 30 days after the date on which a
Responsible Officer of the Borrower becomes aware of such failure; or

(vi) (i) the Borrower or any Material Subsidiary (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt (other than Debt under the
Financing Documents or Debt which is subject to Contest) having an aggregate
principal amount (including undrawn committed or available amounts and including
amounts owing to all creditors under any combined or syndicated credit
arrangement) or with respect to any Hedge Agreement with an Agreement Value of
more than $40,000,000 either individually or in the aggregate or (B) fails to
observe or perform any other agreement or condition relating to any such Debt or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause (1) such Debt to have been demanded, become due, repurchased,
prepaid, defeased or redeemed (automatically or otherwise), (2) an offer to
repurchase, prepay, defease or redeem such Debt to have been made, prior to its
stated maturity, or (3) cash collateral in respect thereof to have been
demanded; or (ii) there occurs under any Hedge Agreement an Early Termination
Date (as defined in such Hedge Agreement) resulting from (A) any event of
default under such Hedge Agreement as to which the Borrower or any Material
Subsidiary is the Defaulting Party (as defined in such Hedge Agreement) or
(B) any Termination Event (as so defined) under such Hedge Agreement as to which
the Borrower or any Material Subsidiary is an Affected Party (as defined in such
Hedge Agreement) and, in either event, the termination value owed by the
Borrower or any Material Subsidiary as a result thereof is greater than the
$40,000,000 either individually or in the aggregate; or

(vii) any Insolvency Proceeding shall occur with respect to the Borrower or any
Material Subsidiary; or

(viii) there is entered against the Borrower or any Material Subsidiary (i) any
final judgment or order for the payment of money in an amount exceeding
$40,000,000 either individually or in the aggregate (to the extent not covered
by independent third-party insurance by an insurer that is rated at least “A” by
A.M. Best Company and such coverage is not the subject of a bona fide dispute),
or (ii) any one or more non-monetary final judgments that have, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and, in the case of (i) or (ii), (A) enforcement proceedings are
commenced by any creditor upon such judgment or order and such proceedings are
not stayed within 10 Business Days, or (B) there is a period of 30 consecutive
days during which a stay of enforcement of such judgment, by reason of a pending
appeal or otherwise, is not in effect; or

(ix) there occurs any Change of Control; or

(x) [Intentionally Omitted]

(xi) [Intentionally Omitted]

 

  80    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(xii) as a result of or in connection with an ERISA Event with respect to a
Plan, the Borrower or any of its Subsidiaries or any ERISA Affiliate has
incurred or is reasonably expected to incur liability in an amount exceeding, in
the aggregate with any amounts applicable under clauses (m) and (n) of this
Section 6.01, $40,000,000; or

(xiii) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan in an amount that, when
aggregated with all other amounts required to be paid to Multiemployer Plans by
the Borrower, its Subsidiaries and the ERISA Affiliates as Withdrawal Liability
(determined as of the date of such notification), exceeds, in the aggregate with
any amounts applicable under clauses (l) and (n) of this Section 6.01,
$40,000,000, or requires payments exceeding $40,000,000 per annum; or

(xiv) the Borrower or any of its Subsidiaries or any ERISA Affiliate shall have
been notified by the sponsor of a Multiemployer Plan that such Multiemployer
Plan is in reorganization or is being terminated, within the meaning of Title IV
of ERISA, and as a result of such reorganization or termination the aggregate
annual contributions of the Borrower, its Subsidiaries and the ERISA Affiliates
to all Multiemployer Plans that are then in reorganization or being terminated
have been or will be increased over the amounts contributed to such
Multiemployer Plans for the plan years of such Multiemployer Plans immediately
preceding the plan year in which such reorganization or termination occurs by an
amount exceeding, in the aggregate with any amounts applicable under clauses (l)
and (m) of this Section 6.01, $40,000,000;

(xv) [Intentionally Omitted]

then, and in any such event, the Administrative Agent (i) shall at the request,
or may with the consent, of the Required Lenders, by notice to the Borrower,
declare all or any part of the Commitments and the Incremental Commitments (if
any) of each Lender Party and the obligation of each Lender Party to make
Advances (other than a Revolving Advance by the Revolving Lenders pursuant to
Section 2.03(b) and Swing Line Advances by the Revolving Lenders pursuant to
Section 2.02(c)) and of the Issuing Banks to make L/C Credit Extensions to be
terminated, whereupon the same shall forthwith terminate, and (ii) shall at the
request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare all or any part of the Notes, all interest thereon and all
other amounts payable under this Agreement and the other Financing Documents
owing to the Lenders to be forthwith due and payable, whereupon the Notes, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided that upon the
occurrence of any Event of Default described in Section 6.01(g), (1) the
Commitments of each Lender Party and the obligation of each Lender Party to make
Advances (other than a Revolving Advance by the Revolving Lenders pursuant to
Section 2.03(b) and Swing Line Advances by the Revolving Lenders pursuant to
Section 2.02(c)) and of the Issuing Banks to make L/C Credit Extensions shall
automatically be terminated and (2) the Notes, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower, and the obligation of the Borrower to Cash Collateralize
the L/C Obligations as aforesaid shall automatically become effective, in each
case, without further act of the Administrative Agent or any Lender.

 

  81    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) Actions in Respect of Letters of Credit upon Default. If any Event of
Default shall have occurred and be continuing, the Administrative Agent may, or
shall at the request of the Required Lenders, irrespective of whether it is
taking any of the actions described in Section 6.01 or otherwise, make demand
upon the Borrower to, and forthwith upon demand the Borrower will, Cash
Collateralize, for deposit in the Cash Collateral Account, an amount equal to
the Outstanding Amount of all L/C Obligations. If at any time the Administrative
Agent determines that any Cash Collateral is subject to any right or claim of
any Person other than the Administrative Agent and the Lender Parties or that
the Cash Collateral is less than the Outstanding Amount of all L/C Obligations,
the Borrower will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent additional Cash Collateral to be deposited and held in the
Cash Collateral Account, in an amount equal to the excess of (a) such aggregate
Outstanding Amount of all L/C Obligations over (b) the total amount of Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim.

SECTION 15.

THE ADMINISTRATIVE AGENT

(a) Authorization and Action. (a) Each Lender Party hereby appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under this Agreement and the other
Financing Documents as are delegated to the Administrative Agent by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by the
Financing Documents (including enforcement or collection of the Notes), the
Administrative Agent shall not be required to exercise any discretion or take
any action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lender
Parties and all holders of Notes; provided, however, that the Administrative
Agent shall not be required to take any action that exposes the Administrative
Agent to personal liability or that is contrary to this Agreement or Applicable
Law. The Administrative Agent agrees to give to each Lender Party prompt notice
(including matters disclosed in writing to the Administrative Agent as described
in clause (b) of the definition of “Disclosed Matters”) of each notice given to
it by the Borrower or any other Person pursuant to the terms of this Agreement
or any other Financing Documents.

(b) [Intentionally Omitted]

(b) Reliance, Etc. Neither the Administrative Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with the Financing Documents,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing: (a) the Administrative Agent may
treat the payee of any Note as the holder thereof until the Administrative Agent
receives and accepts an Assignment and Acceptance entered into by the

 

  82    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Lender Party that is the payee of such Note, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (b) the Administrative Agent
may consult with legal counsel (including counsel for the Borrower), independent
public accountants and other experts selected in good faith by it and shall not
be liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (c) the
Administrative Agent makes no warranty or representation to any Lender Party and
shall not be responsible to any Lender Party for any statements, warranties or
representations (whether written or oral) made in or in connection with the
Financing Documents; (d) the Administrative Agent shall not have any duty to
ascertain or to inquire as to the performance or observance of any of the terms,
covenants or conditions of any Financing Document on the part of the Borrower or
to inspect the property (including the books and records) of the Borrower
(except to confirm receipt of items expressly required to be delivered to the
Administrative Agent in Article III); (e) the Administrative Agent shall not be
responsible to any Lender Party for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, any Financing Document or any other instrument or
document furnished pursuant thereto; and (f) the Administrative Agent shall
incur no liability under or in respect of any Financing Document by acting upon
any notice, consent, certificate or other instrument or writing (which may be by
telegram, telecopy or telex) reasonably believed by it to be genuine and signed
or sent by the proper party or parties.

(c) CUSA, CGMI, Citibank, Scotia Capital, BAS, BofA and Affiliates. With respect
to its commitments, if any, to make loans pursuant to its Commitment or
Incremental Commitment, if any, the Advances made by it, the L/C Credit
Extensions and the Notes issued to it, CUSA, CGMI, Citibank, Scotia Capital,
BAS, and BofA shall have the same rights and powers under the Financing
Documents as any other Lender and may exercise the same as though it were not
the Administrative Agent or an Arranger Party, as applicable; and the terms
“Lender”, “Lenders”, “Revolving Lender”, “Revolving Lenders”, “Swing Line Bank”,
“Term Lender” or “Term Lenders” shall, unless otherwise expressly indicated,
include each of CUSA, CGMI, Citibank, Scotia Capital, BAS, and BofA, in its
individual capacity, as applicable. CUSA, CGMI, Citibank, Scotia Capital, BAS,
and BofA, and their respective Affiliates may accept deposits from, lend money
to, act as trustee under indentures of, accept investment banking engagements
from and generally engage in any kind of business with, the Borrower, any
Subsidiary of the Borrower and any Person that may do business with or own
securities of the Borrower or any such Subsidiary, all as if CUSA, CGMI,
Citibank, Scotia Capital, BAS, and BofA, were not the Administrative Agent or an
Arranger Party, as applicable, and without any duty to account therefor to the
Lender Parties.

(d) Lender Party Credit Decision. Each Lender Party acknowledges that it has,
independently and without reliance upon any Agent, any Arranger Party or any
other Lender Party, and based on the financial statements referred to in
Sections 3.01 and 5.04 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and the other Financing Documents to which it is a party. Each Lender
Party also acknowledges that it will, independently and without reliance upon
any Agent, any Arranger Party or any other Lender Party and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement and the other Financing Documents to which it is a party.

 

  83    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(e) Indemnification. (i) Each Lender severally agrees to indemnify the
Administrative Agent and the Arranger Parties (in each case to the extent not
promptly reimbursed by the Borrower without limiting its obligation to do so)
from and against such Lender’s Pro Rata Share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against the Administrative Agent or any Arranger
Party, as the case may be, in any way relating to or arising out of the
Financing Documents or any action taken or omitted by the Administrative Agent
or any Arranger Party under the Financing Documents (collectively, the
“Indemnified Costs”); provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting directly and primarily from
the Administrative Agent’s or such Arranger Party’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Administrative Agent and each Arranger Party promptly upon demand
for its Pro Rata Share of any costs and expenses (including fees and expenses of
counsel) payable by the Borrower under Section 8.04, to the extent that the
Administrative Agent or such Arranger Party is not promptly reimbursed for such
costs and expenses by the Borrower. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Costs, this Section 7.05 applies
whether any such investigation, litigation or proceeding is brought by any
Lender or any other Person.

(ii) Each Revolving Lender severally agrees to indemnify each Issuing Bank (to
the extent not promptly reimbursed by the Borrower without limiting its
obligation to do so) from and against such Revolving Lender’s Pro Rata Share of
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against such Issuing
Bank in its capacity as such in any way relating to or arising out of the
Financing Documents or any action taken or omitted by such Issuing Bank under
the Financing Documents (including the issuance or transfer of, or payment or
failure to pay under, any Letter of Credit); provided that no Revolving Lender
Party shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting directly and primarily from such Issuing Bank’s gross negligence or
willful misconduct as found in a final, non-appealable judgment by a court of
competent jurisdiction. Without limitation of the foregoing, each Revolving
Lender agrees to reimburse such Issuing Bank promptly upon demand for its Pro
Rata Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrower under Section 8.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrower.

(iii) The failure of any Lender to reimburse the Administrative Agent, any
Arranger Party or any Issuing Bank, as the case may be, promptly upon demand for
its ratable share of any amount required to be paid by the Lender Parties to the
Administrative Agent, any Arranger Party or any Issuing Bank, as the case may
be, as provided herein shall not relieve any other Lender Party of its
obligation hereunder to reimburse the Administrative Agent, any Arranger Party
or any Issuing Bank, as the case may be, for its ratable share of such amount,
but

 

  84    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

no Lender Party shall be responsible for the failure of any other Lender Party
to reimburse the Administrative Agent, any Arranger Party or any Issuing Bank,
as the case may be, for such other Lender Party’s ratable share of such amount.
Without prejudice to the survival of any other agreement of any Lender Party
hereunder, the agreement and obligations of each Lender Party contained in this
Section 7.05 shall survive the payment in full of principal, interest and all
other amounts payable hereunder and under the other Financing Documents.

(f) Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lender Parties and the Borrower and
may be removed at any time with or without cause by the Required Lenders. Upon
any such resignation or removal, the Required Lenders shall have the right to
appoint a successor Administrative Agent. If no successor Administrative Agent
shall have been so appointed by the Required Lenders, and shall have accepted
such appointment, within 30 days after the retiring Administrative Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may, on behalf of
the Lender Parties, appoint a successor Administrative Agent, which shall be a
commercial bank organized under the laws of the United States or of any State
thereof and having a combined capital and surplus of at least $500,000,000. Upon
the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to and become vested with all the rights, powers, discretion, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under the Financing
Documents. After any retiring Administrative Agent’s resignation or removal
hereunder as Administrative Agent shall have become effective, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Administrative Agent under the Financing
Documents.

(g) Liability. Neither the Administrative Agent nor any Arranger Party shall be
liable for any error of judgment or for any act done or omitted to be done by it
in good faith or for any mistake of fact or law, or for anything it may do or
refrain from doing, except to the extent that any such liability is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted directly and primarily from its gross negligence or willful misconduct.

(h) Compensation of the Administrative Agent. The Administrative Agent shall be
entitled to reasonable compensation as may be agreed from time to time between
the Borrower and the Administrative Agent, for all services rendered under this
Agreement and the other Financing Documents to which it is a party and such
compensation, together with reimbursement of the Administrative Agent in its
individual capacity (and its agency capacity) for its advances, disbursements
and reasonable expenses in connection with the performance of the trust and
activities provided for herein (including the reasonable fees and expenses of
its agents and of counsel, accountants and other experts), shall be paid in full
by the Borrower promptly following demand from the Administrative Agent from
time to time as services are rendered and expenses are incurred. All such
payments made by the Borrower to the Administrative Agent shall be made free and
clear of all present and future income, stamp or other taxes, levies and
withholdings imposed, assessed, levied or collected by the government of the
United States of America or any political subdivision or taxing authority
thereof. Except as

 

  85    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

otherwise expressly provided herein, no Lender Party shall have any liability
for any fees, expenses or disbursements of the Administrative Agent. Upon its
resignation or removal, the Administrative Agent shall be entitled to the prompt
payment by the Borrower of its compensation and indemnification for the services
rendered under this Agreement and the other Financing Documents to which it is a
party and to reimbursement of all reasonable out-of-pocket expenses up to the
date of resignation or removal (including the reasonable fees and expenses of
counsel, if any) incurred in connection with the performance of such services.
The agreements in this Section 7.08 shall survive any resignation or removal of
the Administrative Agent and the termination of the other provisions of this
Agreement.

(i) Exculpatory Provisions. The Administrative Agent makes no representation as
to the title of the Borrower or as to the rights and interests granted or the
security afforded by this Agreement or any other Financing Document, or as to
the validity, execution (except by itself), enforceability, legality or
sufficiency of this Agreement, any other Financing Document, and the
Administrative Agent (in its individual and agency capacities) shall not incur
any liability or responsibility in respect of any such matters.

(j) Treatment of Lenders. The Administrative Agent may treat the Lender Parties
as the holders of Commitments or L/C Credit Extensions and as the absolute
owners thereof for all purposes under this Agreement and the other Financing
Documents unless the Administrative Agent shall receive notice to the contrary
from such Lender Party.

(k) Miscellaneous. (a) Instructions. The Administrative Agent shall have the
right at any time to seek instructions concerning the administration of its
duties and obligations hereunder or under any other Financing Documents from the
Lenders or any court of competent jurisdiction. In the event there is any
disagreement between the parties to this Agreement and the terms of this
Agreement or any other applicable Financing Document do not unambiguously
mandate the action the Administrative Agent is to take or not to take in
connection therewith under the circumstances then existing, or the
Administrative Agent is in doubt as to what action it is required to take or not
to take, the Administrative Agent (other than with respect to the Administrative
Agent’s actions required under the final sentence of Section 7.01(a)) shall be
entitled to refrain from taking any action until directed otherwise in writing
by a request signed jointly by the Required Lenders or by order of a court of
competent jurisdiction.

(b) No Obligation. None of the provisions of this Agreement or the other
Financing Documents shall be construed to require the Administrative Agent to
expend or risk its own funds or otherwise to incur any personal financial
liability in the performance of any of its duties hereunder or thereunder. The
Administrative Agent shall be under no obligation to exercise any of the rights
or powers vested in it by this Agreement or the other Financing Documents, at
the request or direction of the Borrower, or any Lender Party, (i) if any action
it has been requested or directed to take would be contrary to Applicable Law,
or (ii) unless the Administrative Agent shall have been offered security or
indemnity reasonably satisfactory to it against the costs, expenses and
liabilities that might be incurred by it in compliance with such request or
direction (including interest thereon from the time incurred until reimbursed).

 

  86    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(l) Arranger Parties. Except as set forth in Sections 7.03 and 8.12, none of the
Lenders or other Persons identified on the cover page or signature pages of this
Agreement as a “joint lead arranger”, “joint book runner” or “co-syndication
agent” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement or any other Financing Document other than, in the
case of such Lenders, those applicable to all Lenders as such. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary, agency or advisory relationship or other
implied duty with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on any of the Lenders or other Persons so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.

SECTION 16.

MISCELLANEOUS

(a) Amendments, Etc. (a) Amendments. No amendment or waiver of any provision of
this Agreement and the Notes, nor consent to any departure by the Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders and, in the case of an amendment only, the
Borrower, and then such amendment, waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided
that no amendment waiver or consent shall, unless in writing and signed by:
(i) all of the Lenders at any time (A) amend (1) this Section 8.01, (2) the term
“Required Lenders” or (3) any other provision or definition of this Agreement
relating to the percentage of consent required for any amendment, waiver or
consent under this Agreement (other than pursuant to clause (b)), (B) waive any
condition set forth in Section 3.01 or 3.02, or (C) prior to the Collateral
Release Date release all or a substantial portion of, or impair the priority of
or the perfection of the security interest on, the Collateral; (ii) all of the
Revolving Lenders amend the term “Required Revolving Lenders”; and (iii) all of
the Lenders affected thereby, at any time (A) reduce the principal of, or rate
of interest on, the Advances or Notes or any fees or other amounts payable
hereunder or extend or postpone any date scheduled for any payment required to
be made hereunder (including pursuant to Section 2.05, 2.06 or 2.07), (B) extend
the Final Maturity Date, (C) increase any Commitment or subject any Lender Party
to any additional obligation, (D) increase the amount of any Letter of Credit
Commitment that, in each case, shall be required for the Required Lenders or any
of them to take any action hereunder, (E) alter any provision of this Agreement
requiring the pro rata sharing of payments among the Lender Parties, (F) change
the order of application of any payments or prepayments of Advances from the
application thereof contemplated by Section 2.05 or 2.06 of this Agreement,
(G) amend the definition of “Interest Period” so as to allow the durations of
Interest Periods to be in excess of six months without regard to the
availability to all Lenders of such duration, and (H) limit the liability of the
Borrower hereunder or under any of the Notes; provided further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the relevant
Agent, the Swing Line Bank or the Issuing Banks, as the case may be, in addition
to the Lenders required above to take such action, affect the rights or duties
of such Agent, the Swing Line Bank or any Issuing Bank under this Agreement, and
(y) Section 8.07(h) may not be amended, waived or otherwise modified without the
consent of each Granting Lender all or any part of whose Advances are being
funded by any SPV at the time of such amendment, waiver or other modification.

 

  87    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(b) Clarifications. No consent of any Lender shall be required in connection
with any amendment, modification or waiver of any provision of any Collateral
Document entered into by the Administrative Agent or the Collateral Agent solely
to (i) cure any ambiguity in any of the Collateral Documents or to correct or
supplement any provision of any of the Collateral Documents which is manifestly
inconsistent with any other provision of the Financing Documents; provided that
such action shall not adversely affect the interest of any Secured Party in any
respect or (ii) make any change that would provide any additional benefits or
rights to (but not impose any further obligations on) the Secured Parties, so
long as, prior to the execution of any such amendment, modification or waiver
referred to in this clause (b), the Borrower shall have delivered to the
Administrative Agent and the Collateral Agent an Officer’s Certificate to the
effect that such amendment, modification or waiver complies with the
requirements of this clause (b). Neither the Administrative Agent nor the
Collateral Agent shall incur any liability by relying upon such Officer’s
Certificate, except to the extent that such reliance shall constitute gross
negligence or willful misconduct.

(c) Other Financing Documents. Except as otherwise specifically provided in this
Agreement or any other Financing Document, the Lenders may amend, modify,
terminate, change or waive, or consent or agree to any amendment, modification,
termination, change or waiver of, any provision of any other Financing Document
to which they are a party in accordance with the terms thereof.

(b) Notices, Etc. (i) Notices and other communications provided for hereunder
shall be either (i) in writing (including telecopier, telegraphic or telex
communication) and mailed, telecopied or otherwise delivered or (ii) as and to
the extent set forth in Section 8.02(b) and in the proviso to this
Section 8.02(a), if to the Borrower, at its address at Allegheny Energy Supply
Company, LLC, 800 Cabin Hill Drive, Greensburg, PA 15601, Fax: (724) 830-5151,
Attention: General Counsel and Chief Financial Officer; if to any Initial
Lender, the Initial Issuing Bank, any Lender or any Issuing Bank, at its
Domestic Lending Office; and if to the Administrative Agent, at its address at
Two Penns Way, New Castle, DE 19720, Attention: Bank Loan Syndications
Department; or, as to the Borrower or the Administrative Agent, at such other
address as shall be designated by the Borrower or the Administrative Agent, as
the case may be, in a written notice to the other parties and, as to each other
party, at such other address as shall be designated by such party in a written
notice to the Borrower and the Administrative Agent, provided that materials
required to be delivered pursuant to Section 5.04 shall be delivered to the
Administrative Agent as specified in Section 8.02(b) or as otherwise specified
to the Borrower by the Administrative Agent. All such notices and communications
shall, when mailed, telecopied, telegraphed or e-mailed, be effective when
deposited in the mails, telecopied, delivered to the telegraph company or
confirmed by e-mail, respectively, except that notices and communications to the
Administrative Agent pursuant to Article II, Article III or Article VII shall
not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.

(ii) So long as CUSA is the Administrative Agent, the Borrower hereby agrees
that it will provide to the Administrative Agent all information, documents and
other materials that it is obligated to furnish to the Administrative Agent
pursuant to the Financing Documents,

 

  88    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any Default or (iv) is required to be
delivered to satisfy any condition precedent to the effectiveness of this
Agreement and/or any borrowing or other extension of credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Administrative Agent to
oploanswebadmin@citigroup.com. In addition, the Borrower agrees to continue to
provide the Communications to the Administrative Agent in the manner specified
in the Financing Documents but only to the extent requested by the
Administrative Agent.

(iii) The Borrower further agrees that the Administrative Agent may make the
Communications available to the Lender Parties by posting the Communications on
Intralinks or a substantially similar electronic transmission system (the
“Platform”).

(iv) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS
OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER
CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS
OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,
ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT PARTIES”) HAVE ANY LIABILITY
TO THE BORROWER, ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF THE BORROWER’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS
FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION
TO HAVE RESULTED PRIMARILY FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(v) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Financing Documents. Each Lender Party agrees that receipt of
notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender Party for purposes of the
Financing Documents. Each Lender Party agrees to notify the Administrative Agent
in writing (including

 

  89    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

by electronic communication) from time to time of such Lender Party’s e-mail
address to which the foregoing notice may be sent by electronic transmission and
(ii) that the foregoing notice may be sent to such e-mail address.

(vi) Nothing herein shall prejudice the right of the Administrative Agent or any
Lender Party to give any notice or other communication pursuant to any Financing
Document in any other manner specified in such Financing Document.

(c) No Waiver, Remedies. No failure by any Lender Party or the Administrative
Agent to exercise, and no delay by any such Person in exercising, any right,
remedy, power or privilege hereunder or under any other Financing Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, remedy, power or privilege preclude any other or further exercise
thereof or the exercise of any other right, remedy, power or privilege. The
rights, remedies, powers and privileges provided herein and in the other
Financing Documents are cumulative and not exclusive of any rights, remedies,
powers and privileges provided by law.

(d) Indemnity and Expenses. (i) The Borrower agrees to pay within 30 days (or
earlier if, and to the extent, required under Article III) after the
presentation of an invoice all reasonable third-party costs and expenses of
(i) the Administrative Agent in connection with the administration of this
Agreement and the other Financing Documents and the transactions contemplated
hereby and thereby (but without duplication of such obligation under any other
Financing Document) and (ii) the Administrative Agent and the Arranger Parties
in connection with the preparation, negotiation, execution and delivery of this
Agreement, the Notes, the other Financing Documents and the other documents to
be delivered hereunder or thereunder, including (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, audit expenses
and, where appropriate, registration of all Financing Documents and (B) the
reasonable fees and expenses of counsel for the Administrative Agent. The
Borrower further agrees to pay on demand all costs and expenses of the
Administrative Agent, each Arranger Party and each Lender Party, if any
(including reasonable counsel fees and expenses), in connection with (1) the
enforcement (whether through negotiations, legal proceedings or otherwise) of
this Agreement, the Notes, the other Financing Documents and the other documents
to be delivered hereunder or thereunder, including reasonable fees and expenses
of counsel for the Administrative Agent, each Arranger Party and each Lender
Party; (2) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any collateral; (3) the exercise or
enforcement of any of the rights of any Agent, any Arranger Party or any Lender
Party under any Financing Document; (4) the failure by the Borrower to perform
or observe any of the provisions hereof; and (5) any amendments, modifications,
waivers or consents required or requested under the Financing Documents.

(ii) The Borrower agrees to indemnify and hold harmless the Administrative
Agent, each Arranger Party and each Lender Party and each of their Affiliates
and their respective officers, directors, employees, agents, sub-agents,
trustees, attorneys and advisors (each, an “Indemnified Party”) from and against
any and all claims, damages, losses, costs, liabilities and expenses (including
reasonable fees and expenses of counsel, including the allocated cost of
internal counsel) that may be incurred by or asserted or awarded against any

 

  90    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Indemnified Party, in each case arising out of or in connection with or by
reason of (including in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) or relating to
(i) execution, amendment or administration of this Agreement, the other
Financing Documents, any Letter of Credit, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or any L/C Borrowings, (ii) the issuance or transfer of, or payment or failure
to pay under, any Letter of Credit or (iii) the actual or alleged presence of
Hazardous Materials requiring remediation or other response pursuant to
Environmental Law on any property of the Borrower or any of its Subsidiaries or
any Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense is found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted directly and primarily from such Indemnified
Party’s gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 8.04(b)
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by the Borrower, its directors,
equityholders or creditors or an Indemnified Party or any other Person, whether
or not any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated. The Borrower also agrees not
to assert any claim against the Administrative Agent, any Lender Party or any of
their Affiliates, or any of their respective officers, directors, employees,
agents, attorneys and advisors, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to the Facilities, the actual or proposed use of the proceeds of the Advances or
any Letter of Credit, the Financing Documents or any of the transactions
contemplated by the Financing Documents.

(iii) The indemnities provided by the Borrower pursuant to this Agreement shall
survive the expiration, cancellation, termination or modification of this
Agreement or the other Financing Documents, the resignation or removal of the
Administrative Agent, and the provision of any subsequent or additional
indemnity by any Person.

(iv) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender Party other
than on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.06, 2.11(b) or 2.12(c), acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or if the Borrower fails to make any payment or prepayment of an Advance for
which a notice of prepayment has been given or that is otherwise required to be
made, whether pursuant to Section 2.04, 2.06 or 6.01 or otherwise, or if a
Lender assigns any Eurodollar Rate Advance other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 8.07(a), the Borrower shall, upon demand by such Lender
Party (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender Party any amounts required
to compensate such Lender Party for any additional losses, costs or expenses
that it may reasonably incur as a result of such payment or Conversion or such
failure to pay or prepay, as the case may be, including any loss (excluding loss
of anticipated profits), cost or expense incurred by reason of the liquidation
or reemployment of deposits or other funds acquired by any Lender Party to fund
or maintain such Advances.

 

  91    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(v) If the Borrower fails to pay when due any costs, expenses or other amounts
payable by it under any Financing Document, including fees and expenses of
counsel and indemnities, such amount may be paid on behalf of the Borrower by
the Administrative Agent or any Lender Party, in its sole discretion.

(e) Right of Set-off. Upon (a) the occurrence and during the continuance of any
Event of Default and (b) the making of the request or the granting of the
consent specified by Section 6.02 to authorize the Administrative Agent to
declare the Notes due and payable pursuant to the provisions of Section 6.02,
the Administrative Agent and each Lender Party and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and otherwise apply any and all
deposits (general or special, time or demand, provisional or final), at any time
held and other indebtedness at any time owing by the Administrative Agent, such
Lender Party or such Affiliate to or for the credit or the account of the
Borrower against any and all of the Obligations of the Borrower now or hereafter
existing under the Financing Documents, irrespective of whether the
Administrative Agent or such Lender Party shall have made any demand under this
Agreement or such Note or Notes and although such Obligations may be unmatured.
The Administrative Agent and each Lender Party agrees promptly to notify the
Borrower after any such set-off and application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of the Administrative Agent and each Lender Party and
their respective Affiliates under this Section 8.05 are in addition to other
rights and remedies (including other rights of set-off) that the Administrative
Agent, such Lender Party and their respective Affiliates may have.

(f) Binding Effect. This Agreement shall become effective at such time as it
shall have been executed by the Borrower and the Administrative Agent and the
Administrative Agent shall have been notified by each Initial Lender Party that
such Initial Lender Party has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender Party and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lender Parties.

(g)Assignments and Participations. (i) Each Lender Party may and, if requested
by the Borrower (following (i) a demand by such Lender Party for the payment of
additional compensation pursuant to Section 2.12 or 2.13, (ii) an assertion by
such Lender Party pursuant to Section 2.10 that it is unlawful for such Lender
Party to make Eurodollar Rate Advances or (iii) a failure by such Lender Party
to approve any amendment or waiver pursuant to Section 8.01, provided that such
amendment or waiver would otherwise have been effective but for such Lender
Party’s failure, together with the failure of any other Lender Party to which
the Borrower has made a similar request under this clause (a), to approve such
amendment or waiver, provided further that, with respect to clause (iii), such
failure to approve shall have continued for a period of not less than five
Business Days following written notice by the Borrower to such Lender Party of
such request by the Borrower), shall assign to one or more Eligible Assignees
all or a portion of its rights and obligations under this Agreement (including
(y) all or a portion of its Revolving Commitment, the Revolving Advances owing
to it, L/C Credit Extensions and the Revolving Note or Revolving Notes held by
it, and/or (z) all or a portion of its Term Commitment, the Term Advances owing
to it, and the Term Note or Term

 

  92    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Notes held by it), including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided, however, that (i) each such assignment shall be
of a uniform, and not a varying, percentage of all rights and obligations of
such Lender under and in respect of and shall be made on a pro rata basis with
respect to each of the Term Advances or the Revolving Advances, as applicable,
held by such Lender, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender Party, an Affiliate of any
Lender Party or an Approved Fund or an assignment of all of a Lender Party’s
rights and obligations under this Agreement, the aggregate amount of (A) any
Term Commitment or Term Advance being assigned to such Eligible Assignee
pursuant to such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall in no event be less than
$5,000,000 (or such lesser amount as shall be approved by the Administrative
Agent) and shall be in increments of $1,000,000 in excess thereof; provided that
Related Funds shall be combined for purposes of determining compliance with such
minimum assignment amounts, or (B) any Revolving Commitment or Revolving Advance
being assigned to such Eligible Assignee pursuant to such assignment (determined
as of the date of the Assignment and Acceptance with respect to such assignment)
shall in no event be less than $5,000,000 (or such lesser amount as shall be
approved by the Administrative Agent) and shall be in increments of $1,000,000
in excess thereof, (iii) (A) with respect to any Term Commitment or any Term
Advance, no such assignments shall be permitted without the consent of the
Administrative Agent (such consent not to be unreasonably withheld) and, so long
as no Specified Default has occurred and is continuing, the consent of the
Borrower (such consent not to be unreasonably withheld), except assignments to
any other Lender Party, an Affiliate of any Lender, an Approved Fund or to any
Federal Reserve Bank, and (B) with respect to any Revolving Commitment,
Revolving Advance, L/C Credit Extension or L/C Borrowing, no such assignments
(other than pledges or assignments by way of security to a Federal Reserve Bank)
shall be permitted without the consent of the Swing Line Bank and each Issuing
Bank (in each case, acting in its sole discretion), the Administrative Agent
(such consent not to be unreasonably withheld or delayed) and, so long as no
Specified Default has occurred and is continuing, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed), except, with respect
to the Borrower’s consent only, assignments to any other Lender Party, an
Affiliate of any Lender, any Approved Fund, and (iv) the parties to each such
assignment shall execute and deliver to the Administrative Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note or Notes subject to such assignment and a processing and
recordation fee of $3,500 (such fee to be paid by the Borrower if such
assignment is being made pursuant to a request of the Borrower therefor under
this Section 8.07(a)); provided that only one such fee shall be payable in the
case of contemporaneous assignments to or by two or more Approved Funds and
(v) with respect to Revolving Commitment or Revolving Advance, each such
assignment thereof shall be made on a pro rata basis with respect to each of
(A) such Revolving Lender’s Revolving Advances and L/C Credit Extensions and
(B) such Revolving Lender’s Revolving Commitment; provided further that (I) each
such assignment made as a result of a request by the Borrower pursuant to this
Section 8.07(a) shall be arranged by the Borrower with the approval of the
Administrative Agent, which approval shall not be unreasonably withheld or
delayed, and shall be either an assignment of all of the rights and obligations
of the assigning Lender under this Agreement or an assignment of a portion of
such rights and obligations made concurrently with another such assignment or
other such assignments that, in the aggregate, cover all of the rights and
obligations of the assigning Lender under this Agreement and (II) no Lender
shall be

 

  93    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

obligated to make any such assignment as a result of a demand by the Borrower
pursuant to this Section 8.07(a) unless and until such Lender shall have
received one or more payments from one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Advances owing to such Lender, together with accrued interest thereon to the
date of payment of such principal amount, and from the Borrower and/or one or
more Eligible Assignees in an aggregate amount equal to all other amounts
payable to such Lender under this Agreement and the other Financing Documents
(including, without limitation, any amounts owing under Section 2.12, 2.13 or
8.04).

(ii) Any Issuing Bank may assign to an Eligible Assignee all of its rights and
obligations under the undrawn portion of its commitment hereunder to issue
Letters of Credit at any time; provided, however, that (i) each such assignment
shall be to an Eligible Assignee, (ii) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register, an Assignment and Acceptance, together with a
processing and recordation fee of $3,500 and (iii) so long as no Specified
Default has occurred and is continuing, the Borrower has consented to the
assignment (such consent not to be unreasonably withheld).

(iii) Upon such execution, delivery, acceptance and recording, from and after
the effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender or Issuing Bank, as the
case may be, hereunder and (ii) the Lender or Issuing Bank assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights (other than
its rights under Sections 2.12, 2.13 and 8.04 to the extent any claim thereunder
relates to an event arising prior to such assignment) and be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the remaining portion of an assigning Lender’s or
Issuing Bank’s rights and obligations under this Agreement, such Lender or
Issuing Bank shall cease to be a party hereto).

(iv) By executing and delivering an Assignment and Acceptance, each Lender Party
assignor thereunder and each assignee thereunder confirm to and agree with each
other and the other parties thereto and hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender Party makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Financing Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with any Financing Document or any other instrument or document furnished
pursuant thereto; (ii) such assigning Lender Party makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of the Borrower or the performance or observance by the Borrower of any of its
obligations under any Financing Document or any other instrument or document
furnished pursuant thereto; (iii) such assignee confirms that it has received a
copy of this Agreement and each other Financing Document, together with copies
of the financial statements referred to in Sections 4.01(f), 5.04(b) and 5.04(c)
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into such Assignment and

 

  94    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Acceptance; (iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender Party or any other Lender Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement or any other Financing Document; (v) such assignee confirms
that it is an Eligible Assignee; (vi) such assignee appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Financing Documents as are delegated to such Agent by the
terms hereof and thereof, together with such powers and discretion as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of this Agreement and the other Financing Documents are required to be performed
by it as a Lender or Issuing Bank, as the case may be.

(v) The Administrative Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lender Parties and the Commitments of, and principal amount of the Advances and
L/C Borrowings owing to, each Lender Party from time to time (the “Register”).
The entries in the Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent and the Lender
Parties shall treat each Person whose name is recorded in the Register as a
Lender Party hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Borrower or the Administrative Agent or any
Lender Party at any reasonable time and from time to time upon reasonable prior
notice.

(vi) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender Party and an assignee, together with any Note or Notes subject to such
assignment, the Administrative Agent shall, if such Assignment and Acceptance
has been completed and is in substantially the form of Exhibit C, (i) accept
such Assignment and Acceptance, (ii) record the information contained therein in
the Register and (iii) give prompt notice thereof to the Borrower. In the case
of any assignment by a Lender, within five Business Days after its receipt of
such notice, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the surrendered Note or Notes a new Note to
the order of such Eligible Assignee in an amount equal to the Revolving
Commitment or Term Commitment, as the case may be, assumed by it pursuant to
such Assignment and Acceptance and, if any assigning Lender has retained a
Revolving Commitment or Term Commitment, as the case may be, hereunder, a new
Note to the order of such assigning Lender in an amount equal to the Revolving
Commitment or Term Commitment, as the case may be, retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such surrendered Note or Notes, shall be dated the
effective date of such Assignment and Acceptance and shall otherwise be in
substantially the form of Exhibit A-1 or Exhibit A-2, as applicable.

(vii) Each Lender Party may sell participations to one or more Persons (other
than the Borrower or any Affiliate of the Borrower) in or to all or a portion of
its rights and obligations under this Agreement (including (i) all or a portion
of its Revolving Commitment, the Revolving Advances owing to it, L/C Credit
Extensions and the Revolving Note or Revolving Notes (if any) held by it, and/or
(ii) all or a portion of its Term Commitment, the Term Advances owing to it, and
the Term Note or Term Notes (if any) held by it); provided,

 

  95    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

however, that (i) any such sale shall be of a uniform and not varying percentage
of all of its rights and obligations in respect of such Advances and/or all or a
portion of its Term Commitment, the Term Advances owing to it, and the Term
Notes (if any) held by it, (ii) such Lender Party’s obligations under this
Agreement (including its Revolving Commitment and L/C Credit Extensions or Term
Commitment, as the case may be) shall remain unchanged, (iii) such Lender Party
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iv) such Lender Party shall remain the holder of any such
Note for all purposes of this Agreement, (v) the Borrower, the Administrative
Agent and the other Lender Parties shall continue to deal solely and directly
with such Lender Party in connection with such Lender Party’s rights and
obligations under this Agreement and (vi) no participant under any such
participation shall have any right to approve any amendment or waiver of any
provision of any Financing Document, or any consent to any departure by the
Borrower therefrom, except to the extent that such amendment, waiver or consent
would reduce the principal of, or interest on, the Notes or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation, postpone any date fixed for any payment of principal of, or
interest on, the Notes or any fees or other amounts payable hereunder, in each
case to the extent subject to such participation.

(viii) Notwithstanding anything in this Agreement to the contrary (including any
other provision regarding assignments, participations, transfers or novations),
any Lender (a “Granting Lender”) may, without the consent of any other party
hereto, grant to a special purpose vehicle (whether a corporation, partnership,
limited liability company, trust or otherwise, an “SPV”) sponsored or managed by
the Granting Lender or any Affiliate thereof, a participation in all or any part
of any Advance (including the Commitment therefor) that such Granting Lender has
made or will make pursuant to this Agreement; provided that (i) such Granting
Lender’s obligations under this Agreement (including its Commitment) shall
remain unchanged; (ii) such Granting Lender shall remain the holder of its Note
for all purposes under this Agreement; and (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Granting Lender in connection with such Granting Lender’s
rights and obligations under the Financing Documents. Each party hereto hereby
agrees that (A) no SPV will be entitled to any rights or benefits that a Lender
would not otherwise be entitled to under this Agreement or any other Financing
Document; and (B) an SPV may assign its interest in any Advance under this
Agreement to any Person that would constitute a Lender subject to the
satisfaction of all requirements for an assignment by any Lender set forth in
this Section 8.07. Notwithstanding anything in this Agreement to the contrary,
the Granting Lender and any SPV may, without the consent of any other party to
this Agreement, and without limiting any other rights of disclosure of the
Granting Lender under this Agreement, disclose on a confidential basis any
non-public information relating to its funding of its Advances to (1) (in the
case of the Granting Lender) any actual or prospective SPV, (2) (in the case of
an SPV) its lenders, sureties, reinsurers, guarantors or credit liquidity
enhancers, (3) their respective directors, officers, and advisors, and (4) any
rating agency.

(ix) Any Lender Party may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.07, disclose to
the assignee or participant or proposed assignee or participant any information
relating to the Borrower furnished to such Lender Party by or on behalf of the
Borrower, subject to the requirements set forth in Section 8.12.

 

  96    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(x) Notwithstanding any other provision set forth in this Agreement, any Lender
Party may at any time pledge or assign a security interest in all or any portion
of its rights under this Agreement (including the Advances owing to it and the
Note or Notes held by it) to secure the obligations of such Lender Party,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender Party
from any of its obligations hereunder or substitute any such pledgee or assignee
for such Lender Party as a party hereto.

(h) Execution in Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Agreement by telecopier shall be
effective as delivery of an original executed counterpart of this Agreement.

(i) Jurisdiction, Etc. (i) Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the non-exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or any
of the other Financing Documents to which it is a party, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the fullest extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or any of the other Financing Documents in the courts
of any jurisdiction.

(ii) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any of the other Financing
Documents to which it is a party in any New York State or Federal court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

(j) Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York.

(k) Waiver of Jury Trial. The Borrower, the Administrative Agent and the Lender
Parties irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to any of the Financing Documents, the Advances, any Letter of Credit
or the actions of the Administrative Agent or any Lender Party in the
negotiation, administration, performance or enforcement thereof.

 

  97    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(l) Confidentiality. (i) Neither the Administrative Agent, any Arranger Party
nor any Lender Party may, without the prior written consent of the Borrower,
disclose to any Person (i) any confidential, proprietary or non-public
information of the Borrower furnished to the Administrative Agent, the Arranger
Parties or the Lender Parties by the Borrower (such information being referred
to collectively herein as the “Confidential Information”) or (ii) the fact that
the Confidential Information has been made available or any of the terms,
conditions or other facts with respect to the Confidential Information, in each
case except as permitted by Section 8.07 or this Section 8.12 and except that
the Administrative Agent, each of the Arranger Parties and each of the Lender
Parties may disclose Confidential Information (i) to its and its Affiliates’
employees, officers, directors, agents, sub-agents and advisors (collectively,
“Representatives”) who need to know the Confidential Information for the purpose
of administering or enforcing its rights under this Agreement and the other
Financing Documents and the transactions contemplated hereby and thereby or for
the discharge of their duties (it being understood that the Representatives to
whom such disclosure is made will be informed of the confidential nature of such
Confidential Information and instructed to keep such Confidential Information
confidential on substantially the same terms as provided herein), (ii) to the
extent requested by any regulatory authority having jurisdiction over it or to
the extent necessary for purposes of enforcing this Agreement or any other
Financing Document, (iii) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (iv) to any other party
to this Agreement, (v) in connection with the exercise of any remedies hereunder
or under any other Financing Document or any suit, action or proceeding relating
to this Agreement or any other Financing Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 8.12, to any assignee or pledgee
of or participant in, or any prospective assignee or pledgee of or participant
in, any of its rights or obligations under this Agreement, including in the case
of any securitization or collateralization of, or other similar transaction
relating to the rights and obligations of any Lender or Lenders hereunder,
disclosure to any necessary Person in connection with such securitization,
collateralization or other transaction (including any funding vehicle organized
to undertake or effectuate such securitization, collateralization or other
transaction, its lenders, sureties, reinsurers, swap counterparties, guarantors
or credit liquidity enhancers, their respective directors, officers, and
advisors, and any rating agency or to any credit insurance provider relating to
the Borrower and its Obligations), so long as the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Confidential Information and such Persons have agreed in writing (or with
respect to any rating agency, in writing or otherwise) to keep such Confidential
Information confidential on substantially the same terms as provided herein,
(vii) to the extent such Confidential Information (A) is or becomes generally
available to the public on a non-confidential basis other than as a result of a
breach of this Section 8.12 by the Administrative Agent, such Arranger Party or
such Lender Party, or (B) is or becomes available to the Administrative Agent,
such Arranger Party or such Lender Party on a nonconfidential basis from a
source other than a Borrower and (viii) with the consent of the Borrower.

(ii) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall, without the prior written consent of the Borrower, use, either directly
or indirectly, any of the Confidential Information except in connection with
this Agreement and the other Financing Documents and the transactions
contemplated hereby and thereby.

 

  98    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(iii) Notwithstanding the foregoing, any of the parties hereto may disclose to
any and all Persons, without limitation of any kind, the U.S. tax treatment and
U.S. tax structure of the transactions contemplated by this Agreement and the
other Financing Documents and all materials of any kind (including opinions or
other tax analyses) that are provided to such parties relating to such U.S. tax
treatment and U.S. tax structure.

(iv) In the event that the Administrative Agent, any Arranger Party or any
Lender Party becomes legally compelled to disclose any of the Confidential
Information otherwise than as contemplated by Section 8.12(a), the
Administrative Agent, such Arranger Party or such Lender Party shall provide the
Borrower with notice of such event promptly upon its obtaining knowledge thereof
(provided that it is not otherwise prohibited by Applicable Law from giving such
notice) so that the Borrower may seek a protective order or other appropriate
remedy. In the event that such protective order or other remedy is not obtained,
the Administrative Agent, such Arranger Party or such Lender Party shall furnish
only that portion of the Confidential Information that it is legally required to
furnish and shall cooperate with the Borrower’s counsel to enable the Borrower
to obtain a protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.

(v) In the event of any breach of this Section 8.12, the Borrower shall be
entitled to equitable relief (including injunction and specific performance) in
addition to all other remedies available to it at law or in equity.

(vi) Neither the Administrative Agent, any Arranger Party nor any Lender Party
shall make any public announcement, advertisement, statement or communication
regarding the Borrower, its Affiliates (insofar as such announcement,
advertisement, statement or communication relates to the Borrower or the
transactions contemplated hereby) or this Agreement or the transactions
contemplated hereby without the prior consent of the Borrower (such consent not
to be unreasonably withheld or delayed).

(vii) The obligations of the Administrative Agent, each Arranger Party and each
Lender under this Section 8.12 shall survive for a period of one year following
the termination or expiration of this Agreement.

(m) Benefits of Agreement. Nothing in this Agreement or any other Financing
Document, express or implied, shall give to any Person, other than the parties
hereto, each Indemnified Party and each of their successors and permitted
assigns under this Agreement or any other Financing Document, any benefit or any
legal or equitable right or remedy under this Agreement; provided that each
Indemnified Party and its successors and assigns shall not have any benefit or
any legal or equitable right or remedy under this Agreement other than as
provided by Section 8.04(b).

(n) Severability. If any provision of this Agreement shall be invalid, illegal
or unenforceable, then to the extent permitted by law, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

(o) Limitations. (i) The obligations, liabilities or responsibilities of any
party hereunder shall be limited to those obligations, liabilities or
responsibilities expressly set forth and attributed to such party pursuant to
this Agreement or otherwise applicable under Applicable Law.

 

  99    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

(ii) In no event shall any Indemnified Party be liable for, and the Borrower
hereby agrees not to assert any claim against any Indemnified Party, on any
theory of liability, for, consequential, incidental, indirect, punitive or
special damages arising out of or otherwise relating to the Notes, this
Agreement, the other Financing Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Advances
or L/C Credit Extensions.

(p) Survival. Notwithstanding anything in this Agreement to the contrary,
Sections 7.05, 7.08, 7.12, 8.04, 8.09, 8.10, 8.11, 8.12 8.15 and 8.16 shall
survive any termination of this Agreement. In addition, each representation and
warranty made or deemed to be made hereunder shall survive the making of such
representation and warranty, and no Lender Party shall be deemed to have waived,
by reason of making any Advance or making any payment pursuant thereto, any
Default that may arise by reason of such representation or warranty proving to
have been false or misleading, notwithstanding that such Lender Party may have
had notice or knowledge or reason to believe that such representation or
warranty was false or misleading at the time such Advance or L/C Credit
Extension was made.

(q) USA Patriot Act Notice. Each of the Lender Parties and the Administrative
Agent (for itself and not on behalf of any Lender Party) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender Party or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Act.

SECTION 8.18. No Fiduciary Duty. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Borrower, its stockholders
and/or its affiliates. The parties hereto acknowledge and agree that (i) the
transactions contemplated by the credit documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Borrower, on the
other, and (ii) in connection therewith and with the process leading thereto,
(x) no Lender has assumed an advisory or fiduciary responsibility in favor of
the Borrower, its stockholders or its affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise the Borrower, its
stockholders or its Affiliates on other matters) or any other obligation to the
Borrower except the obligations expressly set forth in the credit documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of the Borrower, its management, stockholders, creditors or any other Person.
The Borrower acknowledges and agrees that the Borrower has consulted its own
legal and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.

 

  100    AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

  ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

as Borrower

By  

 

Name:   Title:  

 

  101   

AESC Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

CITICORP USA, INC.,

as Administrative Agent

By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

CITICORP NORTH AMERICA, INC.,

as Initial Lender

By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

THE BANK OF NOVA SCOTIA,

as Initial Lender

By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

BANK OF AMERICA, N.A.,

as Initial Lender

By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

[                                         ],

as Initial Lender

By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

COMMITMENTS AND APPLICABLE LENDING OFFICES

 

Lender

   Term
Commitment
US$ Dollars   

Euro Lending Office

  

U.S. Lending Office

Citibank USA, Inc.    12,095,695.59   

Citibank USA, Inc.

c/o Citigroup Global Markets

388 Greenwich Street, 21st Floor

New York, NY 10013

ATTN: Stuart J. Murray

Telephone: 212-816-8597

Fax: 212-816-8098

E-mail: stuart.j.murray@citigroup.com

  

Citibank USA, Inc.

c/o: Citigroup Global Markets

388 Greenwich Street, 21st Floor

New York, NY 10013

ATTN: Stuart J. Murray

Telephone: 212-816-8597

Fax: 212-816-8098

E-mail: stuart.j.murray@citigroup.com

The Bank of Nova Scotia    23,235,666.16   

The Bank of Nova Scotia

26/F One Liberty Plaza

New York, NY 10006

ATTN: Isabel Abella / Tim Finneran

Tel: 212-225-5305

Fax: 212-225-5480

E-mail: isabel_abella@scotiacapital.com

tim_finneran@scotiacapital.com

  

The Bank of Nova Scotia

26/F One Liberty Plaza

New York, NY 10006

ATTN: Isabel Abella / Tim Finneran

Tel: 212-225-5305

Fax: 212-225-5480

E-mail: isabel_abella@scotiacapital.com

tim_finneran@scotiacapital.com

     

Operations Contact:

 

The Bank of Nova Scotia

720 King Street West, 2 nd Floor

Toronto, Ontario M5V 2T3

ATTN: Karen Lam / Clement Yu / Tamara Mohan

Telephone: 212-225-5706 / 5705

E-mail: karen_lam@scotiacapital.com clement_yu@scotiacapital.com
tamara_mohan@scotiacapital.com

  

Operations Contact:

 

The Bank of Nova Scotia

720 King Street West, 2 nd Floor

Toronto, Ontario M5V 2T3

ATTN: Karen Lam / Clement Yu / Tamara Mohan

Telephone: 212-225-5706 / 5705

E-mail: karen_lam@scotiacapital.com

clement_yu@scotiacapital.com

tamara_mohan@scotiacapital.com



--------------------------------------------------------------------------------

SCHEDULE 1

CREDIT AGREEMENT

 

Scotiabanc, Inc.    28,311,603.65   

Scotiabanc, Inc.

Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: William E. Zarrett or

Jay Willson

Telephone: 404-877-1504 or

404-877-1515

Fax: 404-888-8998

E-mail: william_zarrett@scotiacapital.com

james_willson@scotiacapital.com

  

Scotiabanc, Inc.

Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: William E. Zarrett or

Jay Willson

Telephone: 404-877-1504 or

404-877-1515

Fax: 404-888-8998

E-mail: william_zarrett@scotiacapital.com

james_willson@scotiacapital.com

     

Administrative Contact:

 

Scotiabanc, Inc.

Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: Anthony Millington or Phyllis Walker

Telephone: 404-877-1579 or 404-877-1552

Fax: 404-888-8998

E-mail: anthony_millington@scotiacapital.com

  

Administrative Contact:

 

Scotiabanc, Inc.

Suite 2700, 600 Peachtree St. N.E.

Atlanta, GA 30308

ATTN: Anthony Millington or Phyllis Walker

Telephone: 404-877-1579 or 404-877-1552

Fax: 404-888-8998

E-mail: anthony_millington@scotiacapital.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Credit Suisse, Cayman Islands Branch    38,829,369.19   

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

ATTN: Tom Cantello / Greg Richards

Telephone: 212-325-6865 or 212-538- 1244

Fax: 212-325-8321 or 917-326-8522

E-mail: thomas.cantello@credit- suisse.com

gregory.richards@credit-suisse.com

  

Credit Suisse, Cayman Islands Branch

Eleven Madison Avenue

New York, NY 10010

ATTN: Tom Cantello / Greg Richards

Telephone: 212-325-6865 or 212-538-1244

Fax: 212-325-8321 or 917-326-8522

E-mail: thomas.cantello@credit-suisse.com

gregory.richards@credit-suisse.com

JPMorgan Chase Bank, N.A.    38,829,369.19   

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

 

Primary Credit Contact:

 

JPMorgan Chase

270 Park Avenue, 4th Floor

New York City, NY 10017

ATTN: Michael J. DeForge

Telephone: 212-270-1656

Fax: 212-270-3089

E-mail: michael.j.deforge@jpmorgan.com

  

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

 

Primary Credit Contact:

 

JPMorgan Chase

270 Park Avenue, 4th Floor

New York City, NY 10017

ATTN: Michael J. DeForge

Telephone: 212-270-1656

Fax: 212-270-3089

E-mail: michael.j.deforge@jpmorgan.com

     

Operations Contact:

 

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

ATTN: Marshella Williams

Telephone: 713-427-5309

Fax: 713-427-6307

E-mail: marshella.b.williams@chase.com

  

Operations Contact:

 

JPMorgan Chase Bank, N.A.

1111 Fannin 10th Floor

Houston, TX 77002

ATTN: Marshella Williams

Telephone: 713-427-5309

Fax: 713-427-6307

E-mail: marshella.b.williams@chase.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

BNP Paribas    34,669,079.63   

BNP Paribas

787 Seventh Avenue, 3rd Floor

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-841-2845 / 2922

Fax: 212-841-2146

E-mail: francis.delaney@americas.bnpparibas.com
manoj.khatri@americas.bnpparibas.com

 

Operations Contact:

 

BNP Paribas

919 Third Avenue

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-471-6635

Fax: 212-471-6697

E-mail: gabriel.candamo@americas.bnpparibas.com

  

BNP Paribas

787 Seventh Avenue, 3rd Floor

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-841-2845 / 2922

Fax: 212-841-2146

E-mail: francis.delaney@americas.bnpparibas.com

manoj.khatri@americas.bnpparibas.com

 

Operations Contact:

 

BNP Paribas

919 Third Avenue

New York, NY 10019

ATTN: Project Finance & Utilities

Telephone: 212-471-6635

Fax: 212-471-6697

E-mail: gabriel.candamo@americas.bnpparibas.com

Goldman Sachs Credit Partners L.P.    11,378,900.52   

Goldman Sachs Credit Partners L.P.

1 New York Plaza, 42nd Floor

New York, NY 10014

 

Primary Contact:

 

Goldman Sachs Credit Partners L.P.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

ATTN: Phillip Green / Kristen Renzulli

Telephone: 212-357-7570 / 9345

Fax: 212-357-4597

E-mail: phillip.f.green@gs.com

kristen.renzulli@gs.com

  

Goldman Sachs Credit Partners L.P.

1 New York Plaza, 42nd Floor

New York, NY 10014

 

Primary Contact:

 

Goldman Sachs Credit Partners L.P.

30 Hudson Street, 17th Floor

Jersey City, NJ 07302

ATTN: Phillip Green or Kristen Renzulli

Telephone: 212-357-7570 / 9345

Fax: 212-357-4597

E-mail: phillip.f.green@gs.com

kristen.renzulli@gs.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Barclays Bank PLC    23,112,719.76   

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

ATTN: Nicholas Bell

Telephone: 212-412-4029

Fax: 212-412-7600

E-mail: nicholas.bell@barcap.com

 

Administrative Contact:

 

Barclays Capital Services LLC

200 Cedar Knolls Road

Whippany, NJ 07981

ATTN: Erik Hoffman

Telephone: 973-576-3709

Fax: 973-576-3014

E-mail: erik.hoffman@barcap.com

  

Barclays Bank PLC

200 Park Avenue, 4th Floor

New York, NY 10166

ATTN: Nicholas Bell

Telephone: 212-412-4029

Fax: 212-412-7600

E-mail: nicholas.bell@barcap.com

 

Administrative Contact:

 

Barclays Capital Services LLC

200 Cedar Knolls Road

Whippany, NJ 07981

ATTN: Erik Hoffman

Telephone: 973-576-3709

Fax: 973-576-3014

E-mail: erik.hoffman@barcap.com

Bayerische Landesbank    23,112,719.76   

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Stuart Schulman / Oliver Hildenbrand

Telephone: 212-230-9130 or 212-310-9855

Fax: 212-310-9995

E-mail: sschulman@bayernlbny@.com

ohildenbrand@bayernlbny.com

 

Operations Contact:

 

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Patricia Sanchez

Telephone: 212-310-9810

Fax: 212-310-9930

E-mail: psanchez@bayernlbny.com

  

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Stuart Schulman / Oliver Hildenbrand

Telephone: 212-230-9130 or 212-310-9855

Fax: 212-310-9995

E-mail: sschulman@bayernlbny@.com

ohildenbrand@bayernlbny.com

 

Operations Contact:

 

Bayerische Landesbank – New York Branch

560 Lexington Avenue

New York, NY 10022

ATTN: Patricia Sanchez

Telephone: 212-310-9810

Fax: 212-310-9930

E-mail: psanchez@bayernlbny.com

 



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Commerzbank AG, New York and Grand Cayman Branches    31,139,242.39   

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Andrew Kjoller / Andrew Campbell

Telephone: 212-266-7287 / 7528

Fax: 212-266-7530

E-mail: akjoller@cbkna.com

acampbell@cbkna.com

  

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Andrew Kjoller / Andrew Campbell

Telephone: 212-266-7287 / 7528

Fax: 212-266-7530

E-mail: akjoller@cbkna.com

acampbell@cbkna.com

     

Operations Contact:

 

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Arun Gopal / Marsha Thomas

Telephone: 212-266-7774 / 7694

Fax: 212-298-8111

E-mail: agopal@cbkna.com

mthomas@cbkna.com

  

Operations Contact:

 

Commerzbank AG, New York and Grand Cayman Branches

2 World Financial Center

New York, NY 10281

ATTN: Arun Gopal / Marsha Thomas

Telephone: 212-266-7774 / 7694

Fax: 212-298-8111

E-mail: agopal@cbkna.com

mthomas@cbkna.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Bayerische Hypo-und Vereinsbank AG, New York Branch    16,178,903.83   

Bayerische Hypo-und Vereinsbank AG New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Elizabeth A. Donahue / Joseph Geraghty

Telephone: 212-672-6132 / 5694

Fax: 212-672-5523

E-mail: beth_donahue@hvbamericas.com

joseph_geraghty@hvbamericas.com

  

Bayerische Hypo-und Vereinsbank AG New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Elizabeth A. Donahue / Joseph Geraghty

Telephone: 212-672-6132 / 5694

Fax: 212-672-5523

E-mail: beth_donahue@hvbamericas.com

joseph_geraghty@hvbamericas.com

     

Operations Contact:

 

Bayerische Hypo-und Vereinsbank AG

New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Marguerite Gomes

Telephone: 212-672-6031 or 212-671- 7596

Fax: 212-672-6024

E-mail: N/A

  

Operations Contact:

 

Bayerische Hypo-und Vereinsbank AG New York Branch

150 East 42nd Street

New York, NY 10017

ATTN: Marguerite Gomes

Telephone: 212-672-6031 or 212-671-7596

Fax: 212-672-6024

E-mail: N/A



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Union Bank of California, N.A.    11,556,359.88   

Union Bank of California, N.A.

445 South Figueroa Street, 15th Floor

Los Angeles, CA 90071

ATTN: David Musicant / Chad Canfield / Susan Johnson

Telephone: 213-236-5023 / 6175 / 4125

Fax: 213-236-4096 / 5095

E-mail: david.musicant@uboc.com

chad.canfield@uboc.com

susan.johnson@uboc.com

  

Union Bank of California, N.A.

445 South Figueroa Street, 15th Floor

Los Angeles, CA 90071

ATTN: David Musicant / Chad Canfield / Susan Johnson

Telephone: 213-236-5023 / 6175 / 4125

Fax: 213-236-4096 / 5095

E-mail: david.musicant@uboc.com

chad.canfield@uboc.com

susan.johnson@uboc.com

     

Operations Contact:

 

Union Bank of California, N.A.

1980 Saturn Street

Monterey Park, CA 91754

ATTN: Silvia Crux / Ruby Gonzales

Telephone: 323-720-2870 / 7055

Fax: 323-720-2252

E-mail: silvia.crux@uboc.com

ruby.gonzales@uboc.com

  

Operations Contact:

 

Union Bank of California, N.A.

1980 Saturn Street

Monterey Park, CA 91754

ATTN: Silvia Crux / Ruby Gonzales

Telephone: 323-720-2870 / 7055

Fax: 323-720-2252

E-mail: silvia.crux@uboc.com

ruby.gonzales@uboc.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

National City Bank of PA    11,556,359.88   

National City Bank of PA

20 Stanwix Street [IDC] 25-193

Pittsburgh, PA 15222

ATTN: Susan B. Dimick / Brian V. Ciaverella

Telephone: 412-644-7726 / 8007

Fax: 412-644-6224

E-mail: susan.dimmick@nationalcity.com

brian.ciaverella@nationalcity.com

  

National City Bank of PA

20 Stanwix Street [IDC] 25-193

Pittsburgh, PA 15222

ATTN: Susan B. Dimick / Brian V. Ciaverella

Telephone: 412-644-7726 / 8007

Fax: 412-644-6224

E-mail: susan.dimmick@nationalcity.com

brian.ciaverella@nationalcity.com

     

Operations Contact:

 

National City Bank of PA

20 Stanwix Street IDC 25-191

Pittsburgh, PA 15222

ATTN: Coletta Gravener

Telephone: 412-644-8219

Fax: 412-644-7555

E-mail: coletta.gravener@nationalcity.com

  

Operations Contact:

 

National City Bank of PA

20 Stanwix Street IDC 25-191

Pittsburgh, PA 15222

ATTN: Coletta Gravener

Telephone: 412-644-8219

Fax: 412-644-7555

E-mail: coletta.gravener@nationalcity.com



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Swiss Re Financial Products Corporation    11,556,359.88   

Swiss Re Financial Products Corporation 55 East 52nd Street

New York, NY 10055

ATTN: Mark McCarthy / Bill Kramer

Telephone: 212-317-5272 / 5582

Fax: 212-317-5533

E-mail: mark_mccarthy@swissre.com

bill_kramer@swissre.com

 

Operations Contact:

 

Swiss Re Financial Products Corporation

55 East 52nd Street

New York, NY 10055

ATTN: Dave Starr

Telephone: 212-317-5308

Fax: 212-317-5533

E-mail: dave_starr@swissre.com

  

Swiss Re Financial Products Corporation

55 East 52nd Street

New York, NY 10055

ATTN: Mark McCarthy / Bill Kramer

Telephone: 212-317-5272 / 5582

Fax: 212-317-5533

E-mail: mark_mccarthy@swissre.com

bill_kramer@swissre.com

 

Operations Contact:

 

Swiss Re Financial Products Corporation

55 East 52nd Street

New York, NY 10055

ATTN: Dave Starr

Telephone: 212-317-5308

Fax: 212-317-5533

E-mail: dave_starr@swissre.com

The Norinchukin Bank New York Branch    15,072,988.81   

The Norinchukin Bank, New York Branch

245 Park Avenue, 29th Floor

New York, NY 10167

ATTN: Yuichiro Hara

Telephone: 212-808-4195

Fax: 212-697-5754

E-mail: nycf2@nochubank.or.jp

 

Operations Contact:

 

The Norinchukin Bank, New York Branch

245 Park Avenue, 29th Floor

New York, NY 10167

ATTN: Irene Xu

Telephone: 212-949-7188

Fax: 212-6808-4188

E-mail: nyop@nochubank.or.jp

  

The Norinchukin Bank, New York Branch

245 Park Avenue, 29th Floor

New York, NY 10167

ATTN: Yuichiro Hara

Telephone: 212-808-4195

Fax: 212-697-5754

E-mail: nycf2@nochubank.or.jp

 

Operations Contact:

 

The Norinchukin Bank, New York Branch

245 Park Avenue, 29th Floor

New York, NY 10167

ATTN: Irene Xu

Telephone: 212-949-7188

Fax: 212-6808-4188

E-mail: nyop@nochubank.or.jp



--------------------------------------------------------------------------------

SCHEDULE 1

TO THE CREDIT AGREEMENT

 

Sovereign Bank    9,245,087.90    Sovereign Bank    Sovereign Bank       75
State Street, MA1 SST 04-10    75 State Street, MA1 SST 04-10       Boston, MA
02109    Boston, MA 02109       ATTN: Robert Lanigan    ATTN: Robert Lanigan   
   Telephone: 617-346-7384    Telephone: 617-346-7384       Fax: 617-346-7350   
Fax: 617-346-7350       E-mail: rlanigan@sovereignbank.com    E-mail:
rlanigan@sovereignbank.com       Operations Contact:          Roxaine Ellison –
Reading, PA    Operations Contact:       Telephone: 610-378-6677    Roxaine
Ellison – Reading, PA          Telephone: 610-378-6677       Anna Cibenko      
   Telephone: 610-520-7096    Anna Cibenko          Telephone: 610-520-7096 PNC
Bank, National Association    4,019,865.47   

PNC Bank, National Association

One PNC Plaza, 249 Fifth Avenue

Pittsburgh, PA 15222

  

PNC Bank, National Association

One PNC Plaza, 249 Fifth Avenue

Pittsburgh, PA 15222

      ATTN: Dorothy Brailer / Dale Stan    ATTN: Dorothy Brailer / Dale Stan   
   Telephone: 412-762-3440 / 7867    Telephone: 412-762-3440 / 7867       Fax:
412-762-2571    Fax: 412-762-2571       E-mail: dorothy.brailer@pnc.com   
E-mail: dorothy.brailer@pnc.com       dale.stan@pnc.com    dale.stan@pnc.com   
   Operations Contact:    Operations Contact:       PNC Bank, National
Association    PNC Bank, National Association       500 First Avenue    500
First Avenue       Pittsburgh, PA 15222    Pittsburgh, PA 15222       ATTN:
Courtnay Wilson    ATTN: Courtnay Wilson       Telephone: 412-768-7236   
Telephone: 412-768-7236       Fax: 412-768-4586    Fax: 412-768-4586      
E-mail: courtnay.wilson@pnc.com    E-mail: courtnay.wilson@pnc.com
First Commercial Bank New York Agency    4,622,543.95   

First Commercial Bank New York Agency

750 Third Avenue, 34th Floor

New York, NY 10017

  

First Commercial Bank New York Agency

750 Third Avenue, 34th Floor

New York, NY 10017

ATTN: Wayne Lu / June Won



--------------------------------------------------------------------------------

      ATTN: Wayne Lu / June Won    Telephone: 212-599-6868       Telephone:
212-599-6868    Fax: 212-599-6133       Fax: 212-599-6133    E-mail:
fcbloan@aol.com       E-mail: fcbloan@aol.com    The Sumitomo Trust and Banking
Co., Ltd., New York Branch    3,698,035.16   

The Sumitomo Trust and Banking Co., Ltd., New York Branch

527 Madison Avenue

New York, NY 10022

ATTN: Lindsay Drogin / Elizabeth Quirk

Telephone: 212-418-4881 or 212-326-0553

Fax: 212-326-0564

E-mail: lindsay.drogin@sumitomotrust.co.jp

elizabeth.quirk@sumitomotrust.co.jp

  

The Sumitomo Trust and Banking Co., Ltd., New York Branch

527 Madison Avenue

New York, NY 10022

ATTN: Lindsay Drogin / Elizabeth Quirk

Telephone: 212-418-4881 or 212-326-0553

Fax: 212-326-0564

E-mail: lindsay.drogin@sumitomotrust.co.jp

elizabeth.quirk@sumitomotrust.co.jp

Commerzbank AG    54,881,757.98    Commerzbank AG    Commerzbank AG      
Corporate Center at Rye    Corporate Center at Rye       555 Theodore Frennd
Avenue, Suite 200    555 Theodore Frennd Avenue, Suite 200       Rye, NY, 10560
   Rye, NY, 10560       ATTN: Arun Gopal    ATTN: Arun Gopal       Telephone:
212-266-7774    Telephone: 212-266-7774       Fax: 212-298-8111    Fax:
212-298-8111 United Overseas Bank Ltd.    5,827,900.91   

United Overseas Bank Ltd.

592 Fifth Avenue, 10th

  

United Overseas Bank Ltd.

592 Fifth Avenue, 10th

      New York, NY    New York, NY       ATTN: Mario Sheng    ATTN: Mario Sheng
      Telephone: 212-382-0088 Ext. 20    Telephone: 212-382-0088 Ext. 20      
Fax: 212-382-1881    Fax: 212-382-1881 Bank Hapoalim    5,983,935.74    Bank
Hapoalim    Bank Hapoalim       1177 Avenue of the Americas    1177 Avenue of
the Americas       New York, NY 10036-2790    New York, NY 10036-2790      
ATTN: Dwight Ghans    ATTN: Dwight Ghans      

Telephone: 212-782-2226

Fax: 212-782-2187

  

Telephone: 212-782-2226

Fax: 212-782-2187

 



--------------------------------------------------------------------------------

Metropolitan Life Insurance Company    5,968,836.67   

Metropolitan Life Insurance Company

4100 Boyscout Boulevard

Tampa, FL

ATTN: Neil Fredricks

Telephone: 813-983-4555

Fax: 201-215-2328

  

Metropolitan Life Insurance Company

4100 Boyscout Boulevard

Tampa, FL

ATTN: Neil Fredricks

Telephone: 813-983-4555

Fax: 201-215-2328

Malayan Banking Berhad    8,054,449.14   

Malayan Banking Berhad

400 Park Avenue

9th Floor

New York, NY 10022

US-10022

ATTN: Lawrence Kim

Telephone: 212-303-1348

Fax: 212-308-1501

  

Malayan Banking Berhad

400 Park Avenue

9th Floor

New York, NY 10022

US-10022

ATTN: Lawrence Kim

Telephone: 212-303-1348

Fax: 212-308-1501

Keybank National Association    5,086,345.38   

Keybank National Association

700 Fifth Avenue 46th Floor

Seattle, WA 98104

ATTN: Margie Vacca

Telephone: 216-689-3580

Fax: 216-370-6116

  

Keybank National Association

700 Fifth Avenue 46th Floor

Seattle, WA 98104

ATTN: Margie Vacca

Telephone: 216-689-3580

Fax: 216-370-6116

Bank of Communications    5,983,935.74   

Bank of Communications

One Exchange Plaza

55 Broadway, 31st Floor

New York, NY 10006

ATTN: Anders Lai

Telephone: 212-376-8030

Fax: 212-376-8089

  

Bank of Communications

One Exchange Plaza

55 Broadway, 31st Floor

New York, NY 10006

ATTN: Anders Lai

Telephone: 212-376-8030

Fax: 212-376-8089

Bank of East Asia Ltd.    2,991,967.87   

Bank of East Asia Ltd.

202 Canal Street

New York, NY 10013

ATTN: Anna Moy

Telephone: 212-238-8257

Fax: 212-219-3188

  

Bank of East Asia Ltd.

202 Canal Street

New York, NY 10013

ATTN: Anna Moy

Telephone: 212-238-8257

Fax: 212-219-3188

TOTAL:

   447,000,000.03      

 



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)

CREDIT AGREEMENT

AMENDED AND RESTATED MORTGAGES

 

PROPERTY

  

RECORDING DOCUMENTS

  

MORTGAGE POLICIES

Harrison Power Station, West Virginia    Land Records of Harrison County, WV   
Yes Harrison Power Station, West Virginia    Land Records of Lewis County, WV   
Yes Harrison Power Station, West Virginia    Land Records of Upshur County, WV
   Yes Albright Power Station, West Virginia    Land Records of Preston County,
WV    No Hatfield’s Ferry, Pennsylvania    Land Records of Greene County, PA   
Yes Willow Island Power Station, West Virginia    Land Records of Pleasants
County, WV    Yes Fort Martin Power Station, Pennsylvania    Land Records of
Greene County, PA    Yes Fort Martin Power Station, West Virginia    Land
Records of Monongalia County, WV    Yes Armstrong Facility, Pennsylvania    Land
Records of Armstrong County, PA    Yes Mitchell Power Station, Pennsylvania   
Land Records of Washington County, PA    Yes Rivesville Power Station, West
Virginia    Land Records of Marion County, West Virginia    No AE 8&9 (Gans),
Pennsylvania    Land Records of Fayette County, PA    No



--------------------------------------------------------------------------------

PROPERTY

  

RECORDING DOCUMENTS

  

MORTGAGE POLICIES

Springdale, Pennsylvania    Land Records of Allegheny County, PA    Yes AE 12&13
(Chambersburg), Pennsylvania    Land Records of Franklin County, PA    No Lake
Lynn Facility, Pennsylvania    Land Records of Fayette County, PA    No Lake
Lynn Power Station, West Virginia    Land Records of Monongalia County, WV    No
Millville Power Plant (PE Hydro Jefferson), West Virginia    Land Records of
Jefferson County, WV    No Millville Power Plant (PE Hydro Opequon-Berkeley),
West Virginia    Land Records of Berkeley County, WV    No Millville Power Plant
(PE Hydro Falling Waters-Berkeley), West Virginia    Land Records of Berkeley
County, WV    No Windsor Power Station, West Virginia    Land Records of Brooke
County, WV    No

 



--------------------------------------------------------------------------------

SCHEDULE 3.01(a)

CREDIT AGREEMENT

JURISDICTIONS

Delaware

Maryland

Pennsylvania

Virginia

West Virginia



--------------------------------------------------------------------------------

SCHEDULE 4.01(d)

CREDIT AGREEMENT

GOVERNMENTAL APPROVALS AND FILINGS

 

Company

  

Government

Granting

Approval

  

Entity

Granting

Approval

  

Order

Number

  

Date of

Issuance

  

Brief

Description

Allegheny Energy Supply Company, LLC    United States    Federal Energy
Regulatory Commission    88 FERC 61,303    September 30, 1999. As succeeded by
letter order dated Jan. 20, 2000 in Docket No. ER00-814-000    Granting blanket
authorization for issuance of securities and assumption of liabilities under
section 204 of Federal Power Act



--------------------------------------------------------------------------------

SECTION 17. SCHEDULE 4.01(f)

CREDIT AGREEMENT

DISCLOSED LITIGATION

None.



--------------------------------------------------------------------------------

SECTION 18. SCHEDULE 4.01(g)

CREDIT AGREEMENT

DISCLOSED INFORMATION

None.



--------------------------------------------------------------------------------

SCHEDULE 4.01(l)

CREDIT AGREEMENT

CERTAIN ENVIRONMENTAL MATTERS

None.



--------------------------------------------------------------------------------

SECTION 19. SCHEDULE 5.01(i)

CREDIT AGREEMENT

AFFILIATE TRANSACTIONS

I. a. 2009 Full Requirements Service Agreement between Allegheny Energy Supply
Company, LLC and The Potomac Edison Company dba Allegheny Power, dated
12/19/2008.

b. 2008 Full Requirements Service Agreement between Allegheny Energy Supply
Company, LLC and The Potomac Edison Company dba Allegheny Power, dated
1/16/2008.

c. 2009 Full Requirements Service Agreement between Allegheny Energy Supply
Company, LLC and The Potomac Edison Company dba Allegheny Power, dated
10/22/2008.

d. Full Requirements Service Agreement between Allegheny Energy Supply Company,
LLC and West Penn Power Company dba Allegheny Power, dated 7/21/2005.

e. Provider of Last Resort Supply Master Agreement between Allegheny Energy
Supply Company, LLC and West Penn Power Company dba Allegheny Power, dated
4/15/2009.

f. Interconnection and Operating Agreement between Allegheny Power and Allegheny
Energy Supply Company, LLC for Armstrong, effective 3-6-2002.

g. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Dam No. 4, dated 1-28-2005.

h. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Dam No. 5, dated 1-28-2005.

i. Interconnection Service Agreement among PJM Interconnection, L.L.C., and
Allegheny Energy Supply Company, LLC and Monongahela Power Company doing
business as Allegheny Power for Harrison, dated 5-11-2006.

j. Interconnection and Operating Agreement between Allegheny Power and Allegheny
Energy Supply Company, LLC for Hatfield, effective 3-6-2002.

k. Interconnection and Operating Agreement between Allegheny Power and Allegheny
Energy Supply Company, LLC for Lake Lynn, effective 3-6-2002.

l. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Luray, dated 1-28-2005.

 

128



--------------------------------------------------------------------------------

m. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Millville, dated 1-28-2005.

n. Interconnection and Operating Agreement between Allegheny Power and Allegheny
Energy Supply Company, LLC for Mitchell, effective 3-6-2002.

o. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Newport, dated 1-28-2005.

p. Interconnection and Operating Agreement between Allegheny Power and Allegheny
Energy Supply Company, LLC for Pleasants, effective 3-6-2002.

q. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for R. Paul Smith, dated 1-28-2005.

r. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Shenandoah, dated 1-28-2005.

s. First Revised Interconnection and Operating Agreement between Allegheny Power
and Allegheny Energy Supply Company, LLC for Warren, dated 1-28-2005.

t. Operating and Maintenance Agreement between Allegheny Energy Supply Company,
LLC and Buchanan Generation, LLC, dated 6-5-2002.

u. Operating Agreement for Bath County Pumped Storage Project dated June 17,
1981 between Allegheny Generating Company, Monongahela Power Company, The
Potomac Edison Company, West Penn Power Company, and Virginia Electric and Power
Company; Assignment of Operating Agreement dated 8-1-2000 between The Potomac
Edison Company and PE Transferring Agent, LLC; Assignment of Operating Agreement
dated 8-1-2000 between PE Transferring Agent, LLC and PE Generating Company,
LLC; Assignment of Operating Agreement dated 8-1-2000 between PE Generating
Company, LLC and Allegheny Energy Supply Company, LLC; Assignment of Operating
Agreement dated 11-17-1999 between West Penn Power Company and West Penn
Transferring Agent LLC; Assignment of Operating Agreement dated 11-17-1999
between West Penn Transferring Agent LLC and Allegheny Energy Supply Company,
LLC; Assignment of Operating Agreement dated 6-1-2001 between Monongahela Power
Company and MP Generating Company, LLC; and Assignment of Operating Agreement
dated 6-1-2001 between MP Generating Company, LL and Allegheny Energy Supply
Company, LLC.

v. Emission Allowance Management Agreement between Monongahela Power Company and
Allegheny Energy Supply Company dated 2-3-1994 and amended 12-10-2004.



--------------------------------------------------------------------------------

w. Amended Interim Energy Services Agreement dated 10-25-2004 between Buchanan
Generating, LLC and Allegheny Energy Supply Company, LLC, amending Interim
Energy Services Agreement dated 6-14-2002 (as amended 11-11-2002).

x. Operating Procedure between Buchanan Generation, LLC and Allegheny Energy
Supply Company, LLC, dated 9-22-2004.

y. Declaration of Authority between Allegheny Energy Supply Company, LLC and
Buchanan Generation, LLC, dated 1-10-2006.

z. Master Power Purchase and Sale Agreement between Allegheny Energy Supply
Company, LLC and Monongahela Power Company d/b/a Allegheny Power, effective
1-1-2007 (EEI Agreement).

aa. Addendum to Declaration of Authority between Monongahela Power Company dba
Allegheny Power and Allegheny Energy Supply Company, LLC, dated 2/26/2009.

bb. PJM Declaration of Authority between West Penn Power Company dba Allegheny
Power and Allegheny Energy Supply Company, LLC, dated 3/27/2009.

cc. Coal Sales Agreement, PO 4500208219 dated July 1, 2008, between Alliance
Coal, LLC and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

dd. Coal Sales Agreement, PO 4500003068 dated January 10, 2005, between American
Energy Corporation and Allegheny Energy Supply Company, LLC and Monongahela
Power Company.

ee. Coal Sales Agreement, PO 4500003094 dated February 17, 2005, between Anker
West Virginia Mining Co. and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

ff. Coal Sales Agreement, PO 4500003473 dated July 7, 2005, between Arch Coal
Sales Co. Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

gg. Lime Sales Agreement, PO 4500005492 dated January 1, 2005, between Carmeuse
Lime & Stone Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

hh. Lime Sales Agreement, PO 4500188946 dated January 1, 2009, between Carmeuse
Lime & Stone Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

ii. Lime Sales Agreement, PO 4500003385 dated December 3, 2004, between Chemical
Lime Company and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.



--------------------------------------------------------------------------------

jj. Coal Sales Agreement, PO 4500055884 dated October 18, 2006, between
CoalSales, LLC and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

kk. Transloading Agreement, PO 4500003512 dated February 1, 2005, between Colona
Transfer and Allegheny Energy Supply Company, LLC and Monongahela Power Company.

ll. Coal Sales Agreement, PO 4500002661 dated October 3, 2006, between
Consolidation Coal Co. and Allegheny Energy Supply Company, LLC and Monongahela
Power Company.

mm. Coal Sales Agreement, PO 4500144991 dated April 30, 2008, between
Consolidation Coal Co. and Allegheny Energy Supply Company, LLC and Monongahela
Power Company.

nn. Coal Sales Agreement, PO 4500144994 dated June 30, 2008, between
Consolidation Coal Co. and Allegheny Energy Supply Company, LLC and Monongahela
Power Company.

oo. Coal Sales Agreement, PO 4500003899 dated October 3, 2006, between
Cumberland Coal Resources, LP and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

pp. Coal Sales Agreement, PO 4500164657 dated September 24, 2008, between Marion
Docks Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

qq. Coal Sales Agreement, PO 4500029281 dated April 20, 2007, between MEPCO Inc.
and Allegheny Energy Supply Company, LLC and Monongahela Power Company.

rr. Barge Towing Services Agreement, PO 4500003067 dated January 18, 2006,
between Mon River Towing, Inc. and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

ss. Urea Sales Agreement, PO 4500003393 dated June 30, 2005, between The ESS
Group, Inc. d/b/a Colonial Chemical Company and Allegheny Energy Supply Company,
LLC and Monongahela Power Company.

tt. Urea Sales Agreement, PO 4500109151 dated January 1, 2008, between The ESS
Group, Inc. d/b/a Colonial Chemical Company and Allegheny Energy Supply Company,
LLC and Monongahela Power Company.

uu. Barge Towing Services Agreement, PO 4500003391 dated March 2, 2007, between
Twin Rivers Towing Company and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.



--------------------------------------------------------------------------------

vv. Barge Towing Services Agreement, PO 4500003476 dated December 6, 2005,
between Twin Rivers Towing Company and Allegheny Energy Supply Company, LLC and
Monongahela Power Company.

ww. Coal Sales Agreement, PO 4500126942 dated July 28, 2008, between Unionvale
Coal Company and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

xx. Coal Sales Agreement, PO 4500158554 dated September 1, 2008, between United
Coals Inc. and Allegheny Energy Supply Company, LLC and Monongahela Power
Company.

yy. Service Agreement between Allegheny Energy Service Corporation and Allegheny
Energy Supply Company, LLC, dated 11/12/1999.

II. Operating Agreements

See attached schedule of Operating Agreements.

III. Tax Allocation Agreement

Tax Allocation Agreement, dated as of July 1, 2003, by and between Allegheny
Energy, Inc and its Subsidiaries, as amended by Amendments dated August 30,
2005, December 6, 2005, December 21, 2005, September 2006, October 31,
2006, December 5, 2006, July 2, 2007, October 24, 2007, March 24, 2009 and
April 5, 2009.

IV. Amendments, Renewals and Replacements

Any amendments, modifications or supplements to any agreement or arrangement
listed on this schedule entered into in accordance with the terms of such
agreement or arrangement, and any replacements or renewals of any agreement or
arrangement listed herein on substantially similar terms, as determined in good
faith by a responsible officer of Allegheny Energy Supply Company, LLC, and any
other power sales agreement, services agreement, coal sales agreement, lime
sales agreement, emissions allowance sales or management agreements, agency
agreements, operating agreements, declarations of authority, barge towing
agreements or other similar agreements on terms substantially similar to the
existing agreements, as determined in good faith by a responsible officer of
Allegheny Energy Supply Company, LLC.



--------------------------------------------------------------------------------

OPERATING AGREEMENTS

 

    

Title of Agreement

  

Parties

  

Location

1.    Operating Agreement for Bath County Pumped Storage Project dated June 17,
1981   

Allegheny Generating Company

 

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

 

Virginia Electric and Power Company

   Bath County Pumped Storage Project 2.    Assignment of Operating Agreement
dated August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Bath County Pumped Storage Project 3.    Assignment of Operating Agreement
dated August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Bath County Pumped Storage Project 4.    Assignment of Operating Agreement
dated August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Bath County Pumped Storage Project 5.    Assignment of Operating Agreement
dated November 17, 1999   

West Penn Power Company

 

West Penn Transferring Agent LLC

   Bath County Pumped Storage Project 6.    Assignment of Operating Agreement
dated November 17, 1999   

West Penn Transferring Agent LLC

 

Allegheny Energy Supply Company, LLC

   Bath County Pumped Storage Project 7.    Assignment of Operating Agreement
dated June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Bath County Pumped Storage Project 8.    Assignment of Operating Agreement
dated June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Bath County Pumped Storage Project 9.    Harrison Power Station Construction
and Operating Agreement dated as of March 31, 1971   

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

   Harrison Power Station



--------------------------------------------------------------------------------

10.    Assignment and Assumption Agreement dated August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Harrison Power Station 11.    Assignment and Assumption Agreement dated
August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Harrison Power Station 12.    Assignment and Assumption Agreement dated
August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Harrison Power Station 13.    Assignment and Assumption Agreement dated
November 17, 1999   

West Penn Power Company

 

West Penn Transferring Agent LLC

   Harrison Power Station 14.    Assignment and Assumption Agreement dated
November 17, 1999   

West Penn Transferring Agent LLC

 

Allegheny Energy Supply Company, LLC

   Harrison Power Station 15.    Assignment and Assumption Agreement dated as of
June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Harrison Power Station 16.    Assignment and Assumption Agreement dated as of
June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Harrison Power Station 17.    Hatfield’s Ferry Power Station Construction and
Operating Agreement dated April 20, 1968   

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

   Hatfield’s Ferry Power Station 18.    Assignment and Assumption Agreement
dated August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Hatfield’s Ferry Power Station 19.    Assignment and Assumption Agreement
dated August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Hatfield’s Ferry Power Station



--------------------------------------------------------------------------------

20.    Assignment and Assumption Agreement dated August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Hatfield’s Ferry Power Station 21.    Assignment and Assumption Agreement
dated November 17, 1999   

West Penn Power Company

 

West Penn Transferring Agent LLC

   Hatfield’s Ferry Power Station 22.    Assignment and Assumption Agreement
dated November 17, 1999   

West Penn Transferring Agent LLC

 

Allegheny Energy Supply Company, LLC

   Hatfield’s Ferry Power Station 23.    Assignment and Assumption Agreement
dated as of June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Hatfield’s Ferry Power Station 24.    Assignment and Assumption Agreement
dated as of June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Hatfield’s Ferry Power Station 25.    Pleasants Power Station Construction
and Operating Agreement dated as of September 15, 1977   

Monongahela Power Company

 

The Potomac Edison Company

 

West Penn Power Company

   Pleasants Power Station 26.    Assignment and Assumption Agreement dated
August 1, 2000   

The Potomac Edison Company

 

PE Transferring Agent, LLC

   Pleasants Power Station 27.    Assignment and Assumption Agreement dated
August 1, 2000   

PE Transferring Agent, LLC

 

PE Generating Company, LLC

   Pleasants Power Station 28.    Assignment and Assumption Agreement dated
August 1, 2000   

PE Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Pleasants Power Station 29.    Assignment and Assumption Agreement dated
November 17, 1999   

West Penn Power Company

 

West Penn Transferring Agent LLC

   Pleasants Power Station 30.    Assignment and Assumption Agreement dated
November 17, 1999   

West Penn Transferring Agent LLC

 

Allegheny Energy Supply Company, LLC

   Pleasants Power Station



--------------------------------------------------------------------------------

31.    Assignment and Assumption Agreement dated as of June 1, 2001   

Monongahela Power Company

 

MP Generating Company, LLC

   Pleasants Power Station 32.    Assignment and Assumption Agreement dated as
of June 1, 2001   

MP Generating Company, LLC

 

Allegheny Energy Supply Company, LLC

   Pleasants Power Station 33.    Operation and Maintenance Agreement dated as
of June 5, 2002   

Allegheny Energy Supply Company, LLC

 

Buchanan Generation, LLC

   Buchanan Generating Station



--------------------------------------------------------------------------------

SECTION 20. SCHEDULE 5.02(a)

CREDIT AGREEMENT

EXISTING LIENS

 

    

File/Recording
Number

  

File/Recording
Date

  

Location

(State)

  

Debtor

  

Secured Party/

Mortgagee/Beneficiary

  

Description of Assets

1.    UCC-00-8329    11/27/00    PA, Allegheny County Prothonotary    Allegheny
Energy Supply Company, LLC    The Bank of Nova Scotia    Mortgage assets,
tangibles and rights of AESC (Springdale) 2.    10300672    12/22/80    PA   
Allegheny Energy Supply Company, LLC    Chase Manhattan Trust Co. NA    Mitchell
PS (WP PCB), as amended 11/18/99 3.    31001621    12/6/99    PA    Allegheny
Energy Supply Company, LLC    Norwest Financial Leasing Inc.    Printer and
automailer 4.    10774070    8/3/01    DE    Allegheny Energy Supply Company,
LLC    Bank of Nova Scotia    Mortgage Assets, tangibles and rights of AESC
(Springdale) 5.    30015225    12/16/2002    DE    Allegheny Energy Supply
Company, LLC    Chase Manhattan Trust Company, N.A.    Pollution Control
Equipment at Pleasants PS 6.    30015258    12/16/2002    DE    Allegheny Energy
Supply Company, LLC    Chase Manhattan Trust Company, N.A.    Pollution Control
Equipment at Ft Martin PS 7.    30015282    12/16/2002    DE    Allegheny Energy
Supply Company, LLC    County Commission of Pleasants County, West Virginia   
Pollution Control Equipment at Willow Island PS



--------------------------------------------------------------------------------

     

File/Recording
Number

  

File/Recording
Date

  

Location (State)

  

Debtor

  

Secured Party/

Mortgagee/

Beneficiary

  

Description of Assets

8.    30015316    12/16/2002    DE    Allegheny Energy Supply Company, LLC   
County Commission of Preston County, West Virginia    Pollution Control
Equipment at Albright PS 9.    30015340    12/16/2002    DE    Allegheny Energy
Supply Company, LLC    County Commission of Marion County, West Virginia   
Pollution Control Equipment at Rivesville PS 10.    30017361    12/16/2002    DE
   Allegheny Energy Supply Company, LLC    Chase Manhattan Trust Company, N.A.
   Pollution Control Equipment at Harrison PS 11.    30017379    12/16/2002   
DE    Allegheny Energy Supply Company, LLC    Chase Manhattan Trust Company,
N.A.    Pollution Control Equipment at Pleasants PS 12.    30017411   
12/16/2002    DE    Allegheny Energy Supply Company, LLC    Chase Manhattan
Trust Company, N.A.    Pollution Control Equipment at Pleasants PS 13.   

TD BK 478

PG 26

      WV    Allegheny Energy Supply Company, LLC (originally filed as
Monongahela Power Company)    Mellon Bank, N.A.    Ft Martin PS (Monongalia
County, WV)

 

AESC Amended and Restated Credit Agreement

A-1-138



--------------------------------------------------------------------------------

     

File/Recording
Number

  

File/Recording
Date

  

Location (State)

  

Debtor

  

Secured Party/

Mortgagee/

Beneficiary

  

Description of Assets

14.   

TD BK 672

PG 129

      WV    Allegheny Energy Supply Company, LLC (originally filed as Duquesne
Light Company)    Mellon Bank, N.A.    Ft Martin PS (Monongalia County, WV) 15.
   1154-273    12/16/02    WV    Allegheny Energy Supply Company, LLC
(originally filed as Duquesne Light Company)    Chase Manhattan Trust Company   
Ft. Martin, PS (Monongalia County, WV) 16.    UCC VOL 1154 PG 273    12/16/02   
Monongalia County, WV    Allegheny Energy Supply Company, LLC    Chase Manhattan
Trust Company    Ft Martin PS, Cass District, Monongalia County, WV – Real
Estate 7 PC Equipment 17.    TD BK 31 PG 400       WV    Allegheny Energy Supply
Company, LLC    Mellon Bank, N.A.    Pleasants PS (MP PCB) 18.    TD BK 31 PG
436       WV    Allegheny Energy Supply Company, LLC    Mellon Bank, N.A.   
Pleasants PS (PE PCB) 19.    TD BK 31 PG 472       WV    Allegheny Energy Supply
Company, LLC    Mellon Bank, N.A.    Pleasants PS (WP PCB)

 

AESC Amended and Restated Credit Agreement

A-1-139



--------------------------------------------------------------------------------

     

File/Recording
Number

  

File/Recording
Date

  

Location (State)

  

Debtor

  

Secured Party/

Mortgagee/

Beneficiary

  

Description of Assets

20.   

UCC Fix 11937-B TD BK 243

PG 236

      Preston County, WV    Allegheny Energy Supply Company, LLC    County
Commission of Preston County, WV    Albright PS (Preston County, WV) 21.   

TD BK 179

PG 981

      Preston County, WV    County Commission Preston County, WV    Chase
Manhattan Trust Company, N.A. (MP PCB)    Albright PS (Preston County, WV) PC
Equipment 22.   

TD BK 180

PG 303

      Preston County, WV    County Commission of Preston County, WV   
Mercantile-Safe Deposit & Trust Co. (PE PCB)    Albright PS (Preston County, WV)
PC Equipment 23.   

003-60182

Mechanics’ Lien

   12/23/03    Armstrong County, PA    Allegheny Energy Supply Company, LLC   
Mobotech USA, Inc.    Armstrong PS (Allegheny County, PA), contesting 24.   

AD 1090 Term, 2003

Mechanics’ Lien

   12/23/03    PA    Allegheny Energy Supply Company, LLC    Mobotech USA, Inc.
   Hatfield’s Ferry PS (Greene County, PA), contesting 25.    N/A       PA   
Allegheny Energy Supply Company, LLC    Allegheny County, PA    Real estate lien
on a property located in Springdale (Allegheny County, PA) 26.   
0000000181106023    1/7/02    MD    Allegheny Energy Supply Company, LLC    Bank
of Nova Scotia, as Collateral Agent    Mortgage assets, tangibles and right of
AESC (Springdale)

 

AESC Amended and Restated Credit Agreement

A-1-140



--------------------------------------------------------------------------------

    

File/Recording
Number

  

File/Recording
Date

  

Location

(State)

  

Debtor

  

Secured Party/

Mortgagee/Beneficiary

  

Description of Assets

27.    0000000181113250    3/22/02    MD    Allegheny Energy Supply Company, LLC
   Power Trust 2000-A, c/o Wilmington Trust Company Assignee: Bank of Nova
Scotia, as Collateral Agent    Mortgage assets, tangibles and right of AESC
(Springdale) 28.    N/A       PA    Allegheny Energy Supply Company, LLC    Tax
Lien–State of Pennsylvania    Foreign Franchise Tax (for tax year 1999) 29.   
13-788    5/11/01    WV    Allegheny Energy Supply Company, LLC   

SFC Leasing Inc.

Steel Valley Bank

   Pursuant to Equipment Schedule No. 01, dated April 26, 2001 to the Master
Lease Agreement dated April 26, 2001, between Lessor and Lessee as incorporated
into APSC Purchase Order No. S 01 55400. (Pleasants County, WV) 30.    0560315
   5/14/01    WV    Allegheny Energy Supply Company, LLC   

SFC Leasing Inc.

Steel Valley Bank

   Pursuant to Equipment Schedule No. 01, dated April 26, 2001 to the Master
Lease Agreement dated April 26, 2001, between Lessor and Lessee as incorporated
into APSC Purchase Order No. S 01 55400.

 

AESC Amended and Restated Credit Agreement

A-1-141



--------------------------------------------------------------------------------

    

File/Recording
Number

  

File/Recording
Date

  

Location

(State)

  

Debtor

  

Secured Party/

Mortgagee/Beneficiary

  

Description of Assets

31.    20090272481    1/27/09    DE    Allegheny Energy Supply Company, LLC   
NMHG Financial Services, Inc.    Equipment lien.

 

AESC Amended and Restated Credit Agreement

A-1-142



--------------------------------------------------------------------------------

EXHIBIT A-1

AESC CREDIT AGREEMENT

FORM OF REVOLVING NOTE

 

$                        Dated:                  ,         

FOR VALUE RECEIVED, the undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
                                        (the “Revolving Lender”) for the account
of its Applicable Lending Office (as defined in the Credit Agreement referred to
below) the aggregate principal amount of the Revolving Advances, L/C Advances
and Swing Line Advances (in each case as defined in the Credit Agreement
referred to below) owing to the Revolving Lender by the Borrower pursuant to the
Credit Agreement dated as of May 2, 2006, (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
terms defined therein, unless otherwise defined herein, being used herein as
therein defined) among the Borrower, the financial institutions referred to
therein as Lenders, the Swing Line Bank, the Issuing Bank, and Citicorp USA,
Inc., as Administrative Agent, on the Final Maturity Date and at such other
times specified therein.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Advance, L/C Advance or Swing Line Advance from the date of such
Revolving Advance, L/C Advance or Swing Line Advance until such principal amount
is paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citicorp USA, Inc., as Administrative Agent, at Two Penns Way, New
Castle, DE 19720 in immediately available funds. Each Revolving Advance, L/C
Advance or Swing Line Advance owing to the Revolving Lender by the Borrower, and
all payments made on account of principal thereof, shall be recorded by the
Revolving Lender and, prior to any transfer hereof, endorsed on the grid
attached hereto, which is part of this Revolving Note; provided, however, that
the failure of the Revolving Lender to make any such recordation or endorsement
shall not affect the Obligations of the Borrower under this Revolving Note.

This Revolving Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Advances, L/C Advances and Swing Line
Advances by the Revolving Lender to the Borrower in an aggregate amount not to
exceed at any time outstanding the Dollar amount first above mentioned, the
indebtedness of the Borrower resulting from each such Revolving Advance, L/C
Advance or Swing Line Advance being evidenced by this Note, and (ii) contains
provisions for acceleration of the maturity hereof upon the happening of certain
stated events and also for repayments and prepayments on account of principal
hereof prior to the maturity hereof upon the terms and conditions therein
specified.

 

AESC Amended and Restated Credit Agreement

A-1-143



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

  ALLEGHENY ENERGY SUPPLY   COMPANY, LLC By  

 

  Name:     Title:  

 

AESC Amended and Restated Credit Agreement

A-1-1



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Revolving
Advance, L/C Advance or
Swing Line Advance

 

Amount of Principal Paid

or Prepaid

 

Unpaid Principal Balance

 

Notation Made By

                                                                               
         

 

AESC Amended and Restated Credit Agreement

A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

AESC CREDIT AGREEMENT

FORM OF TERM NOTE

 

$                       Dated:                  ,         

FOR VALUE RECEIVED, the undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, a
Delaware limited liability company (the “Borrower”), HEREBY PROMISES TO PAY
                     (the “Term Lender”) for the account of its Applicable
Lending Office (as defined in the Credit Agreement referred to below) the
aggregate principal amount of the Term Advances (as defined in the Credit
Agreement referred to below) owing to the Term Lender by the Borrower pursuant
to the Credit Agreement dated as of May 2, 2006, (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; terms defined therein, unless otherwise defined herein, being used
herein as therein defined) among the Borrower, the financial institutions
referred to therein as Lenders, the Swing Line Bank, the Issuing Bank, and
Citicorp USA, Inc., as Administrative Agent, on the Final Maturity Date and at
such other times specified therein.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Advance from the date of such Term Advance until such principal amount is
paid in full, at such interest rates, and payable at such times, as are
specified in the Credit Agreement.

Both principal and interest are payable in lawful money of the United States of
America to Citicorp USA, Inc., as Administrative Agent, at Two Penns Way, New
Castle, DE 19720 in immediately available funds. Each Term Advance owing to the
Term Lender by the Borrower, and all payments made on account of principal
thereof, shall be recorded by the Term Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto, which is part of this Term Note; provided,
however, that the failure of the Term Lender to make any such recordation or
endorsement shall not affect the Obligations of the Borrower under this Term
Note.

This Term Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Term Advances by the Term Lender to the Borrower
in an aggregate amount not to exceed at any time outstanding the Dollar amount
first above mentioned, the indebtedness of the Borrower resulting from each such
Term Advance being evidenced by this Term Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for repayments and prepayments on account of principal hereof prior to
the maturity hereof upon the terms and conditions therein specified.

 

AESC Amended and Restated Credit Agreement

A-2-1



--------------------------------------------------------------------------------

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

  ALLEGHENY ENERGY SUPPLY   COMPANY, LLC By  

 

  Name:   Title:

 

AESC Amended and Restated Credit Agreement

A-2-2



--------------------------------------------------------------------------------

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of Term Advance

 

Amount of Principal Paid

or Prepaid

 

Unpaid Principal Balance

 

Notation Made By

                                       

 

AESC Amended and Restated Credit Agreement

A-2-3



--------------------------------------------------------------------------------

EXHIBIT B-1

AESC CREDIT AGREEMENT

FORM OF NOTICE OF BORROWING

Citicorp USA, Inc.,

as Administrative Agent

under the Credit Agreement

referred to below

[Date]

Attention:                     

Ladies and Gentlemen:

The undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, refers to the Credit
Agreement dated as of May 2, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the financial institutions referred to therein as Lenders, the
Swing Line Bank, the Issuing Bank, and Citicorp USA, Inc., as Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing (the “Proposed
Borrowing”), under the Credit Agreement, and in that connection sets forth below
the information relating thereto as required by Section 2.02(a) of the Credit
Agreement:

 

  (a) The Business Day of the Proposed Borrowing is [                     ].

 

  (b) The Facility under which the Proposed Borrowing is requested is the
                     Facility.

 

  (c) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].

 

  (d) [The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is [                    ] month[s]].

 

  (e) The aggregate amount of the Proposed Borrowing is $[                    ].

 

AESC Credit Agreement

B-1-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) The representations and warranties contained in Article IV of the Credit
Agreement (except, in the case of a Proposed Borrowing other than the Initial
Borrowing, clause (f), clause (g)(ii) and the final sentence in clause (g)(i) of
Section 4.01 of the Credit Agreement) are correct on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to a specific date other than the date of the Proposed Borrowing, in which
case, as of such specific date.

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Borrowing by telecopier or
electronic mail shall be effective as delivery of an original executed
counterpart of this Notice of Borrowing.

 

Very truly yours, ALLEGHENY ENERGY SUPPLY COMPANY, LLC By:  

 

  Name:   Title:

 

AESC Credit Agreement

B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

AESC CREDIT AGREEMENT

FORM OF NOTICE OF SWING LINE BORROWING

Citicorp USA, Inc.,

    as Administrative Agent

    under the Credit Agreement

    referred to below

[Date]

Attention:                     

Ladies and Gentlemen:

The undersigned, ALLEGHENY ENERGY SUPPLY COMPANY, LLC, refers to the Credit
Agreement dated as of May 2, 2006 (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined), among the
undersigned, the financial institutions referred to therein as Lenders, the
Swing Line Bank, the Issuing Bank, and Citicorp USA, Inc., as Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the
Credit Agreement that the undersigned hereby requests a Borrowing (the “Proposed
Borrowing”), under the Credit Agreement, and in that connection sets forth below
the information relating thereto as required by Section 2.02(c) of the Credit
Agreement:

 

  (a) The Business Day of the Proposed Borrowing is [                    ].

 

  (b) The Facility under which the Proposed Borrowing is requested is the Swing
Line Facility.

 

  (c) The maturity date for the Proposed Borrowing is [                    ]
(which date shall be no later than the seventh day after the date hereof).

 

  (d) The aggregate amount of the Proposed Borrowing is $[                    ].

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

(A) The representations and warranties contained in Article IV of the Credit
Agreement (except, in the case of a Proposed Borrowing other than the Initial
Borrowing, clause (f), clause (g)(ii) and the final sentence in clause (g)(i) of
Section 4.01 of the Credit Agreement) are correct on and as of the date of the
Proposed Borrowing, before and after giving effect to the Proposed Borrowing and
to the application of the proceeds therefrom, as though made on and as of such
date, other than any such representations or warranties that, by their terms,
refer to a specific date other than the date of the Proposed Borrowing, in which
case, as of such specific date.

 

AESC Credit Agreement

B-2-1



--------------------------------------------------------------------------------

(B) No Default has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom.

Delivery of an executed counterpart of this Notice of Swing Line Borrowing by
telecopier or electronic mail shall be effective as delivery of an original
executed counterpart of this Notice of Borrowing.

 

Very truly yours, ALLEGHENY ENERGY SUPPLY COMPANY, LLC By:  

 

  Name:   Title:

 

AESC Credit Agreement

B-2-2



--------------------------------------------------------------------------------

EXHIBIT C

AESC CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ACCEPTANCE1

Reference is made to the Credit Agreement, dated as of May 2, 2006, (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; the terms defined therein, unless otherwise defined herein,
being used herein as therein defined) among ALLEGHENY ENERGY SUPPLY COMPANY,
LLC, a Delaware limited liability company (the “Borrower”), the financial
institutions referred to therein as Initial Lenders, Swing Line Bank and Initial
Issuing Bank, and Citicorp USA, Inc., as Administrative Agent.

[                    ] (the “Assignor”) and [                    ] (the
“Assignee”) each agrees severally with respect to all information relating to it
and its assignment hereunder and on Schedule 1 hereto as follows:

The Assignor hereby sells and assigns, without recourse except as to the
representations and warranties made by it herein, to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement [and, if the
Assignor is an Issuing Bank, all of the Assignor’s rights and obligations under
the Credit Agreement as an Issuing Bank]. After giving effect to such sale and
assignment, the Assignee’s [Revolving] [Term] Commitment and the amount of the
[Revolving] [Term] Advances owing to the Assignee will be as set forth on
Schedule 1 hereto.

The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest or interests being assigned by it hereunder and that such
interest or interests are free and clear of any adverse claim; (ii) makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with any
Financing Document or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the perfection or priority of any lien
or security interest created or purported to be created under or in connection
with, any Financing Document or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Financing Document or any other instrument or document furnished pursuant
thereto; and (iv) attaches the Note (if any) held by the Assignor and requests
that the Administrative Agent exchange such Note (if any) for a new Note payable
to the order of the Assignee in an amount equal to the [Revolving] [Term]
Commitment assumed by the Assignee pursuant hereto or new Notes

 

1 This form is to be used for the assignment of either Revolving
Commitments/Revolving Advances or Term Commitments/Term Advances. If the
assigning Lender holds both Revolving Commitments/Revolving Advances and Term
Commitments/Term Advances, a separate Assignment and Acceptance will be executed
for each assignment.

 

AESC Amended and Restated Credit Agreement

C-1



--------------------------------------------------------------------------------

payable to the order of the Assignee in an amount equal to the [Revolving]
[Term] Commitment assumed by the Assignee pursuant hereto and the Assignor in an
amount equal to the [Revolving] [Term] Commitment retained by the Assignor under
the Credit Agreement, respectively, as specified on Schedule 1 hereto.

The Assignee (i) confirms that it has received a copy of the Credit Agreement
and each of the other Financing Documents, together with copies of the financial
statements referred to in Sections 3.01 and 5.04 of the Credit Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance;
(ii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender, or Arranger Party and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement or any other Financing Document; (iii) confirms that
it is an Eligible Assignee; (iv) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Financing Documents as are delegated to the Administrative
Agent, respectively, by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (v) agrees that it will perform
in accordance with their terms all of the obligations that by the terms of the
Financing Documents are required to be performed by it as a Lender; and
(vii) attaches any U.S. Internal Revenue Service forms required under
Section 2.13 of the Credit Agreement.

Following the execution of this Assignment and Acceptance, it will be delivered
to the Administrative Agent for acceptance and recording by the Administrative
Agent. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by the Administrative Agent,
unless otherwise specified on Schedule 1 hereto.

Upon such acceptance and recording by the Administrative Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Financing Documents (other than its
rights and obligations under the Financing Documents that are specified under
the terms of such Financing Documents to survive the payment in full of the
Obligations of the Borrower under the Financing Documents to the extent any
claim thereunder relates to an event arising prior to the Effective Date of this
Assignment and Acceptance) and, if this Assignment and Acceptance covers all of
the remaining portion of the rights and obligations of the Assignor under the
Credit Agreement, the Assignor shall cease to be a party thereto.

Upon such acceptance and recording by the Administrative Agent, from and after
the Effective Date, the Administrative Agent shall make all payments under the
Credit Agreement and the Notes (if any) in respect of the interest assigned
hereby (including all payments of principal, interest and commitment fees with
respect thereto) to the Assignee. The Assignor and the Assignee shall make all
appropriate adjustments in payments under the Credit Agreement and the Notes (if
any) for periods prior to the Effective Date directly between themselves.

 

AESC Amended and Restated Credit Agreement

C-2



--------------------------------------------------------------------------------

This Assignment and Acceptance shall be governed by, and construed in accordance
with, the laws of the State of New York.

This Assignment and Acceptance may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
Schedule 1 to this Assignment and Acceptance by telecopier shall be effective as
delivery of an original executed counterpart of this Assignment and Acceptance.

IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule 1 to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

 

AESC Amended and Restated Credit Agreement

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

ASSIGNMENT AND ACCEPTANCE

 

ASSIGNOR:

              

Revolving Facility

              

Percentage interest assigned

     %      %      %      %      %

Revolving Commitment assigned

   $      $      $      $      $  

Aggregate outstanding principal amount of Revolving Advances assigned

   $      $      $      $      $  

Principal amount of Revolving Note (if any) payable to Assignor

   $      $      $      $      $  

Letters of Credit

              

Percentage interest assigned

     %      %      %      %      %

L/C Credit Extensions assigned

   $      $      $      $      $  

Aggregate outstanding principal amount of L/C Advances assigned

   $      $      $      $      $  

Term Facility

              

Percentage interest assigned

     %      %      %      %      %

Term Commitment assigned

   $      $      $      $      $  

Outstanding principal amount of Term Advance assigned

   $      $      $      $      $  

Principal amount of Term Note (if any) payable to Assignor

   $      $      $      $      $  

 

ASSIGNEE:

              

Revolving Facility

              

Percentage interest assumed

     %      %      %      %      %

Revolving Commitment assumed

   $      $      $      $      $  

Aggregate outstanding principal amount of Revolving Advances assumed

   $      $      $      $      $  

Principal amount of Revolving Note (if any) payable to Assignee

   $      $      $      $      $  

Letters of Credit

              

Percentage interest assumed

     %      %      %      %      %

L/C Credit Extensions assumed

   $      $      $      $      $  

Aggregate outstanding principal amount of L/C Advances assumed

   $      $      $      $      $  

Term Facility

              

Percentage interest assumed

     %      %      %      %      %

Term Commitment assumed

   $      $      $      $      $  

Outstanding principal amount of Term Advance assumed

   $      $      $      $      $  

Principal amount of Term Note (if any) payable to Assignee

   $      $      $      $      $  

 

AESC Amended and Restated Credit Agreement

C-4



--------------------------------------------------------------------------------

Effective Date (if other than date of acceptance by Administrative Agent):

*                 ,         

 

Assignor                                                        , as Assignor  
[Type or print legal name of Assignor]   By  

 

Name:       Title:         Dated:                  ,          Assignee  
                                                     , as Assignee   [Type or
print legal name of Assignee]   By  

 

    Name:       Title:     Dated:                  ,            Domestic Lending
Office:   Eurodollar Lending Office:

 

[Accepted and Approved this      day of                  ,         

CITICORP USA, INC.,

as Administrative Agent

By  

 

  Name:   Title:]2

[ALLEGHENY ENERGY SUPPLY COMPANY, LLC,

as Borrower

By  

 

  Name:   Title:]3

 

* This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Administrative Agent.

2

To the extent required.

3

To the extent required.

 

AESC Amended and Restated Credit Agreement

C-5



--------------------------------------------------------------------------------

EXHIBIT D

(i) AESC CREDIT AGREEMENT

(ii) FORM OF SECURITY AGREEMENT

 

AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT E

(iii) AESC CREDIT AGREEMENT

(iv) [INTENTIONALLY OMITTED]

 

AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT F

(v) AESC CREDIT AGREEMENT

(vi) [INTENTIONALLY OMITTED]

 

AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT G

(vii) AESC CREDIT AGREEMENT

(viii) [INTENTIONALLY OMITTED]

 

AESC Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT H

(ix) AESC CREDIT AGREEMENT

FORM OF PNC CONTROL AGREEMENT

 

AESC Amended and Restated Credit Agreement